Exhibit 10.3

 

EXECUTION VERSION

 

INCREMENTAL LOAN AMENDMENT

 

This INCREMENTAL LOAN AMENDMENT NO. 1B, dated as of October 23, 2013 (this
“Agreement”), to the Fifth Amended and Restated Credit Agreement, dated as of
April 9, 2013 (as amended by the First Amendment, dated as of April 26, 2013,
the “Credit Agreement”), among Sinclair Television Group, Inc., a Maryland
corporation (the “Borrower”), Sinclair Broadcast Group, Inc. (the “Holding
Company”), the Obligors party thereto, the lenders from time to time party
thereto (each a “Lender” and, collectively, the “Lenders”) and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

RECITALS:

 

WHEREAS, the Borrower has (a) by notice to the Administrative Agent dated as of
October 22, 2013 delivered pursuant to Section 2.01(c) of the Credit Agreement,
requested incremental Tranche B Term Loans in an aggregate principal amount of
$250,000,000 (the “Incremental Tranche B Term Loans”) and (b) requested that the
Credit Agreement be amended as set forth herein without additional consent or
approval of the Lenders.

 

WHEREAS, each financial institution identified on the signature pages hereto as
an “Incremental Tranche B Term Loan Lender” (each, an “Incremental Tranche B
Term Loan Lender”) has agreed severally, on the terms and conditions set forth
herein and in the Credit Agreement, to provide a portion of the Incremental
Tranche B Term Loans and to become, if not already, a Lender for all purposes
under the Credit Agreement.

 

The parties hereto therefore agree as follows:

 

SECTION 1.  Defined Terms.  Unless otherwise defined herein, capitalized terms
are used herein as defined in the Credit Agreement, as amended hereby.

 

SECTION 2.  Incremental Tranche B Term Loans.  (a) Subject to and upon the terms
and conditions set forth herein, each Incremental Tranche B Term Loan Lender
party hereto severally agrees to make, on the Incremental Tranche B Facility
Effective Date (as defined below), an Incremental Tranche B Term Loan in dollars
to the Borrower in an amount equal to the commitment amount set forth next to
such Incremental Tranche B Term Loan Lender’s name in Schedule 1 hereto under
the caption “Incremental Tranche B Term Loan Commitment”; provided that the
Incremental Tranche B Term Loans shall each constitute the same Class of Tranche
B Term Loans under the Credit Agreement as the Tranche B Term Loans made prior
to the date hereof.  The Incremental Tranche B Term Loans shall be “Loans”,
“Term Loans” and “Incremental Term Loans” for all purposes of the Credit
Agreement and the other Loan Documents.  The Incremental Tranche B Term Loans
may be repaid or prepaid in accordance with the provisions of the Credit
Agreement and this Agreement, but once repaid or prepaid may not be reborrowed.

 

(b)   Use of Proceeds.  The Incremental Tranche B Term Loans shall be used
solely (i) for the purposes of financing acquisitions (including the Allbritton
Acquisition) and paying fees and expenses related thereto and (ii) for general
corporate purposes.

 

SECTION 3.  Applicable Margin.  The Applicable Margin for each Incremental
Tranche B Term Loan shall be the Applicable Margin for existing Tranche B Term
Loans, as set forth in the definition of “Applicable Margin” in the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 4. Amendment of the Credit Agreement.  The Credit Agreement (including
the Annexes, Schedules and Exhibits thereto) is hereby amended in accordance
with Exhibit A hereto: (a) by deleting each term thereof which is lined out and
(b) by inserting each term thereof which is double underlined, in each case in
the place where such term appears therein.

 

SECTION 5 Repayment of Incremental Tranche B Term Loans.  The Borrower agrees to
repay to the Administrative Agent, for the benefit of each Incremental Tranche B
Term Loan Lender, the Incremental Tranche B Term Loans in accordance with
Section 2.08(a)(iii) of the Credit Agreement (as amended hereby).

 

SECTION 6.  Representations and Warranties.  After giving effect to this
Agreement, each of the Borrower (as to itself and its Subsidiaries only) and the
Holding Company hereby confirm that the representations and warranties set forth
in Article IV of the Credit Agreement are true and correct in all material
respects on and as of the date hereof (or, if any such representation and
warranty is expressly stated to have been made as of a specific date, as of such
specific date) and that no Default or Event of Default shall have occurred or be
continuing.

 

SECTION 7.  Incremental Agreement Conditions.  This Agreement shall become
effective upon satisfaction of the following conditions precedent (such date,
the “Incremental Tranche B Facility Effective Date”):

 

(a)   receipt by the Administrative Agent of executed signature pages to this
Agreement from (i) the Borrower, the Holding Company and each Obligor that is
party to the Credit Agreement and (ii) each Incremental Tranche B Term Loan
Lender;

 

(b)   no Default shall have occurred and be continuing or shall result from the
transactions contemplated by this Agreement or the Borrowing of Incremental
Tranche B Term Loans on the Incremental Tranche B Facility Effective Date;

 

(c)   upon the effectiveness of this Agreement, (x) the First Lien Indebtedness
Ratio (determined on a pro forma basis as if the Incremental Tranche B Term
Loans had been outstanding on the most recent period of four consecutive fiscal
quarters) shall not be greater than 3.50 to 1.00 and (y) the Borrower shall be
in compliance with each of the covenants set forth in Section 7.11 of the Credit
Agreement (in each case, determined on a pro forma basis as if the Incremental
Tranche B Term Loans had been outstanding on the most recent period of four
consecutive fiscal quarters);

 

(d)   receipt by the Administrative Agent of (i) such documents, certificates
and other instruments as the Administrative Agent or its counsel may reasonably
request relating to (x) the organization, existence and good standing of the
Obligors, (y) the incumbency of the officers of each Obligor and (z) the
authorization of this Agreement and the transactions contemplated hereby and any
other legal matters relating to the Obligors, this Agreement, the other Loan
Documents and the transactions contemplated hereby, all in form and substance
reasonably satisfactory to the Administrative Agent and (ii) a certificate,
signed by the President, Vice President, a Financial Officer, or Secretary of
the Borrower and by the President, Vice President, a Financial Officer,
Secretary, Managing Member or Sole Member of each other Obligor, as of
Incremental Tranche B Facility Effective Date, which shall (x) confirm the
satisfaction of the conditions in clauses (b) and (c) above, (y) demonstrate in
reasonable detail compliance with the foregoing clause (c) and (z) certify that
no Default or Event of Default shall have occurred or be continuing;

 

2

--------------------------------------------------------------------------------


 

(e)   receipt by the Administrative Agent (or its affiliates) (i) for the
account of each Incremental Tranche B Term Loan Lender, of all fees required to
be paid on or before the Incremental Tranche B Facility Effective Date and (ii)
of all reasonable fees and expenses, including reasonable fees and expenses of
counsel to the Administrative Agent, required to be paid or reimbursed by the
Borrower in connection with the preparation, execution and delivery of this
Agreement (and, in the case of any such expenses, for which invoices in
reasonable detail shall have been presented to the Borrower prior to the
Incremental Tranche B Facility Effective Date);

 

(f)    upon the reasonable written request of any Incremental Tranche B Term
Loan Lender to the Borrower, such Incremental Tranche B Term Loan Lender shall
have received from the Borrower and its Subsidiaries documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act; and

 

(g)   receipt by the Administrative Agent of the legal opinion of Thomas &
Libowitz, P.A., counsel for the Obligors, in form and substance satisfactory to
the Administrative Agent.

 

SECTION 8.  Acknowledgment of Incremental Tranche B Term Loan Lenders.  Each
Incremental Tranche B Term Loan Lender expressly acknowledges that neither the
Administrative Agent, the Syndication Agent, the Documentation Agent nor any
Related Party of any of the foregoing (each an “Agent”) have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of an Obligor or any affiliate of an
Obligor, shall be deemed to constitute any representation or warranty by any
Agent to any Incremental Tranche B Term Loan Lender.  Each Incremental Tranche B
Term Loan Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Obligors and their affiliates and made its
own decision to provide its Incremental Tranche B Term Loans hereunder and enter
into this Agreement.  Each Incremental Tranche B Term Loan Lender also
represents that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under the Credit Agreement and the
other Loan Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Obligors and their affiliates. Each
Incremental Tranche B Term Loan Lender hereby (a) confirms that it has received
a copy of the Credit Agreement, each other Loan Document and such other
documents and information as it deems appropriate to make its decision to enter
into this Agreement, (b) agrees that it shall be bound by the terms of the
Credit Agreement as a Lender thereunder and that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender, (c) irrevocably designates and
appoints the Agents as the agents of such Incremental Tranche B Term Loan Lender
under the Credit Agreement and the other Loan Documents, and each Incremental
Tranche B Term Loan Lender irrevocably authorizes each Agent, in such capacity,
to take such action on its behalf under the provisions of the Credit Agreement
and the other Loan Documents and to exercise such powers and perform such duties
as are delegated to such Agent by the terms of the Credit Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto and (d) specifies as its lending office and address for
notices the offices set forth on the administrative questionnaire provided by it
to the Administrative Agent prior to the date hereof.

 

SECTION 9.  Reaffirmation of Guaranty and Security Documents.  By signing this
Agreement, each Obligor hereby confirms that (a) its obligations and liabilities
under the Credit Agreement as

 

3

--------------------------------------------------------------------------------


 

modified hereby (including with respect to the Incremental Tranche B Term Loans
contemplated by this Agreement) and the other Loan Documents to which it is a
party remain in full force and effect on a continuous basis after giving effect
to this Agreement, (b) the Secured Parties remain entitled to the benefits of
the guarantees and the security interests set forth or created in the Security
Documents and the other Loan Documents, (c) notwithstanding the effectiveness of
the terms hereof, the Security Documents and the other Loan Documents are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects and (d) each Incremental Tranche B Term Loan Lender
shall be a “Secured Party” and a “Lender” for all purposes of the Credit
Agreement and the other Loan Documents.  Each Obligor ratifies and confirms that
all Liens granted, conveyed, or assigned to any Agent by such Person pursuant to
each Loan Document to which it is a party remain in full force and effect, are
not released or reduced, and continue to secure full payment and performance of
the Obligations as increased hereby.

 

SECTION 10.  Effect on the Loan Documents; Miscellaneous.  Except as expressly
provided herein, (a) the Incremental Tranche B Term Loans shall be subject to
the provisions of the Credit Agreement and the other Loan Documents that apply
to “Loans”, “Term Loans” and “Incremental Term Loans” thereunder and (b) all of
the terms and provisions of the Credit Agreement and the other Loan Documents
are and shall remain in full force and effect.  This Agreement shall constitute
an Incremental Loan Amendment and a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.  Provisions of this Agreement are deemed
incorporated into the Credit Agreement as if fully set forth therein.  To the
extent required by the Credit Agreement, the Borrower and the Administrative
Agent hereby consent to each Incremental Tranche B Term Loan Lender that is not
a Lender as of the date hereof becoming a Lender under the Credit Agreement on
the Incremental Tranche B Facility Effective Date.

 

SECTION 11.  Expenses.  The Borrower agrees to pay and reimburse the
Administrative Agent for all its reasonable costs and out-of-pocket expenses
incurred in connection with the preparation and delivery of this Agreement,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent.

 

SECTION 12.  Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 13.  Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

SINCLAIR TELEVISION GROUP, INC., as Borrower

 

 

 

 

 

By:

/s/ David B. Amy

 

 

 

Name:

David B. Amy

 

 

 

Title:

Secretary

 

 

[Sinclair —Incremental Loan Amendment No. 1B —Tranche B]

 

--------------------------------------------------------------------------------


 

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/ David B. Amy

 

 

 

Name:

David B. Amy

 

 

 

Title:

Executive VP and CFO

 

 

[Sinclair —Incremental Loan Amendment No. 1B —Tranche B]

 

--------------------------------------------------------------------------------


 

 

 

WLFL, INC.

 

 

SINCLAIR MEDIA I, INC.

 

 

WSMH, INC.

 

 

WSTR LICENSEE, INC.

 

 

WGME, INC.

 

 

SINCLAIR MEDIA III, INC.

 

 

WTTO, INC.

 

 

WTVZ, INC.

 

 

KOCB, INC.

 

 

WDKY, INC.

 

 

WYZZ LICENSEE, INC.

 

 

WSYX LICENSEE, INC.

 

 

WTWC, INC.

 

 

SINCLAIR TELEVISION OF NASHVILLE, INC.

 

 

SINCLAIR ACQUISITION VII, INC.

 

 

SINCLAIR ACQUISITION VIII, INC.

 

 

SINCLAIR ACQUISITION IX, INC.

 

 

SINCLAIR ACQUISITION X, INC.

 

 

MONTECITO BROADCASTING CORPORATION

 

 

CHANNEL 33, INC.

 

 

NEW YORK TELEVISION, INC.

 

 

BIRMINGHAM (WABM-TV) LICENSEE, INC.

 

 

RALEIGH (WRDC-TV) LICENSEE, INC.

 

 

SAN ANTONIO (KRRT-TV) LICENSEE, INC.

 

 

WVTV LICENSEE, INC.

 

 

CHESAPEAKE TELEVISION, INC.

 

 

WJAC, INC.

 

 

SINCLAIR TELEVISION OF SEATTLE, INC.

 

 

FISHER PROPERTIES, INC.

 

 

SINCLAIR MEDIA SERVICES COMPANY

 

 

SINCLAIR TELEVISION MEDIA, INC.

 

 

FISHER MILLS, INC.

 

 

SINCLAIR TELEVISION OF WASHINGTON, INC.

 

 

 

 

 

SINCLAIR PROPERTIES, LLC

 

 

 

 

 

 

 

 

KBSI LICENSEE L.P.

 

 

WMMP LICENSEE L.P.

 

 

WSYT LICENSEE L.P.

 

 

By:

Sinclair Properties, LLC, General Partner

 

 

 

 

 

 

 

 

WKEF LICENSEE L.P.

 

 

By:

Sinclair Communications, LLC, General Partner

 

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

 

 

 

 

 

 

 

WGME LICENSEE, LLC

 

 

By:

WGME, Inc., Sole Member

 

 

[Sinclair —Incremental Loan Amendment No. 1B —Tranche B]

 

--------------------------------------------------------------------------------


 

 

 

WICD LICENSEE, LLC

 

 

WICS LICENSEE, LLC

 

 

SINCLAIR TELEVISION OF ILLINOIS, LLC

 

 

By:

Illinois Television, LLC, Member

 

 

By:

Sinclair Communications LLC, Sole Member of Illinois Television, LLC

 

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

 

 

 

 

 

 

 

WSMH LICENSEE, LLC

 

 

By:

WSMH, Inc., Member

 

 

 

 

 

 

 

 

WPGH LICENSEE, LLC

 

 

KDNL LICENSEE, LLC

 

 

WCWB LICENSEE, LLC

 

 

By:

Sinclair Media I, Inc., Sole Member

 

 

 

 

 

 

 

 

WTVZ LICENSEE, LLC

 

 

By:

WTVZ, Inc., Sole Member

 

 

 

 

 

 

 

 

KLGT LICENSEE, LLC

 

 

By:

WUCW, LLC, Sole Member

 

 

By:

Sinclair Communications, LLC, Sole Member

 

 

By:

Sinclair Television Group, Inc., Sole Member

 

 

[Sinclair —Incremental Loan Amendment No. 1B —Tranche B]

 

--------------------------------------------------------------------------------


 

 

 

WCGV LICENSEE, LLC

 

 

By:

Milwaukee Television, LLC, Sole Member

 

 

By:

Sinclair Communications, LLC Sole Member of Milwaukee Television, LLC

 

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

 

 

 

 

 

 

 

WLFL LICENSEE, LLC

 

 

WRDC, LLC

 

 

By:

WLFL, Inc., Sole Member

 

 

 

 

 

 

 

 

WTTO LICENSEE, LLC

 

 

By:

WTTO, Inc., Sole Member

 

 

 

 

 

 

 

 

WTWC LICENSEE, LLC

 

 

By:

WTWC, Inc., Sole Member

 

 

 

 

 

 

 

 

KOCB LICENSEE, LLC

 

 

By:

KOCB, Inc., Sole Member

 

 

 

 

 

 

 

 

WDKY LICENSEE, LLC

 

 

KOKH, LLC

 

 

By:

WDKY, Inc., Sole Member

 

 

 

 

 

 

 

 

KOKH LICENSEE, LLC

 

 

By:

KOKH, LLC, Sole Member of KOKH Licensee, LLC

 

 

By:

WDKY, Inc., Sole Member of KOKH, LLC

 

 

 

 

 

 

 

 

WCHS LICENSEE, LLC

 

 

WVAH LICENSEE, LLC

 

 

By:

Sinclair Media III, Inc., Sole Member

 

 

 

 

 

 

 

 

WZTV LICENSEE, LLC

 

 

WNAB LICENSEE, LLC

 

 

WTVC LICENSEE, LLC

 

 

WUXP LICENSEE, LLC

 

 

By:

Sinclair Television of Nashville, Inc., Sole Member

 

 

 

 

 

 

 

 

CHESAPEAKE TELEVISION LICENSEE, LLC

 

 

KABB LICENSEE, LLC

 

 

[Sinclair —Incremental Loan Amendment No. 1B —Tranche B]

 

--------------------------------------------------------------------------------


 

 

 

WLOS LICENSEE, LLC

 

 

SAN ANTONIO TELEVISION, LLC

 

 

KEYE LICENSEE, LLC

 

 

KUTV LICENSEE, LLC

 

 

WLWC LICENSEE, LLC

 

 

WTVX LICENSEE, LLC

 

 

WPEC LICENSEE, LLC

 

 

WWMT LICENSEE, LLC

 

 

WRGB LICENSEE, LLC

 

 

WCWN LICENSEE, LLC

 

 

WLAJ LICENSEE, LLC

 

 

KTVL LICENSEE, LLC

 

 

KFDM LICENSEE, LLC

 

 

WUCW, LLC

 

 

WWHO LICENSEE, LLC

 

 

WFGX LICENSEE, LLC

 

 

KUPN LICENSEE, LLC

 

 

WEAR LICENSEE, LLC

 

 

ILLINOIS TELEVISION, LLC

 

 

KGAN LICENSEE, LLC

 

 

KFXA LICENSEE, LLC

 

 

WUPN LICENSEE, LLC

 

 

WUTV LICENSEE, LLC

 

 

WXLV LICENSEE, LLC

 

 

WMSN LICENSEE, LLC

 

 

WUHF LICENSEE, LLC

 

 

MILWAUKEE TELEVISION, LLC

 

 

WTAT LICENSEE, LLC

 

 

WRLH LICENSEE, LLC

 

 

WRGT LICENSEE, LLC

 

 

KSAS LICENSEE, LLC

 

 

WHP LICENSEE, LLC

 

 

WKRC LICENSEE, LLC

 

 

WOAI LICENSEE, LLC

 

 

WTTA LICENSEE, LLC

 

 

KFOX LICENSEE, LLC

 

 

KRXI LICENSEE, LLC

 

 

WTOV LICENSEE, LLC

 

 

WJAC LICENSEE, LLC

 

 

WFXL LICENSEE, LLC

 

 

KVII LICENSEE, LLC

 

 

KXRM LICENSEE, LLC

 

 

WACH LICENSEE, LLC

 

 

KGBT LICENSEE, LLC

 

 

KTVO LICENSEE, LLC

 

 

WPDE LICENSEE, LLC

 

 

KHQA LICENSEE, LLC

 

 

WSTQ LICENSEE, LLC

 

 

WPBN LICENSEE, LLC

 

 

KRCG LICENSEE, LLC

 

 

WLUC LICENSEE, LLC

 

 

WHOI LICENSEE, LLC

 

 

[Sinclair —Incremental Loan Amendment No. 1B —Tranche B]

 

--------------------------------------------------------------------------------


 

 

 

WNWO LICENSEE, LLC

 

 

KPTH LICENSEE, LLC

 

 

By:

Sinclair Communications, LLC, Sole Member

 

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

 

 

 

 

 

 

 

SINCLAIR PROGRAMMING COMPANY, LLC

 

 

SINCLAIR COMMUNICATIONS, LLC

 

 

CHESAPEAKE MEDIA I, LLC

 

 

By:

Sinclair Television Group, Inc., Sole Member

 

 

 

 

 

 

 

 

KDSM, LLC

 

 

By:

Sinclair Broadcast Group, Inc., Sole Member

 

 

 

 

 

 

 

 

 

KDSM LICENSEE, LLC

 

 

By:

KDSM, LLC, Sole Member of KDSM Licensee, LLC

 

 

By:

Sinclair Broadcast Group, Inc., Sole Member of KDSM, LLC

 

 

 

 

 

 

 

 

WDKA LICENSEE, LLC

 

 

WNYS LICENSEE, LLC

 

 

By:

Sinclair Properties, LLC, Sole Member

 

 

 

 

 

 

 

 

SINCLAIR BROADCASTING OF SEATTLE, LLC

 

 

SINCLAIR TELEVISION OF PORTLAND, LLC SINCLAIR TELEVISION OF BAKERSFIELD, LLC

 

 

SINCLAIR RADIO OF SEATTLE, LLC

 

 

SINCLAIR MEDIA OF BOISE, LLC

 

 

SINCLAIR TELEVISION OF OREGON, LLC

 

 

SINCLAIR MEDIA OF SEATTLE, LLC

 

 

SINCLAIR MEDIA OF IDAHO, LLC

 

 

SINCLAIR MEDIA OF WASHINGTON, LLC SINCLAIR INTERACTIVE MEDIA, LLC

 

 

SINCLAIR SEATTLE LICENSEE, LLC

 

 

SINCLAIR BAKERSFIELD LICENSEE, LLC

 

 

SINCLAIR BOISE LICENSEE, LLC

 

 

SINCLAIR IDAHO FALLS LICENSEE, LLC

 

 

SINCLAIR YAKIMA LICENSEE, LLC

 

 

SINCLAIR LEWISTON LICENSEE, LLC

 

 

SINCLAIR PORTLAND LICENSEE, LLC

 

 

SINCLAIR EUGENE LICENSEE, LLC

 

 

SINCLAIR RADIO OF SEATTLE LICENSEE, LLC

 

 

By:

Sinclair Television Media, Inc., Sole Member

 

 

[Sinclair —Incremental Loan Amendment No. 1B —Tranche B]

 

--------------------------------------------------------------------------------


 

 

 

SINCLAIR KENNEWICK LICENSEE, LLC

 

 

SINCLAIR La GRANDE LICENSEE, LLC

 

 

By:

Sinclair Television of Washington, Inc.

 

 

 

 

 

 

 

 

By:

/s/ David B. Amy

 

 

 

David Amy, in his capacity as Executive Vice President, Secretary or Manager, as
the case may be

 

 

[Sinclair —Incremental Loan Amendment No. 1B —Tranche B]

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Swing Line Lender, as Issuing Lender, as Administrative Agent and as
Incremental Tranche B Term Loan Lender

 

 

 

 

 

 

 

 

By:

/s/ Peter B. Thauer

 

 

 

Name:

Peter B. Thauer

 

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Incremental Tranche B Term Loan Lender 

 

Incremental Tranche B Term Loan
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

250,000,000.00

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[BLACKLINE OF CONFORMED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(Reflecting First Amendment dated as of April 26, 2013)

and Incremental Loan Amendment 1B dated as of October 23, 2013)

 

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

April 9, 2013

 

between

 

SINCLAIR TELEVISION GROUP, INC.

 

The GUARANTORS Party Hereto

 

The LENDERS Party Hereto

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,

as Lead Arranger and Lead Bookrunner

 

WELLS FARGO SECURITIES, LLC and SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

DEUTSCHE BANK SECURITIES INC. and RBC CAPITAL MARKETS(1),

as Co-Arrangers

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

 

SUNTRUST BANK,

as Documentation Agent

 

 

--------------------------------------------------------------------------------

(1)  RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

37

SECTION 1.03

Call Letters for Stations

37

SECTION 1.04

Terms Generally

37

SECTION 1.05

Accounting Terms; GAAP

3738

 

 

 

ARTICLE II THE CREDITS

39

SECTION 2.01

The Credits

39

SECTION 2.02

Loans and Borrowings

42

SECTION 2.03

Requests for Borrowings

42

SECTION 2.04

Letters of Credit

43

SECTION 2.05

Funding of Borrowings

47

SECTION 2.06

Interest Elections

47

SECTION 2.07

Termination and Reduction of the Commitments

49

SECTION 2.08

Repayment of Loans; Evidence of Debt

4950

SECTION 2.09

Prepayment of Loans

5253

SECTION 2.10

Fees

54

SECTION 2.11

Interest

55

SECTION 2.12

Alternate Rate of Interest

56

SECTION 2.13

Increased Costs

56

SECTION 2.14

Break Funding Payments

57

SECTION 2.15

Taxes

58

SECTION 2.16

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

59

SECTION 2.17

Mitigation Obligations; Replacement of Lenders

6061

SECTION 2.18

Defaulting Lender

61

 

 

 

ARTICLE III GUARANTEE

64

SECTION 3.01

The Guarantee

64

SECTION 3.02

Obligations Unconditional

64

SECTION 3.03

Reinstatement

65

SECTION 3.04

Subrogation

65

SECTION 3.05

Remedies

65

SECTION 3.06

Instrument for the Payment of Money

6566

SECTION 3.07

Continuing Guarantee

66

SECTION 3.08

Rights of Contribution

66

SECTION 3.09

General Limitation on Guarantee Obligations

66

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

67

SECTION 4.01

Organization; Powers

67

SECTION 4.02

Authorization; Enforceability

67

SECTION 4.03

Governmental Approvals; No Conflicts

67

SECTION 4.04

Financial Condition; Material Adverse Change

6768

SECTION 4.05

Properties

68

SECTION 4.06

Litigation and Environmental Matters

68

SECTION 4.07

Compliance with Laws and Agreements

7071

SECTION 4.08

Investment Company Status

71

 

i

--------------------------------------------------------------------------------


 

SECTION 4.09

Taxes

71

SECTION 4.10

ERISA

71

SECTION 4.11

Disclosure

71

SECTION 4.12

Use of Credit

71

SECTION 4.13

Indebtedness and Liens

71

SECTION 4.14

Subsidiaries and Investments

72

SECTION 4.15

Broadcast Licenses

72

SECTION 4.16

Solvency

73

SECTION 4.17

Security Documents

73

SECTION 4.18

Real Property

7374

 

 

 

ARTICLE V CONDITIONS

74

SECTION 5.01

Amendment and Restatement Effective Date

74

SECTION 5.02

Each Credit Event

76

SECTION 5.03

Each Incremental Loan

77

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

77

SECTION 6.01

Financial Statements and Other Information

77

SECTION 6.02

Notices of Material Events

79

SECTION 6.03

Existence; Conduct of Business

80

SECTION 6.04

Payment of Obligations

80

SECTION 6.05

Maintenance of Properties; Insurance

80

SECTION 6.06

Books and Records; Inspection Rights

81

SECTION 6.07

Compliance with Laws and Contractual Obligations

81

SECTION 6.08

Use of Proceeds and Letters of Credit

8182

SECTION 6.09

Non-Media Subsidiaries; Ownership of Subsidiaries; Unrestricted Subsidiaries

82

SECTION 6.10

Designated SBG Subsidiaries

83

SECTION 6.11

Collateral and Guarantee Requirement; Further Assurances

85

SECTION 6.12

Post-Effective Date Matters

8687

 

 

 

ARTICLE VII NEGATIVE COVENANTS

87

SECTION 7.01

Indebtedness

87

SECTION 7.02

Liens

89

SECTION 7.03

Mergers, Consolidations, Etc.

91

SECTION 7.04

Acquisitions

9192

SECTION 7.05

Dispositions

93

SECTION 7.06

Lines of Business

95

SECTION 7.07

Investments

95

SECTION 7.08

Restricted Payments

9697

SECTION 7.09

Transactions with Affiliates

9899

SECTION 7.10

Restrictive Agreements

99

SECTION 7.11

Certain Financial Covenants

99

SECTION 7.12

Certain Other Indebtedness

100

SECTION 7.13

Modifications of Certain Documents

100

SECTION 7.14

License Subsidiaries

100

SECTION 7.15

Program Services Agreements and Outsourcing Agreements

101

SECTION 7.16

Limitation on Cure Rights

101102

SECTION 7.17

Sale and Leaseback Transactions

101102

SECTION 7.18

Covenants Applicable to Holding Company

102

SECTION 7.19

Hedging Agreements

102

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII EVENTS OF DEFAULT

102103

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT

106

 

 

ARTICLE X MISCELLANEOUS

110111

SECTION 10.01

Notices

110111

SECTION 10.02

Waivers; Amendments

111112

SECTION 10.03

Expenses; Indemnity; Damage Waiver

113

SECTION 10.04

Successors and Assigns

114115

SECTION 10.05

Survival

117118

SECTION 10.06

Counterparts; Integration; Effectiveness

118

SECTION 10.07

Severability

118

SECTION 10.08

Right of Setoff

118

SECTION 10.09

Governing Law; Jurisdiction; Consent to Service of Process

118119

SECTION 10.10

WAIVER OF JURY TRIAL

119

SECTION 10.11

Headings

119

SECTION 10.12

Confidentiality

119

SECTION 10.13

Cure of Defaults by the Administrative Agent or the Lenders

120

SECTION 10.14

USA PATRIOT Act

120121

SECTION 10.15

Effect of Amendment and Restatement

120121

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

-

Revolving Commitments

SCHEDULE 1.01(b)

-

Term Loan Commitments

SCHEDULE 1.01(c)

-

Contract Stations

SCHEDULE 1.01(d)

-

Non-Television Entity Notes

SCHEDULE 1.01(e)

-

Owned Stations

SCHEDULE 2.04(a)

-

Existing Letters of Credit

SCHEDULE 4.01

-

Organization; Powers

SCHEDULE 4.06(a)

-

Litigation

SCHEDULE 4.06(b)

-

Environmental Matters

SCHEDULE 4.13(b)

-

Existing Liens

SCHEDULE 4.14(a)

-

Subsidiaries

SCHEDULE 4.14(b)

-

Existing Investments

SCHEDULE 4.15

-

Broadcast Licenses

SCHEDULE 4.17

-

Filing Offices

SCHEDULE 4.18(a)

-

Real Property — Owned

SCHEDULE 4.18(b)

-

Real Property — Leased

SCHEDULE 6.10(e)

-

Excluded Holding Company Subsidiaries

SCHEDULE 7.01(b)

-

Existing Indebtedness

SCHEDULE 7.05

-

Dispositions

SCHEDULE 7.08(c)

-

Certain Holding Company Investments

SCHEDULE 7.10

-

Restrictive Agreements

 

EXHIBIT A

-

Form of Security Agreement

EXHIBIT B-1

-

Form of Borrower Subsidiary Joinder Agreement

EXHIBIT B-2

-

Form of SBG Subsidiary Joinder Agreement

EXHIBIT C

-

Form of Assignment and Assumption

EXHIBIT D

-

Form of Consent and Agreement

EXHIBIT E

-

[Reserved]

EXHIBIT F

-

Form of Mortgage

EXHIBIT G-1

-

Form of Term Loan Lender Addendum

EXHIBIT G-2

-

Form of Revolving Lender Addendum

 

iv

--------------------------------------------------------------------------------


 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 9, 2013 between
SINCLAIR TELEVISION GROUP, INC., the GUARANTORS party hereto, the LENDERS party
hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent, SUNTRUST
BANK, as documentation agent and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.

 

The Borrower, the Holding Company and the Subsidiary Guarantors are parties to
the Fourth Amended and Restated Credit Agreement dated as of October 29, 2009
(as heretofore modified and supplemented and in effect on the Fifth Restatement
Effective Date, the “Existing Credit Agreement”) with several banks and other
financial institutions or entities parties as lenders thereto and JPMorgan Chase
Bank, N.A., as administrative agent.  The parties to the Existing Credit
Agreement have agreed to amend the Existing Credit Agreement in certain respects
and to restate the Existing Credit Agreement as so amended as provided in this
Agreement (and, in that connection, certain lenders not currently party to the
Existing Credit Agreement shall become a party as lenders hereunder), effective
upon the satisfaction of certain conditions precedent set forth in Section
5.01.  Accordingly, the parties hereto agree that on the Fourth Restatement
Effective Date (as defined below) the Existing Credit Agreement shall be amended
and restated as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01             Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“5.375% Senior Unsecured Notes” means each series of 5.375% Senior Unsecured
Notes due 2021 evidenced or provided by the 5.375% Senior Unsecured Note
Indenture (including the Guarantees of such Indebtedness provided by any
Subsidiary Guarantor thereunder) in an aggregate principal amount of
$600,000,000 outstanding as of Fifth Restatement Effective Date.

 

“5.375% Senior Unsecured Notes Indenture” means the Indenture dated as of April
2 2013 among Sinclair Television Group, Inc., the guarantors party thereto and
U.S. Bank National Association, as trustee, relating to the 5.375% Senior
Unsecured Notes, as amended or supplemented from time to time.

 

“5.375% Senior Unsecured Notes Transactions” means the issuance by the Borrower
of the 5.375% Senior Unsecured Notes.

 

“6.125% Senior Unsecured Notes” means each series of 6.125% Senior Unsecured
Notes due 2022 evidenced or provided by the 6.125% Senior Unsecured Note
Indenture (including the Guarantees of such Indebtedness provided by any
Subsidiary Guarantor thereunder) in an aggregate principal amount of
$500,000,000 outstanding as of Fifth Restatement Effective Date.

 

“6.125% Senior Unsecured Note Indenture” means the Indenture dated as of October
12, 2012 among Sinclair Television Group, Inc., the guarantors party thereto and
U.S. Bank National Association, as trustee, relating to the 6.125% Senior
Unsecured Notes, as amended or supplemented from time to time.

 

“8.375% Senior Unsecured Notes” means each series of 8.375% Senior Unsecured
Notes due 2018 evidenced or provided by the 8.375% Senior Unsecured Note
Indenture (including the senior subordinated notes issued by the Borrower from
time to time thereunder and the Guarantees of such

 

1

--------------------------------------------------------------------------------


 

Indebtedness provided by any Subsidiary Guarantor thereunder) in an aggregate
principal amount of $237,530,000 outstanding as of Fifth Restatement Effective
Date.

 

“8.375% Senior Unsecured Note Indenture” means the Indenture dated as of October
4, 2010 among Sinclair Television Group, Inc., the guarantors party thereto and
U.S. Bank National Association, as trustee, relating to the 8.375% Senior
Unsecured Notes, as amended or supplemented from time to time.

 

“9.25% Senior Secured Second Lien Notes” means each series of 9.25% Senior
Secured Second Lien Notes due 2017 evidenced or provided by the 9.25% Senior
Secured Second Lien Note Indenture (including the Guarantees of such
Indebtedness provided by any Guarantor thereunder) in an aggregate principal
amount of $500,000,000 outstanding as of Fifth Restatement Effective Date.

 

“9.25% Senior Secured Second Lien Note Indenture” means the Indenture dated as
of October 9, 2009 among Sinclair Television Group, Inc., the guarantors party
thereto and U.S. Bank National Association, as trustee, relating to the 9.25%
Senior Secured Second Lien Notes, as amended or supplemented from time to time.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means (a) the acquisition by the Borrower or any of its
Subsidiaries in accordance with the terms hereof of substantially all of the
assets (including Broadcast Licenses) of (i) a television or radio station in
the United States in a single transaction (i.e., not by means of the acquisition
of an option for such assets and the subsequent exercise of such option) or (ii)
any business engaged in an activity permitted under Section 7.06, (b)(i) the
acquisition by the Borrower or any of its Subsidiaries in accordance with the
terms hereof of (x) substantially all of the assets (other than Broadcast
Licenses and other property required pursuant to the rules and regulations of
the FCC to be sold in connection with the transfer of such Broadcast Licenses)
of a television or radio station in the United States and (y) an option to
acquire the Broadcast Licenses and such other assets of such television or radio
station and (ii) the entering into by the Borrower or any of its Subsidiaries of
an agreement contemplated by the definition of “Program Services Agreement” in
this Section with respect to such station, (c) the consummation of the
acquisition of assets by the Borrower or any of its Subsidiaries pursuant to the
exercise of an option referred to in the preceding clause (b)(i)(y), together
with the termination of the related Program Services Agreement referred to in
the preceding clause (b)(ii), and (d) the acquisition of assets or Capital Stock
of any Person pursuant to an exchange permitted by Section 7.05(c).  As used in
this definition, the acquisition of assets shall be deemed to include reference
to the acquisition of the voting Capital Stock of the Person that owns such
assets and references to the acquisition and exercise of an option to acquire
assets shall be deemed to include the acquisition and exercise of the option to
acquire voting Capital Stock of the Person that owns such assets.

 

“Additional Second Priority Debt” means the Permitted Second Priority
Refinancing Debt incurred pursuant to Section 7.01(j) (including the Guarantees
of such Indebtedness provided by any Guarantor thereunder).  Additional Second
Priority Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

“Additional Second Priority Debt Documents” means the agreements and instruments
evidencing or providing for the Additional Second Priority Debt, including the
Additional Second Priority Debt Indentures, and all other documents executed and
delivered from time to time with respect thereto

 

2

--------------------------------------------------------------------------------


 

(including all agreements, documents and instruments that create or purport to
create Liens or Guarantees in favor of the holders thereof (or their
Representatives)).

 

“Additional Second Priority Debt Indentures” means the indenture or indentures
under which the Additional Second Priority Debt shall be issued or incurred.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. 
Notwithstanding the foregoing, no individual shall be deemed to be an Affiliate
solely by reason of his or her being a director, officer or employee of the
Borrower or any of its Subsidiaries and the Borrower and its Subsidiaries shall
not be deemed to be Affiliates of each other.

 

“Aggregate Consideration” means, in connection with any Acquisition or TV/Radio
Acquisition, the aggregate consideration, in whatever form (including cash
payments, the principal amount of promissory notes and Indebtedness assumed, the
aggregate amounts payable to acquire, extend and exercise any option, the
aggregate amount payable under non-competition agreements and management
agreements, and the fair market value of other property delivered) paid,
delivered or assumed by the Borrower and its Subsidiaries for such Acquisition
or TV/Radio Acquisition.

 

“Allbritton Acquisition” means the acquisition by the Borrower or any of its
Subsidiaries of the equity interests of Perpetual Corporation and equity
interests of Charleston Television, LLC, both of which are owned and controlled
by the Allbritton family.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate for a one
month Interest Period (but without regard to the proviso in the definition of
“Adjusted LIBO Rate”) (the “Relevant Adjusted LIBO Rate”) on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1.00%; provided that, for the avoidance of doubt, the Relevant Adjusted LIBO
Rate for any day shall be based on the rate appearing on Reuters Screen LIBOR01
Page (or on any successor or substitute page of such Service, or any successor
to or substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m. London time on such day; provided, further, that, for
purposes of ABR Loans that are Tranche B Term Loans, the Alternate Base Rate
shall in no event at any time be less than 1.75% per annum.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Relevant Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Relevant Adjusted LIBO Rate, respectively.

 

3

--------------------------------------------------------------------------------


 

“Applicable Letter of Credit Fee Rate” means, for any day, the Applicable Margin
for Revolving Eurodollar Loans of Revolving Lenders.

 

“Applicable Margin” means, for any day, (a) with respect to Revolving Loans, (i)
with respect to ABR Loans, 1.25% and (ii) with respect to Eurodollar Loans,
2.25%; (b) with respect to Tranche A Term Loans, (i) with respect to ABR Loans,
1.25% and (ii) with respect to Eurodollar Loans, 2.25%; (c) with respect to
Tranche B Term Loans, (i) with respect to ABR Loans, 1.25% and (ii) with respect
to Eurodollar Loans, 2.25%; and (d) with respect to Incremental Loans of any
Series, the rate per annum for such Incremental Loan (and with respect to each
Type of Loan) agreed to by the Borrower and the respective Incremental Lender in
the related Incremental Loan Amendment.

 

“Applicable Percentage” means (a) with respect to any Revolving Lender for
purposes of Section 2.01(d) or 2.04 or in respect of any indemnity claim under
Section 10.03(c) arising out of an action or omission of the Swing Line Lender
or the Issuing Lender under this Agreement, the percentage of the total
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment, and (b) with respect to any Lender in respect of any indemnity claim
under Section 10.03(c) arising out of an action or omission of the
Administrative Agent under this Agreement, the percentage of the total
Commitments or Loans of each of the Classes hereunder represented by the
aggregate amount of such Lender’s Commitments or Loans of each of the Classes
hereunder.  If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments.

 

“Applicable Revolving Commitment Fee Rate” means, for any day, at any time from
and after the Fifth Restatement Effective Date, 0.75%, provided that if the
Total Indebtedness Ratio as of the end of any fiscal quarter of the Borrower’s
fiscal year ending after the Fifth Restatement Effective Date shall be less than
5.00 to 1.00 (and the Borrower shall have delivered its consolidated financial
statements with respect to such fiscal quarter pursuant to Section 6.01(a) or
(b) and the related certificate of a Financial Officer pursuant to Section
6.01(c)), the Applicable Revolving Commitment Fee Rate shall be 0.50% effective
for the period from and including the date three Business Days after the receipt
by the Administrative Agent of such financial statements (and such certificate)
to but excluding the third Business Day after receipt by the Administrative
Agent of such financial statements for the next succeeding fiscal quarter or
fiscal year, as applicable; provided that, notwithstanding the foregoing,
Applicable Revolving Commitment Fee Rate shall be 0.75% (i) at any time an Event
of Default shall have occurred and be continuing or (ii) if the Borrower shall
fail to provide such financial statements and/or such certificate for any fiscal
quarter or fiscal year within the time period required under Section 6.01(a) or
(b).

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent.

 

“Average Life to Maturity” means, as at any day with respect to any
Indebtedness, the quotient obtained by dividing (a) the sum of the products of
(i) the number of years from such day to the date or dates of each successive
principal or redemption payment of such Indebtedness multiplied by (ii) the
amount of each such principal or redemption payment by (b) the sum of all such
principal or

 

4

--------------------------------------------------------------------------------


 

redemption payments.  The Average Life to Maturity of commitment reductions
shall be determined in like manner as if the relevant commitments were at all
times fully drawn.

 

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

“Barrington Acquisition” means the acquisition of certain assets of Barrington
Broadcasting LLC pursuant to that certain Asset Purchase Agreement dated as of
February 28, 2013, including the sale of WSYT, Syracuse, NY and WYZZ, Peoria, IL
and any Program Services Agreement entered into in connection with the
Acquisition.

 

“BCF Percentage” means, at any date, the ratio, expressed as a percentage,
obtained by dividing (a) the portion of Broadcast Cash Flow attributable to
Contract Stations for the twelve month period ending on, or most recently ended
prior to such date by (b) Broadcast Cash Flow for such period.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Sinclair Television Group, Inc., a Maryland corporation.

 

“Borrower Subsidiary Joinder Agreement” means a Joinder Agreement substantially
in the form of Exhibit B-1 (or other instrument satisfactory to the
Administrative Agent) by a Subsidiary of the Borrower that, pursuant to the
Collateral and Guarantee Requirement, is required to become a “Subsidiary
Guarantor” hereunder and an “Obligor” under the Security Agreement.

 

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Broadcast Cash Flow” means, for any period, the sum of EBITDA plus Corporate
Expense for such period; provided that, for the purposes of the definition of
“Unrestricted Subsidiary”, Broadcast Cash Flow shall refer to EBITDA and
Corporate Expense as if each reference therein to Borrower and its Subsidiaries
included Unrestricted Subsidiaries.

 

“Broadcast Licenses” means (a) the licenses, permits, authorizations or
certificates to construct, own or operate the Stations granted by the FCC, and
all extensions, additions and renewals thereto or thereof, and (b) the licenses,
permits, authorizations or certificates which are necessary to construct, own or
operate the Stations granted by administrative law courts or any state, county,
city, town, village or other local government authority, and all extensions,
additions and renewals thereto or thereof.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Borrower or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements

 

5

--------------------------------------------------------------------------------


 

and replacements, but excluding repairs) during such period computed in
accordance with GAAP, but excluding any such expenditures made as part of any
Acquisition.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation and any and
all equivalent ownership interests in a Person (other than a corporation).

 

“Cash Management Obligations” means, with respect to any Person, all obligations
and liabilities of such Person, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, any agreement providing for
treasury, depositary, purchasing card or cash management services, including in
connection with any automated clearing house transfers of funds or any similar
transactions.

 

“CERCLA” has the meaning assigned to such term in Section 4.06(b).

 

“CERCLIS” has the meaning assigned to such term in Section 4.06(b).

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Lender
(or, for purposes of Section 2.13(b), by any lending office of such Lender or by
such Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swing Line
Loans, Tranche A Term Loans (or, more specifically, Fifth Restatement Effective
Date Tranche A Term Loans or Delayed Draw Tranche A Term Loans), Tranche B Term
Loans or Incremental Loans and, when used in reference to any Commitment, refers
to whether such Commitment is a Revolving Commitment, a Tranche A Term Loan
Commitment (or, more specifically, a Fifth Restatement Effective Date Tranche A
Term Loan Commitment or a Delayed Draw Tranche A Term Loan Commitment) or a
Tranche B Term Loan Commitment.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all the “Collateral” as defined in any Security Document and
shall include the Mortgaged Properties.

 

“Collateral Account” has the meaning assigned to such term in the Security
Agreement.

 

“Collateral and Guarantee Requirement” means the requirement that, to the extent
not already accomplished in connection with the completion of the Fifth
Restatement Effective Date Collateral Requirement:

 

6

--------------------------------------------------------------------------------


 

(a)           in the case of any Person that becomes a Subsidiary of the
Borrower (including each Designated SBG Subsidiary) after the Fifth Restatement
Effective Date, within the time period set forth in Section 6.11(a)(ii), the
Administrative Agent shall have received (i) a Borrower Subsidiary Joinder
Agreement or an SBG Subsidiary Joinder Agreement, as applicable, in the form
specified herein (or otherwise acceptable to the Administrative Agent), duly
executed and delivered on behalf of such Subsidiary, pursuant to which such
Subsidiary shall become a “Subsidiary Guarantor” or an “SBG Subsidiary
Guarantor”, as applicable, hereunder and an “Obligor” under the Security
Agreement, (ii) an instrument in form and substance satisfactory to the
Administrative Agent by which such Subsidiary shall become party to the
Intercreditor Agreements (if any), (iii) all certificates or other instruments
(if any) representing the outstanding Capital Stock of such Subsidiary and (if
any) its Subsidiaries, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank pursuant to the Security
Agreement (or the Administrative Agent shall have otherwise received a valid
pledge over such Capital Stock), (iv) each other Security Document (other than
Mortgages) duly executed and delivered on behalf of such Subsidiary as shall be
necessary or appropriate (in the reasonable judgment of the Administrative
Agent) to create a first priority Lien on the properties of such Subsidiary
intended to be covered thereby, subject to no Liens other than Liens permitted
under Section 7.02 applicable to such property, and (v) such proof of corporate
action, incumbency of officers, opinions of counsel and other documents as is
consistent with those delivered by each Obligor pursuant to Section 5.01 on the
Fifth Restatement Effective Date or as the Administrative Agent shall have
requested;

 

(b)           without limiting the foregoing, the Holding Company shall comply
with the requirements of Section 6.10 (subject to any exceptions provided
therein);

 

(c)           all documents and instruments, including UCC financing statements
necessary to be filed, registered or recorded to create the Liens intended to be
created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been filed, registered or
recorded or delivered to the Administrative Agent for filing, registration or
the recording concurrently with, or promptly following, the execution and
delivery of each such Security Document;

 

(d)           each document or action (if any) required to be delivered or taken
under Section 5.01 as to which the Administrative Agent shall have agreed with
the Borrower as of the Fifth Restatement Effective Date that such document or
action may be delivered or taken after such date shall be delivered or taken,
within such period following the Fifth Restatement Effective Date as the
Administrative Agent shall agree (and, in each case, such agreement (if any) of
the Administrative Agent set forth in a letter agreement between the
Administrative Agent and the Borrower entered into in connection with the Fifth
Restatement Effective Date, which agreement shall constitute a Loan Document for
purposes hereof) (but, in each case, subject to the proviso below, if
applicable); and

 

(e)           the Real Estate Collateral Requirement shall have been satisfied
with respect to each parcel of owned or leased Real Property acquired or leased
after the Fifth Restatement Effective Date as to which a Mortgage is required to
be granted pursuant to Section 6.11, within the time period set forth in Section
6.11(a)(i) (subject to the proviso below, if applicable);

 

provided that the Administrative Agent may in its sole discretion (x) extend any
time period required for compliance with any requirement of the Collateral and
Guarantee Requirement (provided that in no event, without the consent of the
Required Lenders, may any such time period be extended by the

 

7

--------------------------------------------------------------------------------


 

Administrative Agent for a period in excess of 180 days), (y) with respect to
any requirement of the Borrower to deliver, or cause to be delivered, a
leasehold mortgage on any leased Real Property (and/or any of the related
documents to be delivered in connection therewith), if the Borrower shall have
demonstrated to the Administrative Agent’s satisfaction that it is unable to
comply with such requirement after diligently using commercially reasonably
efforts for a period of not less than 180 days due to the Borrower’s inability
to obtain consents and/or memoranda of leases from the relevant landlord(s) to
such mortgage, waive such requirement for purposes of this Agreement and (z)
otherwise waive any requirement for providing any Collateral or perfecting the
security interest therein hereunder or under the other Loan Documents if, in the
Administrative Agent’s reasonable judgment, the cost of so providing such
Collateral or perfecting such security interests would outweigh the benefits
afforded thereby to the Secured Parties.

 

“Commitment” means a Revolving Commitment, a Term Loan Commitment or a
commitment of any Incremental Lender to make an Incremental Loan (each an
“Incremental Loan Commitment”), or any combination thereof (as the context
requires).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated March 2013 with respect to the syndication of the credit
facilities provided herein.

 

“Consent and Agreement” means a Consent and Agreement substantially in the form
of Exhibit D (with such changes thereto as shall be satisfactory to the
Administrative Agent).

 

“Continuing Tranche A Term Loan Lenders” means the Tranche A Term Loan Lenders
under the Existing Credit Agreement that are continuing as Fifth Restatement
Effective Date Tranche A Term Loan Lenders under this Agreement.

 

“Continuing Tranche B Term Loan Lenders” means the Tranche B Term Loan Lenders
under the Existing Credit Agreement that are continuing as Tranche B Term Loan
Lenders under this Agreement.

 

“Contract Station” means (a) each television or radio station identified as such
in Schedule 1.01(c), (b) each television or radio station that is the subject of
an acquisition referred to in clause (b) of the definition of “Acquisition”
consummated by the Borrower or any Subsidiary on or after the date hereof and
(c) any television or radio station with which the Borrower or any Subsidiary
has entered into any Program Services Agreement, Outsourcing Agreement or other
similar agreement on or after the date hereof, in each case until such time, if
any, as the Borrower or any Subsidiary acquires the Broadcast License of such
television or radio station and such station becomes an Owned Station.

 

“Contractual Obligations” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise; provided
that, in any event, any Person which owns directly or indirectly 5% or more of
the securities having ordinary voting power for the election of directors or
other governing body of a corporation or 5% or more of the partnership or other
ownership interests of any other Person (other

 

8

--------------------------------------------------------------------------------


 

than as a limited partner of such other Person) will be deemed to control such
corporation, partnership or other Person.  “Controlling” and “Controlled” have
meanings correlative thereto.

 

“Corporate Expense” means, for any period, all general and administrative
expenses of the Borrower and its Subsidiaries for such period.

 

“Cox Acquisition” means the acquisition of certain television assets and stock
pursuant to that certain Stock and Asset Purchase Agreement by and among Cox
Media Group, LLC, KTVU, LLC, WTOV, Inc., WPXI, Inc. and Borrower and any Program
Services Agreement entered into in connection with the Acquisition.

 

“Cunningham” means Cunningham Broadcasting Corporation, a Maryland corporation.

 

“Cunningham Option Agreements” means those certain Common Voting Capital Stock
Option Agreements, each of which is dated May 3, 1995, pursuant to which the
Holding Company was granted an option to acquire certain shares of capital stock
of Cunningham from Carolyn Smith (now the Carolyn C. Smith Cunningham Trust),
the Carolyn Smith’s Grandchildren’s Trust I, the Carolyn Smith’s Grandchildren’s
Trust II, the Carolyn Smith’s Grandchildren’s Trust III, and the Carolyn Smith’s
Grandchildren’s Trust IV, in each case as amended and restated on the Fifth
Restatement Effective Date and as hereafter amended, modified and supplemented
from time to time.

 

“Cunningham Options” means options for the purchase of all of the issued and
outstanding voting and non-voting stock of Cunningham under the Cunningham
Option Agreements.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lenders” means any Lender, as determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swing Line Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Lender, the Swing Line Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Line Loans, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e)(i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.

 

“Delayed Draw Tranche A Term Loan” means a Loan made pursuant to Section
2.01(b)(iii).

 

9

--------------------------------------------------------------------------------


 

“Delayed Draw Tranche A Term Loan Commitment” means, with respect to each
Lender, the commitment, if any, of such Lender to make up to four Delayed Draw
Tranche A Term Loans to the Borrower in an aggregate principal amount equal to
the amount set forth on Schedule 1.01(b).

 

“Delayed Draw Tranche A Term Loan Lender” means a Lender with an outstanding
Delayed Draw Tranche A Term Loan Commitment or an outstanding Delayed Draw
Tranche A Term Loan.

 

“Delayed Draw Tranche A Term Loan Commitment Period “ means the period
commencing on the Fifth Restatement Effective Date and ending on the date that
is 180 days thereafter.

 

“Designated SBG Subsidiary” means (a) KDSM, LLC and KDSM Licensee, LLC and (b)
each other Subsidiary of the Holding Company that is designated as a “Designated
SBG Subsidiary” after the Fifth Restatement Effective Date pursuant to Section
6.10(a), in each case so long as such Subsidiary remains a Designated SBG
Subsidiary hereunder.

 

“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by the Borrower or any of its
Subsidiaries to any other Person other than any sale, assignment, transfer or
other disposition of any property sold or disposed of in the ordinary course of
business and on ordinary business terms.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EBITDA” means, for any period, the sum, for the Borrower and its Subsidiaries
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following for such period (subject to Section 1.05(d)):  (a) net
income for such period; plus (b) the sum of, to the extent deducted in
determining net income for such period, (i) provision for taxes, (ii)
depreciation and amortization (including film amortization), (iii) Interest
Expense, (iv) extraordinary losses (including non-cash losses on sales of
property outside the ordinary course of business of the Borrower and its
Subsidiaries), (v) all other non-cash charges (including non-cash losses on
derivative transactions and non-cash interest expenses) and (vi) all transaction
costs paid or incurred by the Borrower in connection with the Fifth Restatement
Effective Date Transactions; minus (c) the sum of, to the extent included in net
income for such period, (i) non-cash revenues, (ii) Corporate Expense (but only
to the extent already not deducted in determining net income for such period),
(iii) interest and other income, (iv) extraordinary gains (including non-cash
gains on sales of assets outside the ordinary course of business), (v) benefit
from taxes, (vi) non-cash gains on derivative transactions and (vii) cash
payments made during such period in respect of items under clause (b)(vi) above
subsequent to the fiscal quarter in which the relevant non-cash charge was
reflected as a charge in the statement of net income; minus (d) Film Cash
Payments made or scheduled to be made during such period.

 

“EBITDA Percentage” means, as of the date of the consummation of any sale,
disposition or exchange of assets (or Capital Stock) contemplated by Section
7.05(c), the ratio, expressed as a percentage, obtained by dividing (a) the
portion of EBITDA attributable to such assets (or Capital Stock) for the twelve
month period ending on, or most recently ended prior to, such date by (b) EBITDA
for such period.

 

“Environmental Affiliates” means, as to any Person (the “successor”), any other
Person whose liability (contingent or otherwise) for an environmental claim the
successor may have retained, assumed or otherwise become or remained liable for
(contingently or otherwise), whether by contract, operation of law or otherwise;
provided that each Subsidiary of the successor, and each former Subsidiary

 

10

--------------------------------------------------------------------------------


 

or division of the successor transferred to another Person, shall in any event
be an “Environmental Affiliate” of the successor.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of Capital Stock of any class of, or of any type in, such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (including Unrestricted
Subsidiaries and whether or not incorporated) that is under common control with
the Borrower within the meaning of Section 4001(a)(14) of ERISA together with
the Borrower, is treated as a single employer under Section 414(b), (c), (m) or
(o) of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VIII.

 

11

--------------------------------------------------------------------------------


 

“Excess Disposition Proceeds” has the meaning assigned to such term in Section
2.09(b)(i).

 

“Excluded Holding Company Subsidiary” means, at any time, any directly owned
Subsidiary of the Holding Company (other than the Borrower and the Designated
SBG Subsidiaries) that (a) has both (i) assets of less than $10,000,000 (on a
consolidated basis for such Subsidiary and its Subsidiaries) as of the end of
the most recently completed fiscal quarter for which financial statements of the
Holding Company are available and (ii) revenues of less than $15,000,000 (on a
consolidated basis for such Subsidiaries and its Subsidiaries) for the most
recently completed four fiscal quarter period for which such financial
statements are available or (b) as of the Fifth Restatement Effective Date, is
in the process of being liquidated, dissolved or otherwise wound down or is
subject to a bankruptcy or similar proceeding (or is expected to be liquidated,
dissolved or wound down or to become subject to such a proceeding within three
months thereafter) (and, in each case (other than any such Subsidiaries existing
as of the Fifth Restatement Effective Date), as to which the Borrower has
notified the Administrative Agent in writing, designating such Subsidiary as an
Excluded Holding Company Subsidiary hereunder); provided that at no time shall
the total assets or total revenues (calculated as provided above) of all such
Subsidiaries that are Excluded Holding Company Subsidiaries exceed $30,000,000. 
As of the Fifth Restatement Effective Date, the Excluded Holding Company
Subsidiaries are identified in Schedule 6.10(e).

 

“Excluded Non-Media Subsidiary” means, at any time, a Non-Media Subsidiary which
at such time is not required to be a Subsidiary Guarantor or an Obligor pursuant
to Section 6.09(a) or the last paragraph of Section 6.10(b).

 

“Excluded Real Property” has the meaning assigned to such term in Section
6.11(a).

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Guarantor’s failure to
constitute an “eligible contract participant,” as defined in the Commodity
Exchange Act and the regulations thereunder, at the time the Guarantee of (or
grant of such security interest by, as applicable) such Guarantor becomes or
would become effective with respect to such Swap Obligation or (b) in the case
of a Swap Obligation subject to a clearing requirement pursuant to section 2(h)
of the Commodity Exchange Act, because such Guarantor is a “financial entity,”
as defined in section 2(h)(7)(C) the Commodity Exchange Act, at the time the
Guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.17(b)), any withholding tax resulting from any U.S. law
in effect (including FATCA) on the date such Foreign Lender becomes a

 

12

--------------------------------------------------------------------------------


 

party to this Agreement or is attributable to such Foreign Lender’s failure or
inability to comply with Section 2.15(f), except to the extent that such Foreign
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.15(a).

 

“Existing Credit Agreement” has the meaning assigned to such term in the second
paragraph of this Agreement.

 

“Existing Letters of Credit” has the meaning assigned to such term in Section
2.04(a).

 

“Existing Senior Unsecured Note Indentures” means (i) the 8.375% Senior
Unsecured Note Indenture, (ii) the 6.125% Senior Unsecured Note Indenture and
(iii) the 5.375% Senior Unsecured Note Indenture.

 

“Existing Tranche A Term Loan Lender” means any “Tranche A Term Loan Lender”
under the Existing Credit Agreement immediately prior to the Fifth Restatement
Effective Date.

 

“Existing Tranche A Term Loan”: any “Tranche A Term Loan” outstanding under the
Existing Credit Agreement immediately prior to the Fifth Restatement Effective
Date.

 

“Existing Tranche B Term Loan Lender” means any “Tranche B Term Loan Lender”
under the Existing Credit Agreement immediately prior to the Fifth Restatement
Effective Date.

 

“Existing Tranche B Term Loan”: any “Tranche B Term Loan” outstanding under the
Existing Credit Agreement immediately prior to the Fifth Restatement Effective
Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.

 

“FCC” means the Federal Communications Commission or any Governmental Authority
substituted therefor.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fifth Restatement Effective Date” means the date on which the conditions
specified in Section 5.01 are satisfied (or waived in accordance with Section
10.02).

 

“Fifth Restatement Effective Date Collateral Requirement” means the requirement
that:

 

(a)           the Administrative Agent shall have received from each of the
Obligors party thereto a counterpart of the Security Agreement duly executed and
delivered on behalf of each such Person, together with (i) the certificates
representing the Capital Stock pledged pursuant to

 

13

--------------------------------------------------------------------------------


 

the Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Security Agreement endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof
(or confirmation by the Administrative Agent as to receipt thereof under the
Security Agreement as in effect immediately prior to the Fifth Restatement
Effective Date);

 

(b)           [Reserved];

 

(c)           the Administrative Agent shall have received from each of the
Obligors party thereto and (if any) each other party thereto a counterpart of
each other Security Document (other than the Mortgages) duly executed and
delivered on behalf of each such Person as shall be necessary or appropriate (in
the reasonable judgment of the Administrative Agent) to create a first priority
Lien on the properties of the Obligors intended to be covered thereby, subject
to no Liens other than Liens permitted under Section 7.02 applicable to such
property, including (i) control agreements with respect to each of the deposit
and securities accounts of the Borrower and the Subsidiary Guarantors listed on
Annex 8 to the Security Agreement but only to the extent such control agreement
is required to be entered into pursuant to the Security Agreement, in each case
duly executed and delivered by the relevant Obligor, the Administrative Agent
and the respective depositary bank or securities intermediary, as applicable
(provided that the Administrative Agent may agree in its sole discretion that
such control agreements (or any of them) shall be delivered within 30 days after
the Fifth Restatement Effective Date (or such longer period as the
Administrative Agent may agree in its sole discretion)), (ii) short-form
intellectual property security agreements entered into pursuant to the Security
Agreement on behalf of each Obligor party thereto, and evidence as to the
completion of filing (or arrangements satisfactory to the Administrative Agent
for filing) with the United Stated Patent and Trademark Office against the
relevant intellectual property covered by such security agreements and (iii) the
results of recent lien searches in the jurisdiction of organization of each of
the Obligors, which search shall reveal no Liens on any of the assets of the
Obligors except for Liens permitted under Section 7.02 or discharged on or prior
to the Fifth Restatement Effective Date pursuant to documentation satisfactory
to the Administrative Agent; and

 

(d)           the UCC financing statements necessary to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document; and

 

“Fifth Restatement Effective Date Transactions” means (a) the Transactions, (b)
the 5.375% Senior Unsecured Notes Transactions and (c) the other transactions
relating to the foregoing that will occur concurrently (or substantially
concurrently) with the Fifth Restatement Effective Date.

 

“Fifth Restatement Effective Date Tranche A Term Loan” means a Loan made
pursuant to Section 2.01(b)(ii).

 

“Fifth Restatement Effective Date Tranche A Term Loan Commitment” means, with
respect to each Lender, the commitment, if any, of such Lender to make a Fifth
Restatement Effective Date Tranche A Term Loan to the Borrower in an aggregate
principal amount equal to the amount set forth on Schedule 1.01(b) (or in the
case of any Continuing Tranche A Term Loan Lender, the amount of its Existing
Tranche A Term Loan continued as a Fifth Restatement Effective Date

 

14

--------------------------------------------------------------------------------


 

Tranche A Term Loan (as specified in its Term Loan Lender Addendum) pursuant to
Section 2.01(b)(ii)).

 

“Fifth Restatement Effective Date Tranche A Term Loan Lender” means a Lender
with an outstanding Fifth Restatement Effective Date Tranche A Term Loan
Commitment or an outstanding Fifth Restatement Effective Date Tranche A Term
Loan.

 

“Film Cash Payments” means, for any period, the sum (determined on a
consolidated basis and without duplication) of all payments by the Borrower and
its Subsidiaries made or scheduled to be made during such period in respect of
Film Obligations; provided that amounts applied to the prepayment of Film
Obligations owing under any contract evidencing a Film Obligation under which
the amount owed by the Borrower or any of its Subsidiaries exceeds the remaining
value of such contract to the Borrower or such Subsidiary, as reasonably
determined by the Borrower, shall not be deemed to be Film Cash Payments.

 

“Film Obligations” means obligations in respect of the purchase, use, license or
acquisition of programs, programming materials, films, and similar assets used
in connection with the business and operations of the Borrower and its
Subsidiaries.

 

“FIN 46” means Interpretation No. 46, “Consolidation of Variable Interest
Entities”, issued by FASB, as amended from time to time.

 

“Final FCC Order” means an order of the FCC that is no longer subject to
reconsideration or review by the FCC or by any court or administrative body.

 

“Financial Officer” means the chief financial officer, chief accounting officer
or treasurer of the Borrower or the Holding Company, as applicable.

 

“First Lien Indebtedness” means, as at any date, all Indebtedness on such date
that is secured by a Lien on property of the Borrower and its Subsidiaries
(other than a Lien expressly ranking junior in priority to any other Lien) minus
all Qualifying Balances on such date.

 

“First Lien Indebtedness Ratio” means, as at any date, the ratio of (a) First
Lien Indebtedness outstanding on such date to (b) EBITDA for the period of the
four fiscal quarters ending on or most recently ended prior to such date.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Ground Lease” has the meaning assigned to such term in Section 6.11(a).

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

15

--------------------------------------------------------------------------------


 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include (i)
endorsements for collection or deposit in the ordinary course of business or
(ii) any Program Services Agreement or any obligations thereunder.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 3.01.

 

“Guarantors” means, collectively, (a) the Holding Company, (b) the Subsidiary
Guarantors and (c) each other Subsidiary of the Holding Company that becomes a
“Guarantor” after the Fifth Restatement Effective Date pursuant to Section 6.09
or Section 6.10.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any swap agreement, cap agreement, collar agreement,
put or call, futures contract, forward contract or similar agreement or
arrangement entered into to protect against or mitigate the effect of
fluctuations in the price of the Borrower’s common stock or in interest rates,
foreign exchange rates or prices of commodities used in the business of the
Borrower and its Subsidiaries and any master agreement relating to any of the
foregoing.

 

“Hedge Party” means each Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedging Agreement, in its capacity as a party
thereto.

 

“Holding Company” means Sinclair Broadcast Group, Inc., a Maryland corporation.

 

“Holding Company 3.00% Convertible Notes” means the Holding Company’s 3.00%
Convertible Senior Notes due 2027 in an aggregate principal amount of $5,400,000
outstanding as of the Fifth Restatement Effective Date.

 

“Holding Company 4.875% Convertible Notes” means the Holding Company’s 4.875%
Convertible Senior Notes due 2018 in an aggregate principal amount of $5,685,000
outstanding as of Fifth Restatement Effective Date.

 

“Holding Company Convertible Notes” means, collectively, the Holding Company
3.00% Convertible Notes and the Holding Company 4.875% Convertible Notes.

 

“Immaterial Broadcast Licenses” means (a) Broadcast Licenses (other than main
transmitter licenses, auxiliary transmitter licenses (to the extent in existence
on the date hereof and necessary for the continued operation of the Stations)
and studio transmitter links (to the extent necessary for the continued
operation of the Stations), in each case granted by the FCC, and extensions and

 

16

--------------------------------------------------------------------------------


 

renewals thereto or thereof) the absence of which individually or together could
not have a Material Adverse Effect and (b) either a paired digital channel or a
paired analog channel (but not both) which is returned to the FCC pursuant to
the FCC’s plan for transition to digital television broadcasting.

 

“Incremental Lender” means a Lender with an outstanding Incremental Loan.

 

“Incremental Loan” has the meaning assigned to such term in Section 2.01(c).

 

“Incremental Loan Amendment” means any amendment to this Agreement pursuant to
which Incremental Loans of any Series are established pursuant to Section
2.01(c).

 

“Incremental Loan Commitment” has the meaning assigned to such term in the
definition of “Commitment”.

 

“Incremental Loan Maturity Date” means, with respect to the Incremental Loans of
any Series, the maturity date for such Incremental Loans of such Series as
specified in the Incremental Loan Amendment for such Series or such earlier date
as may result from the operation of Section 2.08(b), if applicable.

 

“Incremental Loan Principal Payment Date” means, for each Series of Incremental
Loans, the date or dates for repayment of such Incremental Loans as specified in
the Incremental Loan Amendment for such Series.

 

“Indebtedness” means of any Person (without duplication): (a) indebtedness
created, issued or incurred by such Person for borrowed money (whether by loan
or the issuance and sale of debt securities or the sale of property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (d) obligations of such
Person in respect of letters of credit or similar instruments issued or accepted
by banks and other financial institutions for account of such Person; (e)
Capital Lease Obligations of such Person; (f) Indebtedness of others guaranteed
by such Person; (g) if the Aggregate Consideration payable by such Person to
extend and exercise any option acquired in connection with any Acquisition (an
“Extension and Exercise Price”) exceeds 20% of the Aggregate Consideration
payable in connection with such Acquisition, such Extension and Exercise Price;
(h) any Put Obligations, but only to the extent that such Put Obligations,
whether arising under the same or different agreements, exceeding $25,000,000 in
the aggregate shall not have been approved by the Administrative Agent (such
approval not to be unreasonably withheld) prior to the incurrence thereof; and
(i) obligations of such Person in respect of surety and appeals bonds or
performance bonds or other similar obligations; provided that the term
“Indebtedness” shall not include (i) Film Obligations of such Person, (ii)
obligations of such Person under any Program Services Agreement, Outsourcing
Agreement or other similar agreement, (iii) any liability shown on such Person’s
balance sheet in respect of the fair value of Interest Rate Protection
Agreements, (iv) any Put Obligations (other than those Put Obligations included
as “Indebtedness” under clause (h) of this definition) and (v) any liability
shown on the balance sheet of such Person solely as a result of the application
of FIN 46 and for which such Person is not primarily or contingently liable for
payment.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

17

--------------------------------------------------------------------------------


 

“Initial FCC Order” means an order of the FCC that is not a Final FCC Order.

 

“Intercreditor Agreements” means, collectively, the Second Lien Intercreditor
Agreement and any other intercreditor agreement entered into pursuant to this
Agreement.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Coverage Ratio” means, as at any date, the ratio of (a) EBITDA for the
period of the four fiscal quarters ending on or most recently ended prior to
such date to (b) Interest Expense for such period.

 

“Interest Expense” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of (a) all cash interest expense in respect of
Indebtedness during such period and (b) the net amounts payable (or minus the
net amounts receivable) under Interest Rate Protection Agreements accrued during
such period (whether or not actually paid or received during such period).  Any
reference herein to calculating Interest Expense for any period on a “pro forma”
basis means that, for purposes of the clause (a) above, (i) the Indebtedness on
the basis of which Interest Expense is so calculated shall mean Indebtedness
outstanding as of the relevant date of calculation after giving effect to any
repayments and any incurrence of Indebtedness on such date and (ii) such
calculation shall be made applying the respective rates of interest in effect
for such Indebtedness on such date.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than Swing
Line Loans), each Quarterly Date, (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Swing Line Loan,
the day that such Loan is required to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine months) thereafter, as the Borrower
may elect; provided that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Interest Rate Protection Agreement” means a Hedging Agreement providing for the
transfer or mitigation of interest risks either generally or under specific
contingencies.

 

“Investment” means, for any Person, (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, preferred securities, partnership or other ownership interests or
other securities of any other Person or any agreement to make any such
acquisition (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such sale), (b)
the making of any deposit with, or

 

18

--------------------------------------------------------------------------------


 

advance, loan or other extension of credit to, any other Person (including the
purchase of property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such property to such Person), but
excluding any (x) accounts receivable in connection with the sale of programming
or advertising time owing by such Person or (y) obligations in respect of the
lease or other use of spectrum space relating to sub-channels owing by such
Person, in each case, arising in the ordinary course of business or (c) the
entering into of any Guarantee of, or other contingent obligation with respect
to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.

 

“Issuing Lender” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.04(j). 
The Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Joinder Agreement” means a Borrower Subsidiary Joinder Agreement or a SBG
Subsidiary Joinder Agreement, as applicable.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Addendum” means a Term Loan Lender Addendum or a Revolving Lender
Addendum.

 

“Lenders” means each Revolving Lender, each Tranche A Term Loan Lender (or, more
specifically, each Fifth Restatement Effective Date Tranche A Term Loan Lender
and each Delayed Draw Tranche A Term Loan Lender), each Tranche B Term Loan
Lender, each Incremental Lender and any other Person that shall have become a
party hereto pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.  Unless the context otherwise requires, the term “Lenders” includes
the Swing Line Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those

 

19

--------------------------------------------------------------------------------


 

currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period; provided that, for purposes of
Tranche B Term Loans, the LIBO Rate shall in no event at any time be less than
0.75% per annum.  In the event that such rate is not available at such time for
any reason, then the LIBO Rate with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.  The
Administrative Agent will furnish a copy of such Page or other documentation
evidencing the contents thereof to the Borrower upon its request.

 

“License Subsidiaries” means (a) with respect to each Station that is an Owned
Station on the date hereof, the Subsidiary of the Borrower listed on Schedule
1.01(e) as the holder of the Broadcast Licenses for such Owned Station and (b)
with respect to any Owned Station hereafter acquired by the Borrower or any of
its Subsidiaries, the Subsidiary of the Borrower formed, created, or acquired
after the date hereof that holds the Broadcast Licenses for such Owned Station,
and in each case any other Subsidiary into which any such License Subsidiary may
be merged pursuant to Section 7.03.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means, collectively, this Agreement, the promissory notes (if
any) issued pursuant to Section 2.08(g), the Letter of Credit Documents, the
Joinder Agreements and the Security Documents.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to Section
2.01, and shall include Incremental Loans unless the context otherwise requires.

 

“Longevity Payments” means certain longevity bonuses due to certain executive
employees of the Borrower under employment agreements.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Obligor
to perform any of its obligations under this Agreement or any of the other Loan
Documents to which it is a party or (c) the rights of or benefits available to
the Lenders under this Agreement or any of the other Loan Documents.

 

“Material Third-Party Licensee” means any Person holding a Broadcast License for
one or more Contract Stations for which the Broadcast Cash Flow attributable to
such Stations, either individually or in the aggregate, for the most recent
twelve month period is equal to or greater than 5% of the Broadcast Cash Flow
for such period.

 

20

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means the mortgages, deeds of trust, assignments of leases and rents
and other security documents (if any) delivered on or after the Fifth
Restatement Effective Date pursuant to this Agreement with respect to Mortgaged
Properties, each substantially in the form of Exhibit F (with such changes
thereto, including such changes as may be required or desirable to account for
local law matters, as shall be satisfactory to the Administrative Agent).

 

“Mortgaged Properties” means all Real Property that shall be subject to a
Mortgage entered into pursuant to the terms of this Agreement.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means, with respect to any Prepayment Event, the aggregate
amount of all cash payments (including all cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received) received by the Borrower and its
Subsidiaries directly or indirectly in connection with such Prepayment Event, in
each case, net of (a) the amount of any legal, title and recording tax expenses,
commissions and other fees and expenses paid by the Borrower and its
Subsidiaries in connection therewith and (b) in the case of any Prepayment Asset
Sale or Recovery Event, (i) any Federal, state and local income or other taxes
estimated to be payable by the Borrower and its Subsidiaries as a result thereof
(but only to the extent that such estimated taxes are in fact paid to the
relevant Governmental Authority not later than twelve months after the date
thereof) and (ii) any repayments by the Borrower or any of its Subsidiaries of
Indebtedness to the extent that (x) such Indebtedness is secured by a Lien on
the property that is the subject of such Prepayment Asset Sale and (y) the
transferee of (or holder of a Lien on) such property requires that such
Indebtedness be repaid as a condition to such Prepayment Asset Sale or, in case
of any Recovery Event, such repayment is contractually required from the
proceeds thereof by the terms of such Indebtedness.

 

“Non-Media Subsidiary” means any direct or indirect Subsidiary of the Borrower
(including, for this purpose, any Designated SBG Subsidiary) that is not engaged
in, and does derive any income from, any of the businesses or activities
described in clauses (a), (b) and/or (c) of Section 7.06.

 

“Non-Recourse Indebtedness” means Indebtedness (a) as to which neither the
Borrower nor any Subsidiary (other than any Unrestricted Subsidiary) is directly
or indirectly liable (by virtue of the Borrower or any such Subsidiary being the
primary obligor on, guarantor of, or otherwise liable in any respect to, such
Indebtedness) and (b) which, upon the occurrence of a default with respect
thereto, does not result in, or permit any holder of any other Indebtedness of
the Borrower or any Subsidiary (other than any Unrestricted Subsidiary) to
declare, a default on such Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity.

 

“Non-Television Entities” means, collectively, Keyser Capital LLC and Sinclair
Investment Group LLC.

 

“Non-Television Entity Notes” means the promissory notes made by the
Non-Television Entities in favor of the Borrower, as described on Schedule
1.01(d).

 

“Note Indentures” means, collectively, the Senior Subordinated Debt Indentures,
the Senior Unsecured Debt Indentures, the Second Priority Debt Indentures.

 

21

--------------------------------------------------------------------------------


 

“Notes Transfer” means the disposition or transfer of the Non-Television Entity
Notes in connection with the Separation Transaction.

 

“Obligations” means, collectively, (a) all advances to and debts, liabilities,
obligations, covenants and duties of, the Borrower or any other Obligor arising
under the Loan Documents or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising,
and including in the case of each Guarantor all obligations of such Guarantor in
respect of its Guarantee under Article III, (b) all Cash Management Obligations
owing by the Borrower or any other Obligor to any Lender (or any Affiliate
thereof) and (c) all obligations of the Borrower and its Subsidiaries arising
under any Secured Hedge Agreement, and, in the case of each of the foregoing,
including all interest thereon and expenses related thereto, including any
interest or expenses accruing or arising after the commencement of any case with
respect to the Borrower or any other Obligor under the Bankruptcy Code or any
other bankruptcy or insolvency law (whether or not such interest or expenses are
allowed or allowable as a claim in whole or in part in such case).  Without
limiting the generality of the foregoing, the Obligations of the Obligors under
the Loan Documents (and of their respective Subsidiaries to the extent they have
obligations under the Loan Documents) include (i) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit commissions,
reimbursement obligations, charges, expenses, fees, indemnities and other
amounts (including fees, expenses and disbursements of counsel) payable by any
Obligor under any Loan Document and (ii) the obligation of any Obligor to
reimburse any amount in respect of any of the foregoing that the Administrative
Agent or any other Secured Party, in each case in its sole discretion, may elect
to pay or advance on behalf of such Obligor.

 

“Obligors” means, collectively, (a) the Borrower, (b) the Holding Company and
(c) each other Guarantor.

 

“Operating Subsidiary” has the meaning assigned to such term in Section 7.14(a).

 

“Other Debt” means the Subordinated Debt, the Senior Unsecured Debt, the Second
Priority Debt.

 

“Other Debt Documents” means the Subordinated Debt Documents, the Senior
Unsecured Debt Documents and the Second Priority Debt Documents.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, including any
interest, additions to tax or penalties applicable thereto.

 

“Outsourcing Agreements” means (a) any agreement to which the Borrower or any of
its Subsidiaries is a party which provides for the Borrower or any of its
Subsidiaries to deliver or receive non-programming related management and/or
consulting services of any television station, and (b) any put or option
agreement entered into in connection with any agreement referred to in
clause (a) above that provides for the Borrower or any of its Subsidiaries to
acquire or sell the license or non-license assets of the related television
station.

 

“Participant Register”  has the meaning assigned to such term in
Section 10.04(c)(i).

 

“Owned Station” means (a) each television or radio station identified as such in
Schedule 1.01(e) and (b) any television or radio station the Broadcast Licenses
of which are owned or held by the Borrower or any of its Subsidiaries on or
after the date hereof.

 

22

--------------------------------------------------------------------------------


 

“Participant” has the meaning assigned to such term in Section 10.4(c)(i).

 

“Passive BCF Percentage” means, as at any date, the ratio, expressed as a
percentage, obtained by dividing (a) the portion of Broadcast Cash Flow
attributable to all Passive Stations for the twelve month period ending on, or
most recently ended prior to, such date by (b) Broadcast Cash Flow for such
period.

 

“Passive LMA” means a local marketing agreement, time brokerage agreement,
program services agreement outsourcing agreement, joint sales agreement, shared
services agreement or similar agreement providing for any Person other than the
Borrower or any of its Subsidiaries to program or sell advertising time on all
or any portion of the broadcast time of any Station.

 

“Passive Station” means a Station that is the subject of a Passive LMA.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
section 4002 of ERISA and any successor entity performing similar functions.

 

“Permitted Additional Indebtedness” shall mean notes (which notes may (x) have
the same lien priority as the Obligations or (y) be secured by a Lien ranking
junior to the Lien securing the Obligations), in each case issued or incurred by
the Borrower, (a) which notes do not mature or have scheduled amortization or
payments of principal (including prepayments, redemptions or sinking fund or
like payments) prior to the 91st day after the stated maturity date of any Loans
hereunder at the time such notes are incurred (other than prepayment or
redemption requirements as a result of asset sales or change of control
provisions (provided that any such prepayment or redemption (or offer to prepay
or redeem) may be made only to the extent permitted under Section 7.12)),
(b) the terms and conditions of such notes (other than interest rate and
redemption premium) shall not be more restrictive on the Borrower and its
Subsidiaries than those herein, (c) which notes are not guaranteed by any Person
other than the Guarantors and (d) that (i) are not secured by any property of
the Borrower, the Holding Company or any of their respective Subsidiaries or any
other Person other than the Collateral and (ii) is subject to customary
intercreditor agreements entered into with the agent, trustee or other
representative of any such Permitted Additional Indebtedness, the material terms
of which shall be reasonably acceptable to the Administrative Agent and the
Borrower.

 

“Permitted Additional Indebtedness Documents” shall mean any document or
instrument (including any guarantee, security agreement or mortgage and which
may include any or all of the Loan Documents) issued or executed and delivered
with respect to any Permitted Additional Indebtedness by the Borrower or any
Guarantor.

 

“Permitted Additional Indebtedness Obligations” shall mean, if any Permitted
Additional Indebtedness is issued or incurred, all advances to, and debts,
liabilities, obligations, covenants and duties of, the Borrower or any Guarantor
arising under any Permitted Additional Indebtedness Document, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Guarantor of any proceeding under any bankruptcy or insolvency law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.  Without limiting the generality of
the foregoing, the Permitted Additional Indebtedness Obligations of the Borrower
or any Guarantor under the Loan Documents (and any of their Subsidiaries to the
extent they have obligations under the Permitted Additional Indebtedness
Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, reimbursement obligations, charges, expenses, fees,
attorney costs, indemnities and other amounts payable by such Borrower or
Guarantor under any Permitted Additional Indebtedness

 

23

--------------------------------------------------------------------------------


 

Document and (b) the obligations of the Borrower or any Guarantor to reimburse
any amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of the Borrower or any
Guarantor in accordance with the terms of any Permitted Additional Indebtedness
Document.

 

“Permitted Additional Indebtedness Secured Parties” shall mean the holders from
time to time of secured Permitted Additional Indebtedness Obligations (and any
representative on their behalf).

 

“Permitted Assumed Debt” has the meaning assigned to such term in
Section 7.01(l).

 

“Permitted Investments” means, for any Person: (a) direct obligations of the
United States of America, or of any agency (which shall include, but not be
limited to, Export-Import Bank of the United States, Farmers Home
Administration, Federal Housing Administration, General Services Administration,
and Government National Mortgage Association) or instrumentality (which shall
include, but not be limited to, The Federal National Mortgage Association,
Federal Home Loan Banks, Federal Home Loan Mortgage Corporation, Federal Land
Banks, Federal Intermediate Credit Banks, Banks for Cooperative and the Farm
Credit System, and The Student Loan Marketing Association) thereof, or
obligations guaranteed or insured as to principal and interest by the United
States of America, or any agency or instrumentality thereof, in either case
maturing not more than 90 days from the date of acquisition thereof by such
Person; (b) domestic and Eurodollar time deposits, overnight deposits,
certificates of deposit and bankers acceptances issued or guaranteed by entities
rated A-2 or better by S&P or P-2 or better by Moody’s, maintained at or issued
by any office or branch of any bank or trust company organized or licensed under
the laws of the United States of America or any State thereof which bank or
trust company has capital, surplus and undivided profits of at least
$500,000,000, maturing not more than 90 days from the date of acquisition
thereof by such Person; (c) commercial paper, auction rate notes and commercial
paper master notes issued or guaranteed by entities rated A-2 or better by S&P
or P-2 or better by Moody’s, maturing not more than 90 days from the acquisition
thereof by such Person (provided that a security without its own rating will be
considered to be rated and to have the same rating as any debt obligation that
is issued by the same issuer which is comparable in priority, maturity and
security to the subject security or, if it is guaranteed by another issuer, to
be rated and to have the same rating as any debt obligation that is issued by
the guarantor which is comparable in priority, security, and maturity to the
subject security); (d) tax-exempt commercial paper or variable rate tax exempt
demand notes, rated A-1 or better by S&P or MIG1/VMIG1 or better by Moody’s,
maturing not more than 90 days from the acquisition thereof by such Person;
(e) fully collateralized repurchase agreements with a term of not more than 30
days entered into with any bank qualifying under clause (b) above, any
broker-dealer subsidiary or affiliate of any such bank or any Primary Dealer of
United States Government securities and relating to: (i) marketable direct
obligations issued or unconditionally guaranteed or insured by the United States
of America or any agency or instrumentality thereof listed in clause (a) above;
(ii) securities issued by The Federal National Mortgage Association, Federal
Farm Credit Banks, Federal Home Loan Banks or The Student Loan Marketing
Association or other entities listed in clause (a) above; or
(iii) mortgage-backed securities issued by The Federal National Mortgage
Association or The Federal Home Loan Mortgage Corporation or issued or
guaranteed by the Government National Mortgage Association or other entities
listed in clause (a) above; and (f) money market mutual funds that (i) comply
with the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Permitted Reinvestment” means (a) an acquisition permitted under
Section 7.04(e), (b) Capital Expenditures or (c) with respect to any Recovery
Event, the repair, restoration or replacement of the affected property.

 

24

--------------------------------------------------------------------------------


 

“Permitted Second Priority Refinancing Debt” means any Indebtedness incurred by
the Borrower in the form of second lien secured notes or loans; provided that
a) such Indebtedness is secured by the Collateral on a second lien basis (and
subject to the terms of the Second Lien Intercreditor Agreement) to Liens
securing the Obligations and is not secured by any property of the Borrower, the
Holding Company or any of their respective Subsidiaries or any other Person
other than the Collateral, (b) such Indebtedness does not mature or have
scheduled amortization or payments of principal (including prepayments,
redemptions or sinking fund or like payments) prior to the 91st day after the
stated maturity date of any Loans hereunder at the time such Indebtedness is
incurred (other than prepayment or redemption requirements as a result of asset
sales or change of control provisions (provided that any such prepayment or
redemption (or offer to prepay or redeem) may be made only to the extent
permitted under Section 7.12)), (c) the terms and conditions of such
Indebtedness (other than interest rate and redemption premium) shall not be more
restrictive on the Borrower and its Subsidiaries than the terms and conditions
of the 9.25% Senior Secured Second Lien Notes Indenture, (d) the security
agreements relating to such Indebtedness are substantially the same as the
collateral documents governing the 9.25% Senior Secured Second Lien Notes (with
such differences as are reasonably satisfactory to the Administrative Agent),
(e) such Indebtedness is not guaranteed by any Person other than the Guarantors
and (f) a Representative acting on behalf of the holders of such Indebtedness
shall have become party to the Second Lien Intercreditor Agreement.  Permitted
Second Priority Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

 

“Permitted Senior Unsecured Refinancing Debt” means any Indebtedness incurred by
the Borrower in the form of senior unsecured notes or loans; provided that
(a) such Indebtedness does not mature or have scheduled amortization or payments
of principal (including prepayments, redemptions or sinking fund or like
payments) prior to the 91st day after the stated maturity date of any Loans
hereunder at the time such Indebtedness is incurred (other than prepayment or
redemption requirements as a result of asset sales or change of control
provisions (provided that any such prepayment or redemption (or offer to prepay
or redeem) may be made only to the extent permitted under Section 7.12)),
(b) the other terms and conditions of such Indebtedness (other than interest
rate and redemption premium) shall not be more restrictive on the Borrower and
its Subsidiaries than the terms and conditions found in senior unsecured debt of
a similar type issued by similar issuers under Rule 144A or in a public offering
(provided that in no event shall such other terms or conditions be more
restrictive on the Borrower and its Subsidiaries than the Existing Senior
Unsecured Notes Indentures), (c) such Indebtedness is not guaranteed by any
Person other than the Guarantors and (d) such Indebtedness is not secured by any
Lien or any property or assets of the Borrower, the Holding Company or any of
their respective Subsidiaries.  Permitted Senior Unsecured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Subordinated Refinancing Debt” means any Indebtedness incurred by the
Borrower in the form of unsecured subordinated notes or loans; provided that
(a) such Indebtedness does not mature or have scheduled amortization or payments
of principal (including prepayments, redemptions or sinking fund or like
payments) prior to the 91st day after the stated maturity date of any Loans
hereunder at the time such Indebtedness is incurred (other than prepayment or
redemption requirements as a result of asset sales or change of control
provisions (provided that any such prepayment or redemption (or offer to prepay
or redeem) may be made only to the extent permitted under Section 7.12)),
(b) the other terms and conditions (including subordination provisions) of such
Indebtedness (other than interest rate and redemption premium) shall not be more
restrictive on the Borrower and its Subsidiaries than the terms and conditions
found in subordinated debt of a similar type issued by similar issuers under
Rule 144A or in a public offering (provided that in no event shall such other
terms or conditions (other than subordination provisions) be more restrictive on
the Borrower and its Subsidiaries than Existing Senior Unsecured Notes
Indentures), and such subordination terms shall extend to cover the Obligations,
among other obligations, (c) such Indebtedness is not guaranteed by any Person
other than the Guarantors and (d) such Indebtedness is not secured by any Lien
or any property of the Borrower, the Holding Company

 

25

--------------------------------------------------------------------------------


 

or any of their respective Subsidiaries.  Permitted Subordinated Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Termination Payments” has the meaning assigned to such term in
Section 7.15.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Post-Default Condition” means (a) the failure by the Borrower to pay when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise) any principal amount of any Loan or in respect of any LC Exposure,
(b) the failure by the Borrower to pay when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise) any other amount payable by
the Borrower hereunder for more than three Business Days or (c) the existence of
any Event of Default under clauses (d), (e), (g) or (h) of Article VIII.

 

“Post-Default Rate” means, with respect to any Lender, a rate per annum equal to
the Alternate Base Rate as in effect from time to time plus the Applicable
Margin applicable to ABR Loans made by such Lender plus 2%; provided that, as
applied to principal of a Eurodollar Loan held by any Lender, the “Post-Default
Rate” shall be the interest rate for such Eurodollar Loan held by such Lender as
provided in Section 2.11(b) plus 2%.

 

“Prepayment Asset Sale” has the meaning assigned to such term in clause (a) of
the definition of “Prepayment Event”.

 

“Prepayment Event” means (a) any Disposition of any property of the Borrower or
any Subsidiary (other than any Disposition permitted under Sections 7.05(a),
(b), and (only with respect to any exchange of assets) (c)) (each a “Prepayment
Asset Sale”), (b) any Recovery Event and (c) the issuance or incurrence of any
Indebtedness under Section 7.01(f).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Program Services Agreements” means any agreement entered into by the Borrower
or any of its Subsidiaries (other than License Subsidiaries) in accordance with
Section 7.15 relating to a Contract Station, pursuant to which agreement the
Borrower or any of its Subsidiaries (other than License Subsidiaries) will
obtain the right to program and/or sell advertising on a substantial portion of
such Contract Station’s inventory of broadcast time.

 

“Put Obligations” means the obligations of the Borrower or any of its
Subsidiaries to purchase certain assets of any Station with respect to which the
Borrower or such Subsidiary shall have entered into an Outsourcing Agreement.

 

“Qualified ECP” means in respect of any Swap Obligation, each Obligor that, at
the time the relevant guarantee (or grant of the relevant security interest, as
applicable) becomes or would become

 

26

--------------------------------------------------------------------------------


 

effective with respect to such Swap Obligation, has total assets exceeding
$10,000,000 or otherwise constitutes an “eligible contract participant” under
the Commodity Exchange Act or any regulations promulgated thereunder and which
may cause another person to qualify as an “eligible contract participant” with
respect to such Swap Obligation at such time by entering into a keepwell
pursuant to section 1a(18)(A)(v)(II) of the Commodity Exchange Act (or any
successor provision thereto).

 

“Qualifying Balances” means, as at any date, the aggregate amount of cash on
hand of the Borrower and its Subsidiaries on such date that is free and clear of
Liens (other than Liens in favor of the Secured Parties); provided that
(a) Qualifying Balances shall in no event at any time exceed $100,000,000 in the
aggregate for purposes of this definition and (b) the Qualifying Balances shall
be deemed to be zero for any day on which (i) an Event of Default shall have
occurred and be continuing or (ii) the total Revolving Exposure has been in
excess of $10,000,000 for more than ten consecutive days.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

 

“Receivables” means, as at any date, the unpaid portion of the obligation, as
stated on the respective billing statement, of a customer of the Borrower or any
Subsidiary Guarantor in respect of the sale of advertising time or other
services provided or goods sold by the Borrower or any Subsidiary Guarantor, as
the case may be, to such customer.

 

“Real Estate Collateral Requirement” means the requirement that, with respect to
each owned or leased Real Property required to be subject to a Mortgage under
the Collateral and Guarantee Requirement, the Administrative Agent shall have
received (each in form and substance satisfactory to the Administrative Agent):

 

(a)           a Mortgage duly executed and delivered by the relevant Obligor
that is the record owner of such property or lessee of leased property, in form
for recording in the recording office of the jurisdiction where such property to
be encumbered thereby is situated, in favor of the Administrative Agent for the
benefit of the Secured Parties (in such number of copies as the Administrative
Agent shall have requested), together with such other instruments as shall be
necessary or appropriate (in the reasonable judgment of the Administrative
Agent) to create a Lien under applicable law, all of which shall be in form and
substance reasonably satisfactory to Administrative Agent, which Mortgage and
other instruments shall be effective to create and/or maintain a first priority
Lien on such property, subject to no Liens other than Liens permitted under
Section 7.02 applicable to such property;

 

(b)           a flood hazard determination for such property;

 

(c)           with respect to each such leased property under which any Obligor
is lessee, (i) executed consent and estoppel agreements from the relevant
landlord(s) and (ii) executed memoranda of leases or other documents evidencing
the existence of the leases, in each case, in recordable form reasonably
satisfactory to the Administrative Agent to ensure the leases are “mortgageable”
as determined by the Administrative Agent;

 

(d)           a fully paid policy of title insurance (or marked binding pro
forma having the same effect of a title insurance policy) in the form reasonably
approved by the Administrative Agent insuring the Lien of the Mortgage
encumbering such property as a valid first priority Lien (subject to this
clause (d)) on such property and fixtures described therein, which policy of
title insurance (or marked binding pro forma having the same effect of a title
insurance policy) shall be in an amount reasonably satisfactory to the
Administrative Agent and shall (i) be issued by the

 

27

--------------------------------------------------------------------------------


 

Title Company, (ii) include such coinsurance and reinsurance arrangements (with
provisions for direct access) as shall be reasonably acceptable to the
Administrative Agent, (iii) have been supplemented by such endorsements or
affirmative insurance, if available, as shall be reasonably requested by the
Administrative Agent, (iv) contain no exceptions to title other than exceptions
for Liens permitted under Section 7.02 and other exceptions reasonably
acceptable to the Administrative Agent; provided that, with respect to the legal
descriptions attached to the Mortgages encumbering the Mortgaged Properties
insured by the policies of title insurance described by this clause (d), in the
event the Administrative Agent determines at any time that any Mortgage does not
include all of the Real Property which is owned by the Borrower or any
Subsidiary at that particular site, then upon written notice of the
Administrative Agent, the Borrower or such Subsidiary, as applicable, shall
execute and deliver (at the sole cost and expense of the Borrower) all necessary
documentation, including without limitation an amendment to the applicable
Mortgage, to cause the unencumbered portion of such Real Property to be included
in such Mortgage;

 

(e)           evidence reasonably acceptable to the Administrative Agent of
payment by the Borrower of all title insurance premiums, search and examination
charges, mortgage, filing and recording taxes, fees and related charges required
for the recording of such Mortgage;

 

(f)            if the Administrative Agent or the Required Lenders reasonably
determine that they are required by law or regulation to have appraisals
prepared in respect of any Mortgaged Property, the Borrower will cooperate with
the Administrative Agent in obtaining appraisals which satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of the Financial
Institution Reform, Recovery and Enforcement Act of 1989, as amended, or any
other law or regulation and which shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent, and the Borrower shall pay
all reasonable fees and expenses incurred by the Administrative Agent in
connection therewith;

 

(g)           all such other documents, instruments or items (including UCC
fixture filings) as shall be reasonably necessary in the opinion of the
Administrative Agent (or its counsel) to create a valid and perfected first
priority mortgage Lien on such property subject only to Liens permitted under
Section 7.02, including such affidavits and instruments of indemnifications by
the Borrower and the relevant Subsidiary as shall be reasonably required to
induce the Title Company to issue the policy or policies (or commitment) and
endorsements contemplated in clause (d) above; and

 

(h)           customary opinions (addressed to the Administrative Agent and the
Lenders) of local counsel for the relevant Obligor (i) in the state in which the
relevant Mortgaged Properties are located, with respect to the enforceability
and perfection of such Mortgage covering such Mortgaged Properties and any
related fixture filings in form and substance reasonably satisfactory to the
Administrative Agent and (ii) if requested by the Administrative Agent, in the
state in which such Obligor is organized and formed, with respect to, among
other matters, the valid existence, corporate power and authority of such
Obligor in the granting of such Mortgage.

 

“Real Property” means, collectively, all right, title and interest of the
Borrower or any Subsidiary in and to any and all parcels of real property owned,
leased or otherwise operated by the Borrower or any Subsidiary together with all
improvements and appurtenant fixtures, easements and other property and rights
incidental to the ownership, lease or operation thereof.

 

28

--------------------------------------------------------------------------------


 

“Receivables and Related Assets” means Receivables and any instruments,
documents, chattel paper, obligations, general intangibles and other similar
assets, in each case, relating to such Receivables.

 

“Receivables Financing” means the sale of Receivables and Related Assets on
terms and pursuant to documentation satisfactory in form and substance to the
Administrative Agent.

 

“Receivables Subsidiary” means a Wholly Owned Subsidiary of the Borrower
established for the limited purpose of acquiring and financing Receivables and
Related Assets pursuant to any Receivables Financing.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim (but not to the extent such claim compensates for
any loss of revenues or interruption of business or operations caused thereby)
or any condemnation or similar proceeding or taking under power of eminent
domain relating to any asset of the Borrower or any of its Subsidiaries with a
value in excess of $500,000.

 

“Refinanced Term Loans” has the meaning assigned to such term in
Section 2.09(d).

 

“Register” has the meaning assigned to such term in Section 10.04(b).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, as amended, substantially identical notes (having the same Guarantees)
issued in a dollar for dollar exchange therefor pursuant to an exchange offer
registered with the SEC.

 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Loans
pursuant to Section 2.09(b) as a result of the delivery of a Reinvestment
Notice.

 

“Reinvestment Event” means any Disposition or Recovery Event constituting a
Prepayment Event in respect of which the Borrower has delivered a Reinvestment
Notice.

 

“Reinvestment Notice” means a written notice executed by a Financial Officer of
the Borrower stating that no Event of Default has occurred and is continuing and
that the Borrower (directly or indirectly through a Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of a
Disposition or Recovery Event constituting a Prepayment Event to make a
Permitted Reinvestment (and specifying such expected use).

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to make a Permitted Reinvestment.

 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, use all or any portion of the relevant Reinvestment
Deferred Amount with respect to such Reinvestment Event for the expected use
pursuant to the relevant Reinvestment Notice.

 

29

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including, without limitation, the movement of Hazardous
Materials through ambient air, soil, surface water, ground water, wetlands, land
or subsurface strata.

 

“Relevant Application Date” means (a) with respect to any Prepayment Asset Sale
or Recovery Event, (i) on or prior to the fifth Business Day after receipt of
the Net Cash Proceeds thereof (unless, prior thereto, a Reinvestment Notice
shall have been delivered to the Administrative Agent in respect thereof) and
(ii) each Reinvestment Prepayment Date with respect thereto; and (b) with
respect to any issuance or incurrence of any Indebtedness under Section 7.01(f),
on or prior to the fifth Business Day after receipt of the Net Cash Proceeds
thereof.

 

“Relevant Percentage” means, with respect to any Prepayment Event, 100%.

 

“Representative” means, with respect to any Indebtedness and the holders
thereof, the trustee, administrative agent, collateral agent, security agent or
similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
in each case its successors in such capacity.

 

“Repricing Transaction” means (i) any prepayment of all or a portion of the
Tranche B Term Loans using proceeds of Indebtedness under new credit facilities
having an effective interest cost or weighted average yield (with the
comparative determinations to be made consistent with generally accepted
financial practices, after giving effect to margin, interest rate floors,
upfront fees or original issue discount paid or payable (with original issue
discount based on a four-year average life to maturity or, if less, the
remaining life to maturity) to all providers of such financing, but excluding
the effect of any arrangement, commitment, structuring, syndication or
underwriting and any amendment fees payable in connection therewith that are not
shared with all providers of such financing, and without taking into account any
fluctuations in the Adjusted LIBO Rate) that is less than the effective interest
cost or weighted average yield (as determined on the same basis) of such Tranche
B Term Loans, including without limitation, as may be effected through any
amendment to this Agreement relating to the interest rate for, or weighted
average yield of, such Tranche B Term Loans and (ii) any repricing of the
Tranche B Term Loans pursuant to an amendment thereto resulting in an effective
interest cost or weighted average yield (as determined on the same basis) to all
providers of such financing, but excluding the effect of any arrangement,
commitment, structuring, syndication or underwriting and any amendment fees
payable in connection therewith that are not shared with all providers of such
financing, and without taking into account any fluctuations in the Adjusted LIBO
Rate) that is less the effective interest cost or weighted average yield (as
determined on the same basis) of such Tranche B Term Loans, including without
limitation, as may be effected through any amendment to this Agreement relating
to the interest rate for, or weighted average yield of, such Tranche B Term
Loans.

 

“Required Lenders” means, at any time, subject to the last paragraph of
Section 10.02(b), Lenders having Revolving Exposures, outstanding Term Loans,
outstanding Incremental Loans and unused Commitments representing more than 50%
of the sum of the total Revolving Exposures, outstanding Term Loans, outstanding
Incremental Loans and unused Commitments at such time.  The “Required Lenders”
of a particular Class of Loans means Lenders having Revolving Exposures,
outstanding Term Loans, outstanding Incremental Loans and unused Commitments of
such Class representing more than 50% of the total Revolving Exposures,
outstanding Term Loans, outstanding

 

30

--------------------------------------------------------------------------------


 

Incremental Loans and unused Commitments of such Class at such time (e.g.,
“Required Revolving Lenders” means, at any time, the Revolving Lenders having
Revolving Exposures and unused Revolving Commitments representing more than 50%
of the total Revolving Exposures and total unused Revolving Commitments at such
time).

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property but excluding dividends payable solely in
additional shares of common stock of the Borrower) with respect to any shares of
any class of Capital Stock of the Borrower or any of its Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of Capital Stock of
the Borrower or any option, warrant or other right to acquire any such shares of
Capital Stock of the Borrower and (b) any management fee or royalty fee payable
by the Borrower or any Subsidiary to the Holding Company.

 

“Revolving Availability Period” means with respect to the Revolving Lenders and
their Revolving Commitments, the period from and including the Fifth Restatement
Effective Date to but excluding the earlier of (a) the Revolving Maturity Date
and (b) the date of termination of the Revolving Commitments of such Lenders.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Swing Line Loans and Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04.  As of the Fifth
Restatement Effective Date, the amount of each Revolving Lender’s Revolving
Commitment is set forth in Schedule 1.01(a).

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swing Line Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have (or the Revolving Commitment of the relevant
Revolving Lender has) terminated or expired, a Lender with Revolving Exposure.

 

“Revolving Lender Addendum” means, with respect to any Revolving Lender, a
Lender Addendum substantially in the form of Exhibit G-2, executed by such
Revolving Lender and delivered pursuant to Section 5.01(a).

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“Revolving Maturity Date” means April 9, 2018 (or if such date is not a Business
Day, the immediately preceding Business Day) or such earlier date as may result
from the operation of Section 2.08(b), if applicable.

 

“Rule 144A” means Rule 144A of the Securities Act of 1933, as amended from time
to time.

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

31

--------------------------------------------------------------------------------


 

“SBG Subsidiary Guarantor” means (a) each Designated SBG Subsidiary and (b) each
other Subsidiary of the Holding Company that becomes a “Subsidiary Guarantor”
after the Fifth Restatement Effective Date pursuant to Section 6.10(b), in each
case, so long as such Subsidiary remains an SBG Subsidiary Guarantor hereunder.

 

“SBG Subsidiary Joinder Agreement” means a Joinder Agreement substantially in
the form of Exhibit B-2 (or other instrument satisfactory to the Administrative
Agent) by a Subsidiary of the Holding Company that, pursuant to the Collateral
and Guarantee Requirement, becomes, a “SBG Subsidiary Guarantor” hereunder and
an “Obligor” under the Security Agreement.

 

“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

 

“Second Lien Intercreditor Agreement” means that certain Second Lien
Intercreditor Agreement among the Obligors, the Administrative Agent, the
Representative or Representatives for holders of the Initial Second Priority
Lien Debt and certain other parties thereto.

 

“Second Priority Debt” means (a) the 9.25% Senior Secured Second Lien Notes and
(b) any Additional Second Priority Debt.

 

“Second Priority Debt Documents” means, collectively, (a) the 9.25% Senior
Secured Second Lien Notes Indenture and (b) the Additional Second Priority Debt
Documents.

 

“Second Priority Debt Indentures” means (a) the 9.25% Senior Secured Second Lien
Notes Indentures, and (b) the Additional Second Priority Debt Indentures.

 

“Secured Hedging Agreements” means any Hedging Agreement permitted under
Section 7.19 that is entered into between the Borrower or any Subsidiary and any
Hedge Party.

 

“Secured Indebtedness Ratio” means the “Secured Debt to Operating Cash Flow
Ratio” (as such term, together with any related definitions or other provisions
used or referred to therein, are defined in the 9.25% Senior Secured Second Lien
Notes Indenture as in effect on the Fifth Restatement Effective Date, which
term, definitions and other provisions are hereby incorporated herein by
reference) (it being the intent hereof that the calculation of “Senior
Indebtedness Ratio” for purposes of Section 7.01(j)(iii)(B) as at any date shall
be made on the same basis as if such ratio were calculated on such date under
Section 1008(a)(ii) of the 9.25% Senior Secured Second Lien Notes Indenture as
in effect on the Fifth Restatement Effective Date).

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Swing Line Lender, the Issuing Lender, the Hedge Parties, each Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Article IX.

 

“Security Agreement” means the Fourth Amended and Restated Security Agreement
between the Borrower, the Guarantors and the Administrative Agent, substantially
in the form of Exhibit A.

 

“Security Documents” means, collectively, the Security Agreement, the Mortgages,
the Intercreditor Agreements, each Consent and Agreement, all other pledge,
security and similar agreements entered into by any Obligor in connection with
this Agreement, all related intercreditor agreements, and all Uniform Commercial
Code financing statements required hereby or thereby to be filed with respect to
the security interests in personal property created pursuant thereto.

 

32

--------------------------------------------------------------------------------


 

“Senior Subordinated Debt Indentures” means, after the respective issuances of
any Permitted Subordinated Refinancing Debt, the respective indentures under
which the same are issued.

 

“Senior Unsecured Debt” means (a) the 8.375% Senior Unsecured Notes, (b) the
6.125% Senior Unsecured Notes, (c) the 5.375% Senior Unsecured Notes, (d) the
Permitted Senior Unsecured Refinancing Debt and (e) any Indebtedness incurred
under Sections 7.01(h) and (k) (including the senior unsecured Guarantees of
such Indebtedness provided by any Guarantor thereunder).

 

“Senior Unsecured Debt Documents” means the agreements and instruments
evidencing or providing for the Senior Unsecured Debt.

 

“Senior Unsecured Debt Indentures” means the 8.375% Senior Unsecured Note
Indenture, the 6.125% Senior Unsecured Note Indenture, the 5.375% Senior
Unsecured Note Indenture and, the indenture or indentures under which the Senior
Unsecured Debt shall be issued.

 

“Separation Transaction” means the sale or separation of the non-television
business of the Holding Company in whole or in part, whether by asset sale or
otherwise.

 

“Series” has the meaning assigned to such term in Section 2.01(c).

 

“Smith Brothers” means Frederick G. Smith, David D. Smith, J. Duncan Smith and
Robert E. Smith.

 

“Specified Incremental Loans” means Incremental Loans not to exceed $450,000,000
in the aggregate to be used solely for the purposes permitted under
Section 6.08(d).

 

“Stations” means the Owned Stations and the Contract Stations.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subordinated Debt” means (a) Subordinated Film Indebtedness and (b) any
Permitted Subordinated Refinancing Debt.

 

“Subordinated Debt Documents” means the agreements and instruments evidencing or
providing for Subordinated Debt.

 

“Subordinated Film Indebtedness” means Film Obligations of the Borrower and its
Subsidiaries which are subordinated to the obligations of the Borrower and its
Subsidiaries hereunder on terms and conditions, and the other provisions of
which are, satisfactory to the Administrative Agent.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which

 

33

--------------------------------------------------------------------------------


 

would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP as of such date, as well as any other corporation, limited liability
company, partnership, association or other entity (a) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled or by the parent
and/or one or more subsidiaries of the parent.  “Wholly Owned Subsidiary” means
any such corporation, partnership or other entity of which all of such
securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) are so owned or controlled. 
Notwithstanding anything contained herein to the contrary, (i) no Unrestricted
Subsidiary shall be deemed to be a Subsidiary of the Borrower or of a Subsidiary
of the Borrower for the purpose of this Agreement except as otherwise expressly
provided herein, (ii) each Designated SBG Subsidiary shall be deemed to be a
Subsidiary of the Borrower for all purposes of this Agreement (including
Articles IV, VI, VII and VIII (unless the context otherwise requires)) and shall
comply with the provisions of Section 6.09 or Section 6.10, as applicable, and
(iii) each Excluded Non-Media Subsidiary shall be a Subsidiary of the Borrower
for all purposes of this Agreement.  Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means, collectively, (a) each of the Subsidiaries of the
Borrower (including the Designated SBG Subsidiaries) identified under the
caption “SUBSIDIARY GUARANTORS” on the signature pages hereto, (b) each
Subsidiary of the Borrower that becomes a “Subsidiary Guarantor” after the date
hereof pursuant to Section 6.09 or 6.11 and (c) each other SBG Subsidiary
Guarantor.

 

“Supplemental Administrative Agent” has the meaning assigned to such term in
Article IX.

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swing Line
Exposure at such time.

 

“Swing Line Lender” means JPMCB, in its capacity as lender of Swing Line Loans
hereunder.

 

“Swing Line Loan” means a Loan made pursuant to Section 2.01(d).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loan Commitment” means a Tranche A Term Loan Commitment or a Tranche B
Term Loan Commitment.

 

“Term Loan Lender” means a Tranche A Term Loan Lender or a Tranche B Term Loan
Lender, as applicable.

 

34

--------------------------------------------------------------------------------


 

“ Term Loan Lender Addendum” means, with respect to any Tranche A Term Loan
Lender or Tranche B Term Loan Lender, a Term Loan Lender Addendum substantially
in the form of the applicable addendum set forth on Exhibit G-1, executed by
such Tranche A Term Loan Lender or Tranche B Term Loan Lender and delivered
pursuant to Section 5.01(a).

 

“Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date or the
Tranche B Term Loan Maturity Date, as applicable.

 

“Term Loans” means, collectively, the Tranche A Term Loans and the Tranche B
Term Loans.

 

“Title Company” means Chicago Title Insurance Company or any other title
insurance company agreed to from time to time by the Administrative Agent and
the Borrower.

 

“Total Indebtedness” means, as at any date, all Indebtedness of the Borrower and
its Subsidiaries outstanding on such date (determined on a consolidated basis
without duplication in accordance with GAAP) minus all Qualifying Balances on
such date.

 

“Total Indebtedness Ratio” means, as at any date, the ratio of (a) Total
Indebtedness on such date to (b) EBITDA for the period of four fiscal quarters
ending on or most recently ended prior to such date.

 

“Tranche A Term Loan” means the collective reference to the Fifth Restatement
Effective Date Tranche A Term Loans and the Delayed Draw Tranche A Term Loans.

 

“Tranche A Term Loan Commitment” means the collective reference to the Fifth
Restatement Effective Date Tranche A Term Loan Commitments and the Delayed Draw
Tranche A Term Loan Commitments.

 

“Tranche A Term Loan Lender” means a Lender with an outstanding Tranche A Term
Loan Commitment or an outstanding Tranche A Term Loan.

 

“Tranche A Term Loan Maturity Date” means April 9, 2018 (or if such date is not
a Business Day, the immediately preceding Business Day) or such earlier date as
may result from the operation of Section 2.08(b), if applicable.

 

“Tranche A Term Loan Principal Payment Dates” means (a) the Quarterly Dates
falling on or nearest to March 31, June 30, September 30 and December 31 of each
year, commencing with the Quarterly Dates falling on or nearest to June 30,
2014, and (b) the Tranche A Term Loan Maturity Date.

 

“Tranche B Term Loan” means a Loan made pursuant to Section 2.01(b)(i), which
shall initially be made as an ABR Loan but thereafter may be an ABR Loan and/or
a Eurodollar Loan.

 

“Tranche B Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche B Term Loan to the Borrower
hereunder in a principal amount equal to the amount set forth on Schedule
1.01(b) (or in the case of any Continuing Tranche B Term Loan Lender, the amount
of its Existing Tranche B Term Loan continued as a Tranche B Term Loans (as
specified in its Term Loan Lender Addendum) pursuant to Section 2.01(b)(i).

 

35

--------------------------------------------------------------------------------


 

“Tranche B Term Loan Lender” means a Lender with an outstanding Tranche B Term
Loan Commitment or an outstanding Tranche B Term Loan.

 

“Tranche B Term Loan Maturity Date” means April 9, 2020 (or if such date is not
a Business Day, the immediately preceding Business Day) or such earlier date as
may result from the operation of Section 2.08(b), if applicable.

 

“Tranche B Term Loan Principal Payment Dates” means (a) the Quarterly Dates
falling on or nearest to March 31, June 30, September 30 and December 31 of each
year, commencing with the Quarterly Dates falling on or nearest to June 30,
2013, and (b) the Tranche B Term Loan Maturity Date.

 

“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

“TV/Radio Acquisition” means (a) the acquisition by the Borrower or any of its
Subsidiaries in accordance with the terms hereof of substantially all of the
assets (including Broadcast Licenses) of a television or radio station in the
United States in a single transaction (i.e., not by means of the acquisition of
an option for such assets and the subsequent exercise of such option), which for
the avoidance of doubt, shall include a transaction as described in
Section 6.09(b), (b)(i) the acquisition by the Borrower or any of its
Subsidiaries in accordance with the terms hereof of (x) substantially all of the
assets (other than Broadcast Licenses and other property required pursuant to
the rules and regulations of the FCC to be sold in connection with the transfer
of such Broadcast Licenses) of a television or radio station in the United
States and (y) an option to acquire the Broadcast Licenses and such other assets
of such television or radio station and (ii) the entering into by the Borrower
or any of its Subsidiaries of an agreement contemplated by the definition of
“Program Services Agreement” in this Section with respect to such station and
(c) the consummation of the acquisition of assets by the Borrower or any of its
Subsidiaries pursuant to the exercise of an option referred to in the preceding
clause (b)(i)(y), together with the termination of the related Program Services
Agreement referred to in the preceding clause (b)(ii).  As used in this
definition, the acquisition of assets shall be deemed to include reference to
the acquisition of the voting Capital Stock of the Person that owns such assets
and references to the acquisition and exercise of an option to acquire assets
shall be deemed to include the acquisition and exercise of the option to acquire
voting Capital Stock of the Person that owns such assets.

 

“TV/Radio Subsidiary” means any Subsidiary acquired in a TV/Radio Acquisition.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means (a) any Subsidiary (which term, for purposes of
this definition, shall refer only to a Subsidiary of Sinclair Television
Group, Inc.) which at the time of determination shall be an Unrestricted
Subsidiary (as designated by the board of directors of the Borrower, as provided
below) and (b) any Subsidiary of an Unrestricted Subsidiary.  After the Fifth
Restatement Effective Date, the Board of Directors of the Borrower may designate
any Subsidiary of the Borrower (including any newly acquired or newly formed
Subsidiary) to be an Unrestricted Subsidiary if all of the following conditions
apply: (i) such Subsidiary is not liable, directly or indirectly, with respect
to any Indebtedness other than Non-Recourse Indebtedness and has not guaranteed
or otherwise provided credit support at the time of such designation for any
Indebtedness of the Borrower or any of its Subsidiaries (other than an
Unrestricted Subsidiary); (ii) any Investment in such Subsidiary made as a
result of designating such Subsidiary an Unrestricted Subsidiary shall not
violate the provisions of

 

36

--------------------------------------------------------------------------------


 

Section 7.07(as if such Investment were deemed made at the time of such
designation); (iii) any designation of a Subsidiary as an Unrestricted
Subsidiary shall be treated as a Disposition of the assets of such Subsidiary
and shall not violate the provisions of Section 7.05(c) or Section 7.09 (as if
such Disposition were deemed made at the time of such designation); (iv) after
giving pro forma effect to the designation of any Subsidiary as an Unrestricted
Subsidiary, the Broadcast Cash Flow attributable to all assets of the
Unrestricted Subsidiaries for the twelve month period ending on, or most
recently ended prior to, the date of such designation shall not exceed 25% of
the Broadcast Cash Flow for the Borrower and its Subsidiaries (including the
Unrestricted Subsidiaries) for such period; and (v) no Default shall have
occurred and be continuing at the time of such designation or would result
therefrom.  If, at any time, any Unrestricted Subsidiary would fail to meet the
foregoing requirements as an Unrestricted Subsidiary, it shall thereafter cease
to be an Unrestricted Subsidiary for purposes hereof.  Any such designation of
an Unrestricted Subsidiary by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
board resolution giving effect to such designation and an officer’s certificate
certifying that such designation complies with the foregoing conditions.  The
Board of Directors of the Borrower may remove the designation of Unrestricted
Subsidiary by giving notice thereof to the Administrative Agent; provided that,
immediately after giving effect to the removal of such designation, (x) no
Default shall have occurred or be continuing and (y) said removal of such
designation shall not violate the provisions of Section 7.04.  As of the Fifth
Restatement Effective Date, the Unrestricted Subsidiary is Highwoods Joint
Venture.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“US Registered IP” has the meaning assigned to such term in
Section 6.11(a)(iii).

 

“Wholly Owned Subsidiary” has the meaning assigned to such term in the
definition of “Subsidiary” in this Section.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower, any other Obligor and the Administrative
Agent.

 

SECTION 1.02             Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”, a “Swing Line Loan”, a “Term Loan” or an “Incremental Loan”)
or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., an “ABR
Revolving Loan”).  Borrowings also may be classified and referred to by
Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., an “ABR Revolving Borrowing”).

 

SECTION 1.03             Call Letters for Stations.  Each use of call letters
for any Station herein shall refer to the Station with such call letters, and
servicing the market, identified in Schedule 1.01(c).

 

SECTION 1.04             Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The phrase

 

37

--------------------------------------------------------------------------------


 

“unreasonably withheld” shall be deemed to be followed by the phrase “or
delayed”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.05             Accounting Terms; GAAP.

 

(a)           Except as otherwise expressly provided herein, all accounting
terms used herein shall be interpreted, and all financial statements and
certificates and reports as to financial matters required to be delivered to the
Lenders hereunder shall (unless otherwise disclosed to the Lenders in writing at
the time of delivery thereof in the manner described in paragraph (b) of this
Section) be prepared, in accordance with generally accepted accounting
principles applied on a basis consistent with that used in the preparation of
the latest financial statements furnished to the Lenders hereunder (which, prior
to the first financial statements delivered under Section 6.01, shall mean the
financial statements referred to in Section 4.04).  All calculations made for
the purposes of determining compliance with the terms of this Agreement shall
(except as otherwise expressly provided herein) be made by application of
generally accepted accounting principles applied on a basis consistent with that
used in the preparation of the annual or quarterly financial statements
furnished to the Lenders pursuant to Section 6.01 (or, prior to the first
financial statements delivered under Section 6.01, used in the preparation of
the financial statements referred to in Section 4.04) unless (i) the Borrower
shall have objected in writing to determining such compliance on such basis at
the time of delivery of such financial statements or (ii) the Required Lenders
shall so object in writing within 30 days after delivery of such financial
statements, in either of which events such calculations shall be made on a basis
consistent with those used in the preparation of the latest financial statements
as to which such objection shall not have been made (which, if objection is made
in respect of the first financial statements delivered under Section 6.01, shall
mean the financial statements referred to in Section 4.04).  Notwithstanding
anything in this Section to the contrary, all income derived by any Subsidiary
or property held for sale (and accounted for as such under GAAP) shall be
included in calculating EBITDA for the period prior to the consummation of the
sale thereof.

 

(b)           The Borrower shall deliver to the Lenders at the same time as the
delivery of any annual or quarterly financial statement under Section 6.01 a
description in reasonable detail of any material variation between the
application of accounting principles employed in the preparation of such
statement and the application of accounting principles employed in the
preparation of the next preceding annual or quarterly financial statements as to
which no objection has been made in accordance with the last sentence of
paragraph (a) of this Section, and reasonable estimates of the difference
between such statements arising as a consequence thereof.

 

(c)           To enable the ready and consistent determination of compliance
with the covenants set forth in Article VII, the Borrower will not change the
last day of its fiscal year from December 31 of each year, or the last days of
the first three fiscal quarters in each of its fiscal years from March 31,
June 30 and September 30 of each year, respectively.

 

38

--------------------------------------------------------------------------------


 

(d)           Except as expressly provided herein, (i) all calculations made
with respect to any period during which an Acquisition is consummated shall be
calculated on a pro forma basis as if such Acquisition had been consummated on
the first day of such period and as if any Indebtedness incurred or assumed in
connection with such Acquisition were outstanding throughout such period, using
such reasonable estimates and pro forma adjustments effected in accordance with
generally accepted accounting principles as the Borrower shall propose and the
Administrative Agent or Required Lenders shall approve and (ii) all calculations
made with respect to any period during which a Disposition is consummated shall
be calculated on a pro forma basis as if any such Disposition had been
consummated on the first day of such period and as if any prepayments actually
made in connection therewith had occurred on the first day of such period using
such reasonable estimates and pro forma adjustments effected in accordance with
generally accepted accounting principles as the Borrower shall propose and the
Administrative Agent shall approve; provided that if the Borrower proposes any
such adjustments referred to in the foregoing clause (i) resulting from pro
forma expense savings with respect to EBITDA or Broadcast Cash Flow as a result
of an Acquisition (x) if the Administrative Agent or Required Lenders do not
object to such proposal within 30 days after their receipt thereof, such
proposal shall be deemed accepted and (y) if the Administrative Agent or the
Required Lenders do object to such proposal within 30 days after their receipt
thereof, EBITDA or Broadcast Cash Flow, as the case may be, for the relevant
period shall be deemed for purposes hereof to be equal to the sum of EBITDA or
Broadcast Cash Flow, as the case may be, for the Borrower and its Subsidiaries
for such period plus the corresponding accounting items for the Person or assets
that are the subject of such Acquisition.  Notwithstanding the foregoing, if,
prior to giving effect to any proposed pro forma adjustments arising from pro
forma expense savings, a Default would occur as a result of an Acquisition, such
adjustment shall require approval of the Required Lenders prior to the
consummation of such Acquisition.

 

ARTICLE II


THE CREDITS

 

SECTION 2.01             The Credits.

 

(a)           Revolving Loans.  Subject to the terms and conditions set forth
herein, each Revolving Lender agrees to make Revolving Loans to the Borrower
from time to time during the Revolving Availability Period for such Lender in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment or (ii) the total
Revolving Exposures exceeding the total Revolving Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

 

(b)           Term Loans.

 

(i)            Subject to the terms and conditions set forth herein (including
Section 5.02), each Tranche B Term Loan Lender agrees to make a single Tranche B
Term Loan to the Borrower, on the Fifth Restatement Effective Date, in a
principal amount equal to such Tranche B Term Loan Lender’s Tranche B Term Loan
Commitment.  Notwithstanding the foregoing, subject to the consent of the
Borrower and the Administrative Agent, each Existing Tranche B Term Loan Lender
may elect to continue its Existing Tranche B Term Loan as a Tranche B Term Loan
under this Agreement by indicating such an election on a Term Loan Lender
Addendum delivered to the Administrative Agent on or prior to the Fifth
Restatement Effective Date.  All such continuations shall be deemed to be part
of the Borrowing of Tranche B Term Loans on the Fifth Restatement Effective Date
for all purposes hereunder. Amounts repaid or prepaid in respect of Tranche B
Term Loans may not be reborrowed.

 

39

--------------------------------------------------------------------------------


 

(ii)           Subject to the terms and conditions set forth herein (including
Section 5.02), each Fifth Restatement Effective Date Tranche A Term Loan Lender
agrees to make a single Fifth Restatement Effective Date Tranche A Term Loan to
the Borrower, on the Fifth Restatement Effective Date, in a principal amount
equal to such Fifth Restatement Effective Date Tranche A Term Loan Lender’s
Fifth Restatement Effective Date Tranche A Term Loan Commitment. 
Notwithstanding the foregoing, subject to the consent of the Borrower and the
Administrative Agent, each Existing Tranche A Term Loan Lender may elect to
continue its Existing Tranche A Term Loan as a Fifth Restatement Effective Date
Tranche A Term Loan under this Agreement by indicating such an election on a
Term Loan Lender Addendum delivered to the Administrative Agent on or prior to
the Fifth Restatement Effective Date.  All such continuations shall be deemed to
be part of the Borrowing of Fifth Restatement Effective Date Tranche A Term
Loans on the Fifth Restatement Effective Date for all purposes hereunder.

 

(iii)          Subject to the terms and conditions set forth herein (including
Section 5.02), each Delayed Draw Tranche A Term Loan Lender agrees to make a
Delayed Draw Tranche A Term Loan to the Borrower, on up to four occasions during
the Delayed Draw Tranche A Term Loan Commitment Period, in an aggregate
principal amount not to exceed such Delayed Draw Tranche A Term Loan Lender’s
Delayed Draw Tranche A Term Loan Commitment. Amounts repaid or prepaid in
respect of Tranche A Term Loans may not be reborrowed.

 

(c)           Incremental Loans.  The Borrower may at any time or from time to
time after the Fifth Restatement Effective Date, by written notice to the
Administrative Agent as provided below, request one or more Lenders (including
Persons who shall become Incremental Lenders pursuant to this Section 2.01(c))
to (x) provide additional Term Loans or increase the amount of their Term Loans
and/or (y) establish one or more additional tranches of term loans hereunder
(collectively, the “Incremental Loans”); provided that (i) the aggregate amount
of Incremental Loans shall not exceed (A) $400,000,000 (the “Incremental Starter
Amount”) less any Permitted Additional Indebtedness incurred pursuant to
Section 7.01(m) plus (B) additional amounts so long as both at the time of any
such request and upon the effectiveness of any Incremental Loan Amendment with
respect to an Incremental Loan pursuant to this Section 2.01(c)(i)(B) the First
Lien Indebtedness Ratio (determined on a pro forma basis as of the relevant
determination date as if such Incremental Loans pursuant to this
Section 2.01(c)(i)(B) had been outstanding on the most recent period of four
consecutive fiscal quarters) shall not be greater than (x) 3.50 to 1.00 at any
time during the period beginning on the Fifth Restatement Effective Date and
ending on December 31, 2014 and (y) 3.25 to 1.00 thereafter; (ii) each Person
which the Borrower shall request to make an Incremental Loan shall be subject to
the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld); (iii) each tranche of Incremental Loans shall be in an
aggregate principal amount that is not less than $10,000,000 (or such lesser
amount that represents all of the remaining availability under the limits set
forth in clause (i) above); (iv) except for Incremental Loans requested under
clause (x) above that are Tranche A Term Loans, the Incremental Loan Maturity
Date of the Incremental Loans of any Series shall not be earlier than the
Tranche B Term Loan Maturity Date (except that the scheduled final maturity of
such Incremental Loans may be accelerated pursuant to Section 2.08(b)), and the
Average Life to Maturity of the Incremental Loans shall be greater than the
Average Life to Maturity of the Tranche B Term Loans (except that Incremental
Loans shall be entitled to participate, to the extent provided in
Section 2.09(b), in mandatory prepayments); and (v) except as otherwise provided
in Section 6.09(a), the Borrower shall within 30 days after the date a Person
becomes a TV/Radio Subsidiary cause the Collateral and Guarantee Requirement to
be satisfied with respect to such TV/Radio Subsidiary. Such notice shall specify
(w) the amount of such Incremental Loans and the Person or Persons to provide
such Incremental Loans, (x) the date on which such Incremental Loans shall be
made, (y) the Incremental Loan Maturity Date and the Incremental Loan Principal
Payment Dates (if any) for such Incremental Loans and (z) the Applicable Margin
that will apply to such Incremental Loans

 

40

--------------------------------------------------------------------------------


 

and (if applicable) the rate of the commitment fee, if any, payable by the
Borrower in respect of the commitment to make such Incremental Loans, together
with such other information reasonably requested by the Administrative Agent in
connection therewith.  Amounts prepaid in respect of Incremental Loans may not
be reborrowed.  Notwithstanding anything herein to the contrary, no Lender shall
be obligated to provide any Incremental Loans.

 

Any Person or Persons shall become an Incremental Lender hereunder upon
execution and delivery to the Administrative Agent of an Incremental Loan
Amendment (in form reasonable satisfactory to the Administrative Agent) by such
Person or Persons, the Borrower and the Administrative Agent; provided that the
effectiveness of such Incremental Loan Amendment shall be subject to the
satisfaction of each of the conditions set forth in this Section and Sections
5.02 and 5.03 (it being understood that all references to “date of such
Borrowing” or similar language in Section 5.02 shall be deemed to refer to the
effective date of such Incremental Loan Amendment) and such other conditions as
the parties to such Incremental Loan Amendment shall agree.  The Incremental
Loans made pursuant to the same Incremental Loan Amendment shall be deemed to be
a separate series (each a “Series”) of Incremental Loans for all purposes of
this Agreement.

 

(d)           Swing Line Loans.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make Swing Line Loans to the Borrower
from time to time during the Revolving Availability Period in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swing Line Loans exceeding $10,000,000
or (ii) the total Revolving Exposures exceeding the total Revolving Commitments;
provided that the Swing Line Lender shall not be required to make a Swing Line
Loan to refinance an outstanding Swing Line Loan.  Each Swing Line Loan shall be
an ABR Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow Swing
Line Loans.

 

To request a Swing Line Loan, the Borrower shall notify the Administrative Agent
of such request by telephone (confirmed by telecopy), not later than 12:00 noon,
New York City time, on the day of a proposed Swing Line Loan.  Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swing Line Loan.  The Administrative
Agent will promptly advise the Swing Line Lender of any such notice received
from the Borrower.  The Swing Line Lender shall make each Swing Line Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swing Line Lender (or, in the case of a Swing Line Loan
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.04(f), by remittance to the Issuing Lender) by 3:00 p.m., New York
City time, on the requested date of such Swing Line Loan.

 

The Swing Line Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swing Line Loans outstanding.  Such notice to the Administrative
Agent shall specify the aggregate amount of Swing Line Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Revolving Lender’s Applicable Percentage of such
Swing Line Loan or Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above in this
paragraph, to pay to the Administrative Agent, for account of the Swing Line
Lender, such Revolving Lender’s Applicable Percentage of such Swing Line Loan or
Loans.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swing Line Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.  Each
Revolving

 

41

--------------------------------------------------------------------------------


 

Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.05 with
respect to Loans made by such Revolving Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swing Line Lender the amounts so
received by it from the Revolving Lenders.  The Administrative Agent shall
notify the Borrower of any participations in any Swing Line Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swing
Line Loan shall be made to the Administrative Agent and not to the Swing Line
Lender.  Any amounts received by the Swing Line Lender from the Borrower (or
other party on behalf of the Borrower) in respect of a Swing Line Loan after
receipt by the Swing Line Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swing Line Lender, as their
interests may appear.  The purchase of participations in a Swing Line Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

SECTION 2.02             Loans and Borrowings.

 

(a)           Obligations of Lenders.  Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 

(b)           Type of Loans.  Subject to Section 2.12, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c)           Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount of $1,000,000 or a larger multiple of
$100,000.  At the time that each ABR Borrowing (including each Swing Line
Borrowing) is made, such Borrowing shall be in an aggregate amount equal to
$1,000,000 or a larger multiple of $100,000; provided that an ABR Borrowing
(including a Swing Line Borrowing) may be in an aggregate amount that is equal
to the entire unused balance of the total Commitments of the applicable Class or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(f).  Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of ten Eurodollar Borrowings outstanding.

 

SECTION 2.03             Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing (other than a Swing Line Borrowing), not
later than 12:00 noon, New York City time, one Business Day before the date of
the proposed Borrowing (except that with respect to the Fifth Restatement
Effective Date Tranche A Term Loans, Tranche B Term Loans and (if any) Revolving
Loans requested to be made on the Fifth Restatement Effective Date, the Borrower
may make such request for such Loans not later than 12:00 noon, New York City
time, on such date).  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly (but in no event later than the day
on which such telephonic request was made) by hand delivery or telecopy to

 

42

--------------------------------------------------------------------------------


 

the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i)            whether the requested Borrowing is to be a Revolving Borrowing or
Term Borrowing;

 

(ii)           the aggregate amount of the requested Borrowing;

 

(iii)          the date of such Borrowing, which shall be a Business Day;

 

(iv)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(v)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(vi)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing (other than a Swing Line Borrowing).  If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

SECTION 2.04             Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request the
Issuing Lender to issue, at any time and from time to time during the Revolving
Availability Period, Letters of Credit for its own account in such form as is
acceptable to the Issuing Lender in its reasonable determination.  Letters of
Credit issued hereunder shall constitute utilization of the Revolving
Commitments.  The letters of credit issued and outstanding under the Existing
Credit Agreement on the Fifth Restatement Effective Date as described on
Schedule 2.04(a) (the “Existing Letters of Credit”) shall be deemed to be
“Letters of Credit” for all purposes of this Agreement and the other Loan
Documents (and, for avoidance of doubt, the interests and participations therein
of all the Revolving Lenders in the Existing Letters of Credit as of the Fifth
Restatement Effective Date shall be deemed re-allocated ratably in proportion to
their respective Revolving Commitments as of such date).

 

(b)           Notice of Issuance, Amendment, Renewal or Extension.  To request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender) to the Issuing Lender and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the

 

43

--------------------------------------------------------------------------------


 

beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the Issuing
Lender, the Borrower also shall submit a letter of credit application on the
Issuing Lender’s standard form in connection with any request for a Letter of
Credit.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Lender relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

 

(c)           Limitations on Amounts.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure of the Issuing Lender (determined for
these purposes without giving effect to the participations therein of the
Revolving Lenders pursuant to paragraph (e) of this Section) shall not exceed
$10,000,000 and (ii) the total Revolving Exposures shall not exceed the total
Revolving Commitments.

 

(d)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date twelve months after the
date of issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after the then-current expiration date of such
Letter of Credit, so long as such renewal or extension occurs within three
months of such then-current expiration date) and (ii) the date that is five
Business Days prior to the Revolving Maturity Date, provided that,
notwithstanding clause (i) above (but subject to clause (ii) above), a Letter of
Credit may have an expiration date of longer than twelve months if it shall be
requested by the Borrower to support an obligation having a corresponding term
(provided that the Issuing Lender may require that such Letter of Credit include
customary early termination rights (which shall in any event permit the
respective beneficiary thereof to draw the full amount of such Letter of Credit
upon receipt of notice of termination from the Issuing Lender)).

 

(e)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by the Issuing
Lender, and without any further action on the part of the Issuing Lender or the
Revolving Lenders, the Issuing Lender hereby grants to each Revolving Lender,
and each Revolving Lender hereby acquires from the Issuing Lender, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit on the terms provided herein or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

In consideration and in furtherance of the foregoing, each Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Lender, such Revolving Lender’s Applicable
Percentage of each LC Disbursement made by the Issuing Lender promptly upon the
request of the Issuing Lender at any time from the time of such LC Disbursement
until such LC Disbursement is reimbursed by the Borrower or at any time after
any reimbursement payment is required to be refunded to the Borrower for any
reason.   Each such payment shall be made in the same manner as provided in
Section 2.08 with respect to Loans made by such Revolving Lender (and
Section 2.08 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Lender the amounts so received by it from the Revolving Lenders. 
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to paragraph (f) of this Section, the Administrative Agent
shall

 

44

--------------------------------------------------------------------------------


 

distribute such payment to the Issuing Lender or, to the extent that the
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Lender, then to such Revolving Lenders and the Issuing Lender as their
interests may appear.  Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Lender for any LC Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(f)            Reimbursement.  If the Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse the
Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
1:00 p.m., New York City time, on (i) the Business Day that the Borrower
receives notice of such LC Disbursement, if such notice is received prior to
10:00 a.m., New York City time, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time, provided that, if such LC Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Revolving Borrowing or a Swing Line Loan in an equivalent amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing or
Swing Line Loan.

 

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.

 

(g)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

 

Neither the Administrative Agent, the Revolving Lenders nor the Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by the Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender; provided that the foregoing
shall not be construed to excuse the Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Lender’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that:

 

(i)            the Issuing Lender may accept documents that appear on their face
to be in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment

 

45

--------------------------------------------------------------------------------


 

upon presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit;

 

(ii)           the Issuing Lender shall have the right, in its sole discretion,
to decline to accept such documents and to make such payment if such documents
are not in strict compliance with the terms of such Letter of Credit; and

 

(iii)          this sentence shall establish the standard of care to be
exercised by the Issuing Lender when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

 

(h)           Disbursement Procedures.  The Issuing Lender shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Lender
shall promptly after such examination notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Lender and the
Revolving Lenders with respect to any such LC Disbursement.

 

(i)            Interim Interest.  If the Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.11(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing
Lender, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (f) of this Section to reimburse the
Issuing Lender shall be for the account of such Revolving Lender to the extent
of such payment.

 

(j)            Replacement of the Issuing Lender.  The Issuing Lender may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Lender and the successor Issuing Lender.  The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of the Issuing Lender.  At the time any such replacement shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Lender pursuant to Section 2.10(b).  From and after the effective date
of any such replacement, (i) the successor Issuing Lender shall have all the
rights and obligations of the replaced Issuing Lender under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Lender” shall be deemed to refer to such successor or to
any previous Issuing Lender, or to such successor and all previous Issuing
Lenders, as the context shall require.  After the replacement of an Issuing
Lender hereunder, the replaced Issuing Lender shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Lender under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(k)           Cash Collateralization.  If an Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Revolving Lenders (or, if the maturity of the Loans has been
accelerated, Required Revolving Lenders with LC Exposure representing more than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, the Borrower shall immediately deposit into a Collateral
Account an amount in cash equal to 105% of the LC Exposure as of such date
plus any accrued and unpaid interest thereon and any accrued

 

46

--------------------------------------------------------------------------------


 

and unpaid fees under Section 2.10(b); provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (g) or (h) of Article VIII.  Such deposit shall be held by
the Administrative Agent in such Collateral Account as collateral in the first
instance for the LC Exposure under this Agreement and thereafter for the payment
of the “Secured Obligations” under and as defined in the Security Agreement, and
for these purposes the Borrower hereby grants a security interest to the
Administrative Agent for the benefit of the Lenders in such Collateral Account
and in any financial assets (as defined in the Uniform Commercial Code) or other
property held therein.

 

(l)            Deliveries.  Promptly following the end of each calendar quarter,
the Issuing Lender shall deliver (through the Administrative Agent) to each
Revolving Lender and the Borrower a notice describing the aggregate amount of
all Letters of Credit outstanding at the end of such quarter.  Upon the request
of any Revolving Lender from time to time, the Issuing Lender shall deliver any
other information reasonably requested by such Revolving Lender with respect to
each Letter of Credit then outstanding.

 

SECTION 2.05             Funding of Borrowings.

 

(a)           Funding by Lenders.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, provided that Swing Line Loans shall be made as provided in
Section 2.01(d).  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Borrowings made to finance the reimbursement of an
LC Disbursement as provided in Section 2.04(f) shall be remitted by the
Administrative Agent to the Issuing Lender.

 

(b)           Presumption by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Effective Rate or (ii) in the case of the Borrower, the interest
rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.06             Interest Elections.

 

(a)           Elections by the Borrower for Borrowing.  Each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower

 

47

--------------------------------------------------------------------------------


 

may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Swing Line Borrowings, which may not be converted or continued.

 

(b)           Notice of Elections.  To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.

 

(c)           Information in Interest Election Requests.  Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv) of
this paragraph shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Notice by the Administrative Agent to Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)           Failure to Elect; Events of Default.  If the Borrower fails to
deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing (other than a Swing
Line Borrowing).  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing (other than a Swing Line
Borrowing) at the end of the Interest Period applicable thereto.

 

(f)            Limitations on Lengths of Interest Periods.  Notwithstanding any
other provision of this Agreement, the Borrower shall not be entitled to
request, or to elect to convert to or continue as a

 

48

--------------------------------------------------------------------------------


 

Eurodollar Borrowing:  (i) any Revolving Borrowing if the Interest Period
requested with respect thereto would begin before and end after the Revolving
Maturity Date; (ii) any Term Borrowing if the Interest Period requested with
respect thereto would end after the Term Loan Maturity Date therefor; (iii) any
Tranche A Term Loan or Tranche B Term Loan if the Interest Period therefor would
commence before and end after any Tranche A Term Loan Principal Payment Date or
Tranche B Term Loan Principal Payment Date, as applicable, unless, after giving
effect thereto, the aggregate principal amount of the Tranche A Term Loans
having Interest Periods that end after such Tranche A Term Loan Principal
Payment Date or the aggregate principal amount of the Tranche B Term Loans
having Interest Periods that end after such Tranche B Term Loan Principal
Payment Date, as applicable, shall be equal to or less than the aggregate
principal amount of the Tranche A Term Loans or the Tranche B Term Loans, as
applicable, permitted to be outstanding after giving effect to the payments of
principal required to be made on such Tranche A Term Loan Principal Payment Date
or Tranche B Term Loan Principal Payment Date, as applicable; (iv) any
Incremental Borrowing of any Series if the Interest Period requested with
respect thereto would end after the Incremental Loan Maturity Date for such
Series; or (v) any Incremental Loan of any Series if the Interest Period
therefor would commence before and end after any Incremental Loan Principal
Payment Date for such Series unless, after giving effect thereto, the aggregate
principal amount of the Incremental Loans of such Series having Interest Periods
that end after such Incremental Loan Principal Payment Date shall be equal to or
less than the aggregate principal amount of the Incremental Loans of such
Series permitted to be outstanding after giving effect to the payments of
principal required to be made on such Incremental Loan Principal Payment Date.

 

SECTION 2.07             Termination and Reduction of the Commitments.

 

(a)           Scheduled Termination.  Unless previously terminated, (i) the
Fifth Restatement Effective Date Tranche A Term Loan Commitments shall terminate
at 5:00 p.m., New York City time, on the Fifth Restatement Effective Date,
(ii) the Tranche B Term Loan Commitments shall terminate at 5:00 p.m., New York
City time, on the Fifth Restatement Effective Date, (iii) the Delayed Draw
Tranche A Term Loan Commitments shall terminate at the earlier of (A) 5:00 p.m.,
New York City time, on the last day of the Delayed Draw Tranche A Term Loan
Commitment Period and (B) the date on which such Delayed Draw Tranche A Term
Loan Commitments have been fully utilized and (iv) the Revolving Commitment of
each Revolving Lender shall terminate on the Revolving Maturity Date.

 

(b)           [Reserved].

 

(c)           Voluntary Termination or Reduction.  The Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments of any Class pursuant to this
Section shall be in an amount that is $5,000,000 or a larger multiple of
$1,000,000 and (ii) the Borrower shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09, the total Revolving Exposures would exceed the
total Revolving Commitments.  The Borrower shall notify the Administrative Agent
of any election to terminate or reduce the Commitments of any Class under this
paragraph (c) at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

49

--------------------------------------------------------------------------------


 

(d)           Effect of Termination or Reduction.  Any termination or reduction
of the Commitments of any Class shall be permanent.  Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

 

SECTION 2.08             Repayment of Loans; Evidence of Debt.

 

(a)           Repayment.  The Borrower hereby unconditionally promises to pay
the Loans as follows:

 

(i)            to the Administrative Agent for the account of each Revolving
Lender the outstanding principal amount of each Revolving Loan of such Revolving
Lender on the Revolving Maturity Date;

 

(ii)           to the Administrative Agent for the account of each Tranche A
Term Loan Lender the outstanding principal amount of the Tranche A Term Loan of
such Lender on each Tranche A Term Loan Principal Payment Date set forth below
in an aggregate principal amount equal to the percentage of the aggregate
principal amount of the Tranche A Term Loans outstanding immediately following
the Delayed Draw Tranche A Term Loan Commitment Period set forth opposite such
Tranche A Term Loan Principal Payment Date (subject to adjustment pursuant to
paragraph (b) of this Section)

 

Tranche A Term Loan Principal
Payment Date
Falling on or Nearest to:

 

Amounts (%):

June 30, 2014

 

1.875

September 30, 2014

 

1.875

December 31, 2014

 

1.875

March 31, 2015

 

1.875

June 30, 2015

 

2.50

September 30, 2015

 

2.50

December 31, 2015

 

2.50

March 31, 2016

 

2.50

June 30, 2016

 

3.125

September 30, 2016

 

3.125

December 31, 2016

 

3.125

March 31, 2017

 

3.125

June 30, 2017

 

3.125

September 30, 2017

 

3.125

December 31, 2017

 

3.125

March 31, 2018

 

3.125

Tranche A Term Loan Maturity Date

 

All remaining unpaid principal of the Tranche A Term Loan

 

(iii)          to the Administrative Agent for the account of each Tranche B
Term Loan Lender the outstanding principal amount of the Tranche B Term Loan of
such Lender on each Tranche B Term Loan Principal Payment Date set forth below
in an aggregate principal amount equal to the percentage of the aggregate
original principal amount of the Tranche B Term Loans outstanding (A) as of the
Fifth Restatement Effective Date in the case of the Tranche B Term Loans made on
the Fifth Restatement Effective Date and (B) as of the Incremental Tranche B
Facility Effective Date (as defined in Incremental Loan Amendment 1B, dated as
of October

 

50

--------------------------------------------------------------------------------


 

23, 2013) in the case of the Incremental Tranche B Term Loans (as defined in
Incremental Loan Amendment 1B, dated as of October 23, 2013) set forth opposite
such Tranche B Term Loan Principal Payment Date (subject to adjustment pursuant
to paragraph (b) of this Section):

 

Tranche B Term Loan Principal
Payment Date
Falling on or Nearest to:

 

Amounts (%):

June 30, 2013

 

0.25

September 30, 2013

 

0.25

December 31, 2013

 

0.25

March 31, 2014

 

0.25

June 30, 2014

 

0.25

September 30, 2014

 

0.25

December 31, 2014

 

0.25

March 31, 2015

 

0.25

June 30, 2015

 

0.25

September 30, 2015

 

0.25

December 31, 2015

 

0.25

March 31, 2016

 

0.25

June 30, 2016

 

0.25

September 30, 2016

 

0.25

December 31, 2016

 

0.25

March 31, 2017

 

0.25

June 30, 2017

 

0.25

September 30, 2017

 

0.25

December 31, 2017

 

0.25

March 31, 2018

 

0.25

June 30, 2018

 

0.25

September 30, 2018

 

0.25

December 31, 2018

 

0.25

March 31, 2019

 

0.25

June 30, 2019

 

0.25

September 30, 2019

 

0.25

December 31, 2019

 

0.25

March 30, 2020

 

0.25

Tranche B Term Loan Maturity Date

 

All remaining unpaid principal of the Tranche B Term Loan

 

(iv)          to the Administrative Agent for the account of each Incremental
Lender of any Series, the outstanding principal amount of each Incremental Loan
of such Lender on the Incremental Loan Principal Payment Dates for such
Series and in such amounts as shall be agreed upon pursuant to
Section 2.01(c) pursuant to the related Incremental Loan Amendment for such
Series (subject to adjustment pursuant to paragraph (b) of this Section); and

 

(v)           to the Swing Line Lender the then outstanding principal amount of
each Swing Line Loan on the earlier of the Revolving Maturity Date and the first
date after such Swing Line Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swing Line Loan is
made, provided that (A) on each date a Revolving Borrowing is made, the Borrower
shall repay all Swing Line Loans then outstanding and (B) the Borrower shall
repay all Swing Line Loans outstanding on the Revolving Maturity Date.

 

51

--------------------------------------------------------------------------------


 

(b)           Adjustment of Amortization Schedule.  (h)  Notwithstanding
anything to the contrary in this Agreement, if on any date (the “Test Date”)
(x) the maturity date for any of the then outstanding Other Debt shall fall
within 91 days of the Test Date, (y) an amount in excess of $100,000,000 of the
outstanding principal amount of such Other Debt shall remain outstanding and
(z) the First Lien Indebtedness Ratio is in excess of 2.50 to 1.00, then each
Revolving Maturity Date, each Term Loan Maturity Date and each Incremental Loan
Maturity Date shall automatically be accelerated to the Test Date and all of the
Loans shall thereupon be due and payable on the Test Date, together with all
interest and fees accrued thereon or in respect thereof and any amounts payable
pursuant hereto, including Sections 2.13, 2.14 and 2.15.

 

(i)            Prepayments of Term Loans or Incremental Loans shall be applied
in the order specified in Section 2.09(a) or Section 2.09(b)(iii), as
applicable.  To the extent not previously paid, all Term Loans shall be due and
payable on the Term Loan Maturity Date for such Term Loans.  To the extent not
previously paid, all Incremental Loans of any Series shall be due and payable on
the Incremental Loan Maturity Date for such Series.

 

(c)           Manner of Payment.  Prior to any repayment or prepayment of any
Borrowings of any Class hereunder, the Borrower shall select the Borrowing or
Borrowings of the applicable Class to be paid and shall notify the
Administrative Agent (and, in the case of repayment or prepayment of a Swing
Line Loan, the Swing Line Lender) by telephone (confirmed by telecopy) of such
selection not later than 10:00 a.m., New York City time, three Business Days
before the scheduled date of such repayment; provided that each repayment of
Borrowings of any Class shall be applied to repay any outstanding ABR Borrowings
of such Class before any other Borrowings of such Class.  If the Borrower fails
to make a timely selection of the Borrowing or Borrowings to be repaid or
prepaid, such payment shall be applied, first, to pay any outstanding ABR
Borrowings of the applicable Class and, second, to other Borrowings of such
Class in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first).

 

(d)           Maintenance of Loan Accounts by Lenders.  Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

(e)           Maintenance of Loan Accounts by the Administrative Agent.  The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(f)            Effect of Loan Accounts.  The entries made in the accounts
maintained pursuant to paragraph (d) or (e) of this Section shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

(g)           Promissory Notes.  Any Lender may request that Loans of any
Class made by it be evidenced by a promissory note.  In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after

 

52

--------------------------------------------------------------------------------


 

assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.09             Prepayment of Loans.

 

(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing of any Class in whole or in
part, subject to the requirements of this Section.  Any prepayment of the Loans
of such Class pursuant to this paragraph shall be applied ratably to the then
outstanding Loans of such Class and, in each case, ratably to the respective
remaining installments thereof.  Any partial prepayment shall be in an amount
that is $1,000,000 or a larger multiple of $100,000.

 

(b)           Mandatory Prepayments in Respect of Asset Sales and Recovery
Events. The Borrower will prepay the Loans and/or reduce the Revolving
Commitments, as follows:

 

(i)            Assets Sales and Recovery Events.  If the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from any Prepayment Asset Sale or
Recovery Event which, taken together with the Net Cash Proceeds for all prior
such Prepayment Events from and after the Fifth Restatement Effective Date as to
which a prepayment has not yet been made under this paragraph, shall exceed
$5,000,000 in the aggregate (such excess amount, the “Excess Disposition
Proceeds”), then (unless a Reinvestment Notice shall have been delivered in
respect such Prepayment Asset Sale or Recovery Event, subject to the proviso
below) an amount equal to the Relevant Percentage of such Excess Disposition
Proceeds shall be applied on each Relevant Application Date toward the
prepayment of the Loans and/or the reduction of the Revolving Commitments as set
forth in paragraph (b)(iii) of this Section; provided that (i) not more than
$75,000,000 in the aggregate of Excess Disposition Proceeds may be subject to
Reinvestment Notices from and after the Fifth Restatement Effective Date and
(ii) on each Reinvestment Prepayment Date, an amount equal to the Relevant
Percentage of the Reinvestment Prepayment Amount with respect to such Prepayment
Asset Sale or Recovery Event, as the case may be, shall be so applied to the
prepayment of the Loans and/or the reduction of the Revolving Commitments as set
forth in paragraph (b)(iii) of this Section.  If the Borrower shall have
provided a Reinvestment Notice with respect to the Net Cash Proceeds of any
Prepayment Asset Sale or Recovery Event, the Borrower shall promptly deposit and
(except for the prepayment of Revolving Loans, if any, required by the proviso
below) thereafter maintain such Net Cash Proceeds in a deposit account of the
Borrower for which an account control agreement shall be in effect with the
relevant depositary bank and the Administrative Agent pursuant to the Security
Agreement pending the application of such proceeds in accordance with such
Reinvestment Notice (or as otherwise required to be applied pursuant to this
Section); provided that if on the date such Reinvestment Notice is given to the
Administrative Agent the total Revolving Exposure shall exceed $15,000,000, the
Borrower shall, within five Business Days following such date, prepay Revolving
Loans to the extent of such excess (and, for the avoidance of doubt, Revolving
Commitments shall not be reduced in connection with such prepayment).

 

(ii)           Certain Debt Incurrence.  If the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from any issuance or incurrence of
Indebtedness constituting a Prepayment Event, then an amount equal to the
Relevant Percentage of such Net Cash Proceeds shall be applied on each Relevant
Application Date toward the prepayment of the Loans and/or the reduction of the
Revolving Commitments as set forth in paragraph (b)(iii) of this Section.

 

53

--------------------------------------------------------------------------------


 

(iii)          Application.  Each such prepayment pursuant to this
paragraph (b) shall be applied, first, ratably to the then outstanding Tranche A
Term Loans, Tranche B Term Loans and Incremental Loans and, in each case, in the
inverse order of their respective maturities, and, second, to reduce permanently
the Revolving Commitments.  Any such reduction of the Revolving Commitments
shall be accompanied by prepayment of the Revolving Loans and/or Swing Line
Loans to the extent, if any, that the total Revolving Exposure exceeds the total
Revolving Commitments as so reduced, provided that if the aggregate principal
amount of Revolving Loans and Swing Line Loans then outstanding is less than the
amount of such excess (because LC Exposure constitutes a portion thereof), the
Borrower shall, to the extent of the balance of such excess, replace outstanding
Letters of Credit and/or cash collateralize such LC Exposure with respect
thereto in accordance with Section 2.04(k).

 

(c)           Notices, Etc.  The Borrower shall notify the Administrative Agent
by telephone (confirmed by telecopy) of any optional prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 10:00 a.m., New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 10:00 a.m., New York City
time, one Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the relevant Lenders of the contents thereof.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11 and shall be made in the manner specified in
Section 2.08(c).

 

(d)           Prepayment Premium.  In the event that the Borrower (i) prepays,
refinances, substitutes or replaces any Tranche B Term Loans in connection with
a Repricing Transaction, or (ii) effects any amendment of this Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the Tranche B
Term Loan Lenders, a prepayment fee equal to 1.0% of the aggregate principal
amount of such prepayment (or, in the case of clause (ii) above, of the
aggregate amount of Tranche B Term Loans outstanding immediately prior to such
amendment) if made on or prior to the date that is six months after the Fifth
Restatement Eeffective Ddate of Incremental Loan Amendment 1B, dated as of
October 23, 2013;

 

SECTION 2.10             Fees.

 

(a)           Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Revolving Commitment Fee Rate with respect to such
Revolving Lender (subject to paragraph (d) of this Section) on the average daily
unused amount of its Revolving Commitment during the period from and including
the Fifth Restatement Effective Date to but excluding the earlier of the date
such Revolving Commitment terminates and the Revolving Maturity Date with
respect to such Revolving Commitment.  Accrued commitment fees shall be payable
in arrears on each Quarterly Date and the earlier of the date such Revolving
Commitment terminates and such Revolving Maturity Date, commencing on the first
such date to occur after the date hereof.  All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last

 

54

--------------------------------------------------------------------------------


 

day).  For purposes of computing commitment fees, the Revolving Commitment of a
Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans, LC Exposure of such Lender and, with respect to the outstanding Swing
Line Loans (if any), the aggregate amount of participations therein that have
been funded by the Lenders in accordance with the last paragraph of
Section 2.01(d).

 

(b)           Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at a rate per annum equal to the Applicable Letter of Credit Fee Rate for such
Revolving Lender on the average daily amount of such Revolving Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Fifth Restatement
Effective Date to but excluding the later of the date on which such Revolving
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Lender a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Borrower and the Issuing Lender on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Fifth Restatement
Effective Date to but excluding the later of the date of termination of all of
the Revolving Commitments and the date on which there ceases to be any
LC Exposure, as well as the Issuing Lender’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, commencing on the first such date to occur after
the Fifth Restatement Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments of the Revolving Lenders,
terminate and any such fees accruing after the date on which such Revolving
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Lender pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)           Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)           [Reserved].

 

(e)           Payment of Fees.  All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent (or to
the Issuing Lender, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled
thereto.  Fees paid shall not be refundable under any circumstances.

 

SECTION 2.11             Interest.

 

(a)           ABR Loans.  The Loans comprising each ABR Borrowing (including
each Swing Line Loan) shall bear interest at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.

 

(b)           Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.

 

(c)           Default Interest.  Notwithstanding the foregoing, during any
period that a Post-Default Condition exists (whether or not the same is
thereafter cured), the Borrower hereby promises to

 

55

--------------------------------------------------------------------------------


 

pay to the Administrative Agent for account of each Lender interest at the
applicable Post-Default Rate on any principal of any Loan made by such Lender
(whether or not then due), on any reimbursement obligation in respect of an
LC Disbursement owing to such Lender and on any other amount then due and
payable by the Borrower hereunder.

 

(d)           Payment of Interest.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the relevant Revolving Commitments,
respectively; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the Revolving Maturity Date), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Borrowing prior to the
end of the current Interest Period therefor, accrued interest on such Borrowing
shall be payable on the effective date of such conversion.

 

(e)           Computation.  All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.12             Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)           if such Borrowing is of a particular Class of Loans, the
Administrative Agent is advised by the Required Lenders of such Class that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing (other than a Swing Line Borrowing).

 

SECTION 2.13             Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender or Issuing Lender in respect thereof (except for Indemnified Taxes
covered by Section 2.15 and changes in the rate of tax on the overall net income
of such Lender or Issuing Lender);

 

56

--------------------------------------------------------------------------------


 

(ii)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Lender; or

 

(iii)          impose on any Lender or the Issuing Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)           Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Lender, to a level below that which such Lender
or the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company for any such reduction suffered.

 

(c)           Certificates from Lenders.  A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender or the Issuing Lender, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs or reductions incurred more than 45 days prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 45-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.14             Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any

 

57

--------------------------------------------------------------------------------


 

Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice is permitted to be revocable under Section 2.09(c) and is
revoked in accordance herewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.17, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted LIBO Rate for such Interest Period, over (ii) the amount
of interest that such Lender would earn on such principal amount for such period
if such Lender were to invest such principal amount for such period at the
interest rate that would be bid by such Lender (or an Affiliate of such Lender)
for dollar deposits from other banks in the eurodollar market at the
commencement of such period.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

SECTION 2.15             Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Withholding Agent shall
be required to deduct or withhold any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable by the Borrower shall be increased as
necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions or withholdings been made, (ii) such Withholding Agent shall
make such deductions or withholdings and (iii) such Withholding Agent shall pay
the full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law.

 

(b)           Payment of Other Taxes by the Borrower.  In addition, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.

 

(d)           Indemnification by the Lender.  Each Lender shall indemnify the
Administrative Agent for the full amount of any Taxes that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising

 

58

--------------------------------------------------------------------------------


 

therefrom or with respect thereto, as determined by the Administrative Agent in
good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.

 

(e)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.15,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)            Foreign Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.

 

(g)           If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

 

SECTION 2.16             Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           Payments by the Obligors.  Each Obligor shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.13, 2.14 or 2.15, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 1:00 p.m., New York City time, on the date when due,
in immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except as otherwise expressly provided in the relevant Loan
Document, and except payments to be made directly to the Issuing Lender or the
Swing Line Lender as expressly provided herein and except that payments pursuant
to Sections 2.13, 2.14, 2.15 and 10.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder or under any other Loan Document (except to the extent
otherwise provided therein) shall be made in dollars.

 

59

--------------------------------------------------------------------------------


 

(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

 

(c)           Pro Rata Treatment.  Except to the extent otherwise provided
herein:  (i) each Borrowing of a particular Class shall be made from the
relevant Lenders, each payment of commitment fee under Section 2.10 shall be
made for account of the relevant Lenders, and each termination or reduction of
the amount of the Commitments of a particular Class under Section 2.07 shall be
applied to the respective Commitments of such Class of the relevant Lenders, pro
rata according to the amounts of their respective Commitments of such Class;
(ii) each Borrowing of any Class shall be allocated pro rata among the relevant
Lenders according to the amounts of their respective Commitments of such
Class (in the case of the making of Loans) or their respective Loans of such
Class (in the case of conversions and continuations of Loans); (iii) each
payment or prepayment of principal of Revolving Loans, Term Loans and
Incremental Loans by the Borrower shall be made for account of the relevant
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans of such Class held by them; and (iv) each payment of interest on
Revolving Loans, Term Loans and Incremental Loans by the Borrower shall be made
for account of the relevant Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders.

 

(d)           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements or Swing Line Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and Swing Line Loans and accrued interest thereon then due
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements and Swing Line Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements and Swing Line Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Obligor pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swing Line Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  Each Obligor consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Obligor rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Obligor in the amount of such participation.

 

(e)           Presumptions of Payment.  Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or the Issuing
Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made

 

60

--------------------------------------------------------------------------------


 

such payment, then each of the Lenders or the Issuing Lender, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the Issuing Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate.

 

(f)            Certain Deductions by the Administrative Agent.  If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.04(e) or (f), 2.05(b) or 2.16(e), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent hereunder for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

SECTION 2.17             Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender becomes a Defaulting Lender, or if any Lender
does not agree to any request by the Borrower for a consent, approval, amendment
or waiver hereunder that requires the consent or approval of all of the Lenders,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, the Issuing Lender and
the Swing Line Lender), which consent shall not be unreasonably withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swing Line Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

SECTION 2.18             Defaulting Lender.

 

Notwithstanding any provision of this Agreement to the contrary, if any
Revolving Lender becomes a Defaulting Lender, then so long as such Revolving
Lender is a Defaulting Lender:

 

61

--------------------------------------------------------------------------------


 

(a) if any Swing Line Exposure or LC Exposure exists at the time a Revolving
Lender becomes a Defaulting Lender, the Borrower shall within one Business Day
following notice by the Administrative Agent (i) first, prepay such Swing Line
Exposure (or, if the Swing Line Lender shall agree, cash collateralize 100% of
such Defaulting Lender’s Swing Line Exposure therein and otherwise in accordance
with the procedures set forth in Section 2.04(k) for so long as such Swing Line
Exposure is outstanding) and (ii) second, cash collateralize such Defaulting
Lender’s LC Exposure in an amount equal to 100% of such LC Exposure and
otherwise in accordance with the procedures set forth in Section 2.04(k) for so
long as such LC Exposure is outstanding; and (b) the Swing Line Lender shall not
be required to fund any Swing Line Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure therein of such Defaulting Lender will be
100% cash collateralized by the Borrower in accordance with this Section.

 

SECTION 2.19             Extensions of Term Loans and Revolving Commitments.

 

(a)  Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like maturity date or Revolving
Commitments with a like maturity date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Term Loans or
Revolving Commitments with a like maturity date, as the case may be) and on the
same terms to each such Lender, the Borrower is hereby permitted to consummate
from time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date of each such
Lender’s Term Loans and/or Revolving Commitments and otherwise modify the terms
of such Term Loans and/or Revolving Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension”, and each
group of Term Loans or Revolving Commitments, as applicable, in each case as so
extended, as well as the original Term Loans and the original Revolving
Commitments (in each case not so extended), being a “tranche”; any Extended Term
Loans shall constitute a separate tranche of Term Loans from the tranche of Term
Loans from which they were converted, and any Extended Revolving Commitments
shall constitute a separate tranche of Revolving Commitments from the tranche of
Revolving Commitments from which they were converted), so long as the following
terms are satisfied: (i) no Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders, (ii) except as to pricing (interest rate, fees, funding discounts and
prepayment premiums) and maturity (which shall be set forth in the relevant
Extension Offer), the Revolving Commitment of any Revolving Lender that agrees
to an Extension with respect to such Revolving Commitment (an “Extending
Revolving Lender”) extended pursuant to an Extension (an “Extended Revolving
Commitment”), and the related outstandings, shall be a Revolving Commitment (or
related outstandings, as the case may be) with the same terms as the original
Revolving Commitments (and related outstandings); provided that (1) the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings),
(B) repayments required upon the maturity date of the non-extending Revolving
Commitments and (C) repayment made in connection with a permanent repayment and
termination of commitments) of Loans with respect to Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Commitments, (2) the permanent repayment of
Revolving Loans with respect to, and termination of, Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Commitments, except that the Borrower shall be
permitted to permanently repay and terminate commitments of any such Class on a
better than a pro rata basis as compared to any other Class with a later
maturity date than such Class, (3) assignments and participations of Extended
Revolving Commitments and extended Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
Revolving Loans and (4) at no time shall there be

 

62

--------------------------------------------------------------------------------


 

Revolving Commitments hereunder (including Extended Revolving Commitments and
any original Revolving Commitments) which have more than two different maturity
dates, (iii) except as to pricing (interest rate, fees, funding discounts and
prepayment premiums), amortization, maturity, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iv), (v) and (vi), be set forth in the relevant Extension Offer), the
Term Loans of any Term Loan Lender that agrees to an Extension with respect to
such Term Loans (an “Extending Term Loan Lender”) extended pursuant to any
Extension (“Extended Term Loans”) shall have the same terms as the tranche of
Term Loans subject to such Extension Offer (except for covenants or other
provisions contained therein applicable only to periods after the stated
maturity date of any of the Term Loans), (iv) the final maturity date of any
Extended Term Loans shall be no earlier than the then stated maturity date of
any of the Term Loans, (v) the Average Life to Maturity of any Extended Term
Loans shall be no less than 180 days longer than the remaining Average Life to
Maturity of the Class extended thereby, (vi) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder, in each case as specified in the respective Extension Offer (provided
that if the applicable Extending Term Loan Lenders have the ability to decline
mandatory prepayments, any such mandatory prepayment that is not accepted by the
applicable Extending Term Loan Lenders shall be applied to the non-extended Term
Loans of the Class being extended), (vii) if the aggregate principal amount of
Term Loans (calculated on the face amount thereof) or Revolving Commitments, as
the case may be, in respect of which Term Loan Lenders or Revolving Lenders, as
the case may be, shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Term Loans or Revolving Commitments,
as the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the Term Loans or Revolving Loans, as the case may be, of
such Term Loan Lenders or Revolving Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Loan Lenders or Revolving Lenders, as the case may be, have accepted such
Extension Offer, (viii) all documentation in respect of such Extension shall be
consistent with the foregoing and (ix) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrower.

 

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.19 and (ii) each Extension
Offer shall specify the minimum amount of Term Loans or Revolving Commitments to
be tendered, which shall be with respect to Term Loans of a Class an integral
multiple of $1,000,000 and an aggregate principal amount that is not less than
$100,000,000 (or if less, the remaining outstanding principal amount thereof)
(or such lesser minimum amount reasonably approved by the Administrative Agent)
and with respect to the Revolving Commitments $20,000,000 (or if less, the
remaining outstanding amount thereof) (or such lesser minimum amount reasonably
approved by the Administrative Agent) (a “Minimum Extension Condition”).  The
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on the such terms as may be set
forth in the relevant Extension Offer) shall not require the consent of any
Lender or any other Person (other than as set forth in clause (c) below), and
the requirements of any provision of this Agreement or any other Loan Document
that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section shall not apply to any of the transactions effected
pursuant to this Section 2.19.

 

(c) The consent (such consent not to be unreasonably withheld, delayed or
conditioned) of the Administrative Agent shall be required to effectuate any
Extension.  No consent of any Lender or any other Person shall be required to
effectuate any Extension, other than (A) the consent of the Borrower and each
Lender agreeing to such Extension with respect to one or more of its Term Loans
and/or Revolving Commitments (or a portion thereof) and (B) with respect to any
Extension of the Revolving

 

63

--------------------------------------------------------------------------------


 

Commitments, the consent of the Issuing Lender and Swingline Lender, which
consent shall not be unreasonably withheld, conditioned or delayed.  All
Extended Term Loans, Extended Revolving Commitments and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under this Agreement and the other Loan Documents. 
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents (an “Extension
Amendment”) with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Commitments or Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with this Section.  In addition, if so provided in such
amendment and with the consent of the Issuing Lenders, participations in Letters
of Credit expiring on or after the Revolving Maturity Date shall be re-allocated
from Lenders holding Revolving Commitments to Lenders holding Extended Revolving
Commitments in accordance with the terms of such amendment; provided, however,
that such participation interests shall, upon receipt thereof by the relevant
Lenders holding Revolving Commitments, be deemed to be participation interests
in respect of such Revolving Commitments and the terms of such participation
interests (including, without limitation, the commission applicable thereto)
shall be adjusted accordingly.

 

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five business days (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.19.

 

ARTICLE III


GUARANTEE

 

SECTION 3.01             The Guarantee.  The Guarantors hereby jointly and
severally guarantee to each of the Secured Parties and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of all of the Obligations (other than,
with respect to any Guarantor, any Excluded Swap Obligations of such Guarantor)
hereunder and the other Loan Documents, including all obligations of the
Borrower and its Subsidiaries arising under any Secured Hedging Agreements, in
each case strictly in accordance with the terms thereof and including all
interest and expenses accrued or incurred subsequent to the commencement of any
bankruptcy or insolvency proceeding with respect to the Borrower or any other
Obligor, whether or not such interest or expenses are allowed as a claim in such
proceeding (such obligations being herein collectively called the “Guaranteed
Obligations”).  The Guarantors hereby further jointly and severally agree that
if the Borrower shall fail to pay in full when due (whether at stated maturity,
by acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

 

SECTION 3.02             Obligations Unconditional.  The obligations of the
Guarantors under Section 3.01 are absolute and unconditional, and joint and
several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower under this Agreement or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, to the fullest extent permitted by

 

64

--------------------------------------------------------------------------------


 

applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section that the obligations of the
Subsidiary Guarantors hereunder shall be absolute and unconditional, joint and
several, under any and all circumstances.  Without limiting the generality of
the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of any of the Guarantors
hereunder, which shall remain absolute and unconditional as described above:

 

(i)            at any time or from time to time, without notice to the
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)           any of the acts mentioned in any of the provisions of this
Agreement or any other agreement or instrument referred to herein shall be done
or omitted;

 

(iii)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or any
other agreement or instrument referred to herein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with; or

 

(iv)          any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against the
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

 

SECTION 3.03             Reinstatement.  The obligations of the Guarantors under
this Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Guarantors jointly and severally agree
that they will indemnify the Administrative Agent and each Lender on demand for
all reasonable costs and expenses (including fees of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

 

SECTION 3.04             Subrogation.  The Guarantors hereby jointly and
severally agree that until the payment and satisfaction in full of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement they shall not exercise any right or remedy
arising by reason of any performance by them of their guarantee in Section 3.01,
whether by subrogation or otherwise, against the Borrower or any other guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

 

SECTION 3.05             Remedies.  The Guarantors jointly and severally agree
that, as between the Guarantors and the Lenders, the obligations of the Borrower
under this Agreement may be declared to be forthwith due and payable as provided
in Article VIII (and shall be deemed to have become

 

65

--------------------------------------------------------------------------------


 

automatically due and payable in the circumstances provided in Article VIII) for
purposes of Section 3.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 3.01.

 

SECTION 3.06             Instrument for the Payment of Money.  Each Guarantor
hereby acknowledges that the guarantee in this Article constitutes an instrument
for the payment of money, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring motion-action under New York CPLR Section 3213.

 

SECTION 3.07             Continuing Guarantee.  The guarantee in this Article is
a continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

SECTION 3.08             Rights of Contribution.  The Subsidiary Guarantors
hereby agree, as between themselves, that if any Subsidiary Guarantor shall
become an Excess Funding Guarantor (as defined below) by reason of the payment
by such Subsidiary Guarantor of any Guaranteed Obligations, each other
Subsidiary Guarantor shall, on demand of such Excess Funding Guarantor (but
subject to the next sentence), pay to such Excess Funding Guarantor an amount
equal to such Subsidiary Guarantor’s Pro Rata Share (as defined below and
determined, for this purpose, without reference to the properties, debts and
liabilities of such Excess Funding Guarantor) of the Excess Payment (as defined
below) in respect of such Guaranteed Obligations.  The payment obligation of a
Subsidiary Guarantor to any Excess Funding Guarantor under this Section shall be
subordinate and subject in right of payment to the prior payment in full of the
obligations of such Subsidiary Guarantor under the other provisions of this
Article and such Excess Funding Guarantor shall not exercise any right or remedy
with respect to such excess until payment and satisfaction in full of all of
such obligations.

 

For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Subsidiary Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate
present fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock of any other Subsidiary Guarantor) exceeds the
amount of all the debts and liabilities of such Subsidiary Guarantor (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of such Subsidiary Guarantor hereunder and any obligations of
any other Subsidiary Guarantor that have been Guaranteed by such Subsidiary
Guarantor) to (y) the amount by which the aggregate fair saleable value of all
properties of all of the Subsidiary Guarantors exceeds the amount of all the
debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of the Borrower and the
Subsidiary Guarantors hereunder and under the other Loan Documents) of all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the Fifth Restatement Effective Date, as of
the Fifth Restatement Effective Date, and (B) with respect to any other
Subsidiary Guarantor, as of the date such Subsidiary Guarantor becomes a
Subsidiary Guarantor hereunder.

 

SECTION 3.09             General Limitation on Guarantee Obligations.  In any
action or proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary

 

66

--------------------------------------------------------------------------------


 

Guarantor under Section 3.01 would otherwise, taking into account the provisions
of Section 3.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Lender, the Administrative Agent or any
other Person, be automatically limited and reduced to the highest amount that is
valid and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

 

SECTION 3.10             Keepwell.  Each Qualified ECP hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Obligor to honor all of its obligations under this Article III in respect of any
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 3.10 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 3.10, or otherwise under this Article III, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP under this Section 3.10
shall remain in full force and effect until the payment and satisfaction in full
of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement.  Each Qualified ECP intends
that this Section 3.10 constitute, and this Section 3.10 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

ARTICLE IV


REPRESENTATIONS AND WARRANTIES

 

Each of the Borrower (as to itself and its Subsidiaries only) and the Holding
Company represents and warrants to the Lenders that:

 

SECTION 4.01             Organization; Powers. Except as set forth in
Schedule 4.01, each of the Holding Company, the Borrower and the Borrower’s
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

SECTION 4.02             Authorization; Enforceability.  The Transactions are
within each Obligor’s corporate powers and have been duly authorized by all
necessary corporate and, if required, by all necessary shareholder or member
action.  This Agreement has been duly executed and delivered by each Obligor and
constitutes, and each of the other Loan Documents to which it is a party when
executed and delivered by such Obligor will constitute, a legal, valid and
binding obligation of such Obligor, enforceable against each Obligor in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

SECTION 4.03             Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for (i) such as have
been obtained or made and are in full force and effect, (ii) filings or
recordings in respect of the Liens created pursuant to the Security Documents,
(iii) the filing with the FCC of certain of the Loan Documents as required by
Section 73.3613 of the FCC’s rules and (iv) the

 

67

--------------------------------------------------------------------------------


 

approval by the FCC of the acquisition of any Broadcast License, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Holding Company, the Borrower or any of the
Borrower’s Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Holding Company, the Borrower or any of the
Borrower’s Subsidiaries or assets, or give rise to a right thereunder to require
any payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents and the Liens permitted under
Section 7.02(n), will not result in the creation or imposition of any Lien on
any asset of the Holding Company, the Borrower or any of the Borrower’s
Subsidiaries.

 

SECTION 4.04             Financial Condition; Material Adverse Change.

 

(a)           Financial Condition.  The Borrower has heretofore furnished to the
Lenders its consolidated balance sheets and statements of income, stockholders’
equity and cash flows as of and for the fiscal years ended December 31, 2011 and
December 31, 2012, reported on by Pricewaterhouse Coopers LLP, independent
public accountants.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Subsidiaries as of such respective dates and for such
respective fiscal years on a consolidated basis in accordance with GAAP.

 

The Holding Company has heretofore furnished to the Lenders its consolidated
balance sheets and statements of income, stockholders’ equity and cash flows as
of and for the fiscal years ended December 31, 2011 and December 31, 2012,
reported on by Pricewaterhouse Coopers LLP, independent public accountants. 
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Holding
Company and its Subsidiaries as of such respective dates and for such respective
fiscal years on a consolidated basis in accordance with GAAP.

 

(b)           No Material Adverse Change.  Since December 31, 2012, there has
been no material adverse change in the business, assets, operations, prospects
or condition, financial or otherwise, of the Borrower and its Subsidiaries,
taken as a whole.

 

SECTION 4.05             Properties.

 

(a)           Property Generally.  Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, subject only to Liens permitted by
Section 7.02 and except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

 

(b)           Intellectual Property.  Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 4.06             Litigation and Environmental Matters.

 

(a)           Actions, Suits and Proceedings.  There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Holding Company, the Borrower or any of the Borrower’s Subsidiaries
(including the Unrestricted Subsidiaries) (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in

 

68

--------------------------------------------------------------------------------


 

the aggregate, to result in a Material Adverse Effect (other than any such
action, suit or proceeding disclosed in Schedule 4.06(a)) or (ii) that involve
this Agreement or the Transactions.

 

(b)           Environmental Matters.  Except for the matters disclosed in
Schedule 4.06(b) and except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Borrower nor any of its Subsidiaries (including
Unrestricted Subsidiaries) (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

The Borrower and each of its Subsidiaries have obtained all permits, licenses
and other authorizations which are required under all Environmental Laws, except
to the extent failure to have any such permit, license or authorization,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  The Borrower and each of its Subsidiaries are in
compliance with the terms and conditions of all such permits, licenses and
authorizations, and are also in compliance with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in any applicable Environmental Law or in any
regulation, code, plan, order, decree, judgment, injunction, notice or demand
letter issued, entered, promulgated or approved thereunder, except to the extent
failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

In addition, except as set forth in Schedule 4.06(b):

 

(i)            No notice, notification, demand, request for information,
citation, summons or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending or, to the
knowledge of the Borrower and its Subsidiaries, threatened by any governmental
or other entity with respect to any alleged failure by the Borrower or any of
its Subsidiaries to have any permit, license or authorization required in
connection with the conduct of the business of the Borrower or any of its
Subsidiaries or with respect to any generation, treatment, storage, recycling,
transportation, discharge or disposal, or any Release of any Hazardous Materials
generated by the Borrower or any of its Subsidiaries, except to the extent such
failure, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

(ii)           Neither the Borrower nor any of its Subsidiaries or Environmental
Affiliates has operated a treatment, storage or disposal facility requiring a
permit under the Resource Conservation and Recovery Act of 1976, as amended, or
under any comparable state or local statute at any property now or previously
owned or leased by the Borrower or any of its Subsidiaries or Environmental
Affiliates to an extent that, individually or in the aggregate, it has, or could
reasonably be expected to result in a Material Adverse Effect; and, to the
knowledge of the Borrower and its Subsidiaries, except to an extent that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect:

 

(A)          no substance containing PCBs is or has been present at any property
now or previously owned or leased by the Borrower or any of its Subsidiaries or
Environmental Affiliates;

 

(B)          no asbestos is or has been present at any property now or
previously owned or leased by the Borrower or any of its Subsidiaries or
Environmental Affiliates;

 

69

--------------------------------------------------------------------------------


 

(C)          there are no underground storage tanks active or abandoned, at any
property now or previously owned or leased by the Borrower or any of its
Subsidiaries or Environmental Affiliates;

 

(D)          no Hazardous Materials have been Released, in a reportable
quantity, where such a quantity has been established by statute, ordinance,
rule, regulation or order, at, on or under any property now or previously owned
by the Borrower or any of its Subsidiaries or Environmental Affiliates; and

 

(E)           no Hazardous Materials have been otherwise Released at, on or
under any property now or previously owned or leased by the Borrower or any of
its Subsidiaries.

 

(iii)          To the knowledge of the Borrower and its Subsidiaries, neither
the Borrower nor any of its Subsidiaries or Environmental Affiliates has
transported or arranged for the transportation of any Hazardous Material to any
location which is listed on the National Priorities List under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), listed for possible inclusion on the National Priorities List by the
Environmental Protection Agency in the Comprehensive Environmental Response,
Compensation, and Liability Information System (“CERCLIS”) or on any similar
state list or which is the subject of Federal, state or local enforcement
actions or other investigations which may lead to claims against the Borrower or
any of its Subsidiaries for clean-up costs, remedial work, damages to natural
resources or for personal injury claims, including, but not limited to, claims
under CERCLA.

 

(iv)          To the knowledge of the Borrower and its Subsidiaries, no
Hazardous Material generated by the Borrower or any of its Environmental
Affiliates has been recycled, treated, stored, disposed of or Released by the
Borrower or any of its Environmental Affiliates at any location other than those
listed in Schedule 4.06(b).

 

(v)           To the knowledge of the Borrower and its Subsidiaries, no oral or
written notification of a Release of a Hazardous Material has been filed by or
on behalf of the Borrower or any of its Subsidiaries and no property now or
previously owned or leased by the Borrower or any of its Subsidiaries is listed
or proposed for listing on the National Priorities list promulgated pursuant to
CERCLA, on CERCLIS or on any similar state list of sites requiring investigation
or clean-up.

 

(vi)          To the knowledge of the Borrower and its Subsidiaries, no Liens
have arisen under or pursuant to any Environmental Laws on any of the real
property or properties owned or leased by the Borrower or any of its
Subsidiaries, and no government actions have been taken or are in process which
could subject any of such properties to such Liens and neither the Borrower nor
any of its Subsidiaries would be required to place any notice or restriction
relating to the presence of Hazardous Materials at any property owned by it in
any deed to such property.

 

(vii)         There have been no material environmental investigations, studies,
audits, tests, reviews or other analyses conducted by or which are in the
possession of the Borrower or any of its Subsidiaries in relation to any
property or facility now or previously owned or leased by the Borrower or any of
its Subsidiaries which have been prepared or conducted within the previous five
years and have not been made available to the Lenders.

 

70

--------------------------------------------------------------------------------

 


 

(c)           Disclosed Matters.  Since the Fifth Restatement Effective Date,
there has been no change in the status of the matters disclosed in
Schedule 4.06(a) and Schedule 4.06(b) that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

SECTION 4.07             Compliance with Laws and Agreements.  Each of the
Holding Company, the Borrower and the Borrower’s Subsidiaries is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.  No Default has occurred and is continuing.

 

SECTION 4.08             Investment Company Status.  None of the Holding
Company, the Borrower or any of the Borrower’s Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

SECTION 4.09             Taxes.  Each of the Holding Company, the Borrower and
the Borrower’s Subsidiaries has timely filed or caused to be filed all United
States Federal and all other material Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 4.10             ERISA.  The Holding Company, the Borrower and the
ERISA Affiliates have fulfilled their respective obligations under the minimum
funding standards of ERISA and the Code with respect to each Plan and are in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code, and have not incurred any liability to the PBGC or any Plan
or Multiemployer Plan (other than to make contributions in the ordinary course
of business).

 

SECTION 4.11             Disclosure.  The Obligors have disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Obligors to
the Lender in connection with the negotiation of this Agreement and the other
Loan Documents (including the information set forth in the Confidential
Information Memorandum) or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower and the Holding Company represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

SECTION 4.12             Use of Credit.  Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, and no part of the proceeds of
any extension of credit hereunder will be used to buy or carry any Margin Stock.

 

SECTION 4.13             Indebtedness and Liens.

 

(a)           Indebtedness.  Schedule 7.01 is a complete and correct list of
each credit agreement, loan agreement, indenture, purchase agreement, guarantee,
letter of credit or other arrangement providing for or otherwise relating to any
Indebtedness or any extension of credit (or

 

71

--------------------------------------------------------------------------------


 

commitment for any extension of credit) to, or guarantee by, the Borrower or any
of its Subsidiaries outstanding on the Fifth Restatement Effective Date, and the
aggregate principal or face amount outstanding or that may become outstanding
under each such arrangement is correctly described in such schedule.

 

(b)           Liens.  Schedule 4.13(b) is a complete and correct list of each
Lien securing Indebtedness of any Person outstanding on the Fifth Restatement
Effective Date the aggregate principal or face amount of which equals or exceeds
(or may equal or exceed) $1,000,000 and covering any property of the Borrower or
any of its Subsidiaries, and the aggregate Indebtedness secured (or that may be
secured) by each such Lien and the property covered by each such Lien is
correctly described in Schedule 4.13(b).

 

SECTION 4.14             Subsidiaries and Investments.

 

(a)           Subsidiaries.  Set forth in Schedule 4.14(a) is a complete and
correct list of all of the Subsidiaries of the Borrower as of the Fifth
Restatement Effective Date, together with, for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding
ownership interests in such Subsidiary and (iii) the nature of the ownership
interests held by each such Person and the percentage of ownership of such
Subsidiary represented by such ownership interests.  Each of the Borrower and
its Subsidiaries owns, free and clear of Liens (other than Liens created
pursuant to the Security Documents and the Liens permitted under
Section 7.02(n)), and has the unencumbered right to vote, all outstanding
ownership interests in each Person shown to be held by it in Schedule 4.14(a),
all of the issued and outstanding Capital Stock of each such Person organized as
a corporation is validly issued, fully paid and nonassessable, and there are no
outstanding Equity Rights with respect to such Person.

 

(b)           Investments.  Set forth in Schedule 4.14(b) is a complete and
correct list of all Investments (other than Investments disclosed in
Schedule 4.14(a) and other than Investments of the types referred to in
clauses (b), (c), (e) and (f) of Section 7.07) in an amount exceeding $1,000,000
held by the Borrower or any of its Subsidiaries in any Person on the Fifth
Restatement Effective Date and, for each such Investment, (x) the identity of
the Person or Persons holding such Investment and (y) the nature of such
Investment.  Except as disclosed in Schedule 4.14(b), each of the Borrower and
its Subsidiaries owns, free and clear of all Liens (other than Liens created
pursuant to the Security Documents and the Liens permitted under
Section 7.02(n)), all such Investments.

 

(c)           Subsidiaries Not Subject to Certain Restrictions.  None of the
Subsidiaries of the Borrower is, on the date hereof, subject to any indenture,
agreement, instrument or other arrangement of the type prohibited under
Section 7.10.

 

SECTION 4.15             Broadcast Licenses.

 

(a)           Schedule 4.15 accurately and completely lists, as of the Fifth
Restatement Effective Date, for each Owned Station, all Broadcast Licenses
granted or assigned to the Borrower or any of its Subsidiaries, or under which
the Borrower and its Subsidiaries have the right to operate such Owned Station. 
The Broadcast Licenses listed in Schedule 4.15 with respect to any Owned Station
include all material authorizations, licenses and permits issued by the FCC that
are required or necessary for the operation of such Owned Station, and the
conduct of the business of the Borrower and its Subsidiaries with respect to
such Owned Station, as now conducted or proposed to be conducted.  The Broadcast
Licenses listed in Schedule 4.15 are issued in the name of the respective
License Subsidiary for the Owned Station being operated under authority of such
Broadcast Licenses and are on the Fifth Restatement Effective Date validly
issued and in full force and effect, and the Borrower and its

 

72

--------------------------------------------------------------------------------


 

Subsidiaries have fulfilled and performed in all material respects all of their
obligations with respect thereto and have full power and authority to operate
thereunder.

 

(b)           Schedule 4.15 accurately and completely lists, as of the Fifth
Restatement Effective Date, for each Contract Station, all Broadcast Licenses
granted or assigned to the Material Third-Party Licensee for such Contract
Station, or under which the Material Third-Party Licensee for such Contract
Station has the right to operate such Contract Station.  The Broadcast Licenses
listed in Schedule 4.15 with respect to any Contract Station include all
material authorizations, licenses and permits issued by the FCC that are
required or necessary for the operation of such Contract Station, and the
conduct of the business of the Material Third-Party Licensee for such Contract
Station with respect to such Contract Station, as now conducted or proposed to
be conducted.  The Broadcast Licenses listed in Schedule 4.15 are issued in the
name of the Material Third-Party Licensee for the Contract Station being
operated under authority of such Broadcast Licenses and are on the Fifth
Restatement Effective Date validly issued and in full force and effect, and, to
the best of the Borrower’s knowledge, the Material Third-Party Licensee for such
Contract Station has fulfilled and performed in all material respects all of its
obligations with respect thereto and has full power and authority to operate
thereunder.

 

SECTION 4.16             Solvency.  As of the date hereof (and after giving
effect to the extensions of credit hereunder and to the other transactions
contemplated hereby), (i) the aggregate value of all properties of the Borrower
and its Subsidiaries at their present fair saleable value (i.e., the amount that
may be realized within a reasonable time, considered to be six to eighteen
months, either through collection or sale at the regular market value,
conceiving the latter as the amount that could be obtained for the properties in
question within such period by a capable and diligent businessman from an
interested buyer who is willing to purchase under ordinary selling conditions),
exceeds the amount of all the debts and liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of the Borrower and its
Subsidiaries, (ii) the Borrower and its Subsidiaries will not, on a consolidated
basis, have unreasonably small capital with which to conduct their business
operations as heretofore conducted and (iii) the Borrower and its Subsidiaries
will have, on a consolidated basis, sufficient cash flow to enable them to pay
their debts as they mature.

 

SECTION 4.17             Security Documents.

 

(a)           The Security Agreement is effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties, a legal, valid and
enforceable first priority security interest in the Collateral described therein
(including any proceeds of any item of Collateral).  In the case of (i) the
pledged securities described in the Security Agreement, when any certificates or
notes, as applicable, representing such pledged securities are delivered to the
Administrative Agent and (ii) the other Collateral described in the Security
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 4.17 (which financing statements have been duly
completed and executed (as applicable) and delivered to the Administrative
Agent), the Administrative Agent shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Obligors in such
Collateral (including any proceeds of any item of Collateral) (to the extent a
security interest in such Collateral can be perfected through the filing of
financing statements in the offices specified on Schedule 4.17 and through the
delivery of such pledged securities), as security for the Obligations, in each
case prior and superior in right to any other Person, other than with respect to
Liens permitted under Section 7.02.

 

(b)           Each Mortgage (i) existing on the Fifth Restatement Effective Date
is and (ii) executed and delivered by each Obligor on or after the Fifth
Restatement Effective Date pursuant to clause (d) of the Collateral and
Guarantee Requirement and Section 6.11 shall be, effective to create in favor of
the Administrative Agent (for the benefit of the Secured Parties) a legal, valid
and enforceable security interest on all of such Obligors’ right, title and
interest in and to the Mortgaged Property

 

73

--------------------------------------------------------------------------------


 

thereunder and the proceeds thereof, and in the case of any Mortgage executed
and delivered on or after the Fifth Restatement Effective Date pursuant to
clause (d) of the Collateral and Guarantee Requirement and Section 6.11, when
such Mortgage is filed or recorded in the proper real estate filing or recording
office, the Administrative Agent (for the benefit of the Secured Parties) shall
have a fully perfected first priority Lien on, and security interest in, all
right, title and interest of such Obligor in such Mortgaged Property and, to the
extent applicable, subject to Section 9-315 of the UCC, the proceeds thereof, in
each case prior and superior in right to any other Person, other than with
respect to Liens permitted under Section 7.02.

 

SECTION 4.18             Real Property.  Schedule 4.18(a) lists as of the Fifth
Restatement Effective Date all of the Mortgaged Properties owned by the Borrower
and its Subsidiaries, the address or location thereof and the state in which
such property is located.  Schedule 4.18(b) lists as of the Fifth Restatement
Effective Date all of the Mortgaged Properties leased by the Borrower and its
Subsidiaries, the address or location thereof and the state in which such
property is located.  The Borrower and its Subsidiaries will own or hold all
easements, rights-of-way, licenses in respect of Real Property and similar
rights as are necessary for the acquisition, ownership and operation of the
Stations.

 

ARTICLE V


CONDITIONS

 

SECTION 5.01             Amendment and Restatement Effective Date.  The
amendment and restatement of the Existing Credit Agreement provided for hereby
and the obligations of the Lenders to make Loans and of the Issuing Lender to
issue Letters of Credit hereunder shall not become effective until the date on
which the Administrative Agent shall have received each of the following
documents, each of which shall be satisfactory to the Administrative Agent (and
to the extent specified below, to each Lender) in form and substance (or such
condition shall have been waived in accordance with Section 10.02):

 

(a)           This Agreement.  Counterparts of this Agreement signed on behalf
of each Obligor, the Issuing Lender, the Swing Line Lender, the Administrative
Agent, each Tranche A Term Loan Lender, each Tranche B Term Loan Lender and the
Required Lenders under (and as defined in) the Existing Credit Agreement (or, in
each case, written evidence satisfactory to the Administrative Agent, which may
include telecopy transmission of, as applicable, a signed signature page of this
Agreement or the relevant Lender Addendum from any Lender as provided below).

 

(b)           [Reserved].

 

(c)           Collateral Documents.

 

(i)            Security Agreement.  The Security Agreement, duly executed and
delivered by each of the parties thereto, and the certificates identified under
the name of such Obligor in Annex 3 thereto, in each case accompanied by undated
stock or similar powers executed in blank.  In addition, each Obligor party to
the Security Agreement shall have taken such other action (including delivering
to the Administrative Agent, for filing, appropriately completed and duly
executed copies of Uniform Commercial Code financing statements) as the
Administrative Agent shall have requested in order to perfect the security
interests created pursuant to the Security Agreement.

 

(ii)           [Reserved]

 

74

--------------------------------------------------------------------------------


 

(iii)          Other Collateral Documents.  The Fifth Restatement Effective Date
Collateral Requirement shall have been satisfied (subject to clause
(c)(vi) below), and the Administrative Agent shall have received all the
documents required thereby.

 

(iv)          [Reserved]

 

(v)           Insurance.  A certificate of a Financial Officer of the Borrower
setting forth the insurance obtained by it in accordance with the requirements
of Section 6.05 and stating that such insurance is in full force and effect and
that all premiums then due and payable thereon have been paid (including
evidence of designation of the Administrative Agent as loss payee and additional
insured with respect to such insurance to the extent required under
Section 6.05).

 

(vi)          Post-Closing Matters.  If applicable, the Administrative Agent and
the Borrower shall have entered into a letter agreement referred to in clause
(d) of the definition of “Collateral and Guarantee Requirement”.

 

(d)           Corporate Documents.

 

(i)            Certificates.  The Administrative Agent shall have received the
following documents in form and substance satisfactory to the Administrative
Agent, each of which shall be executed (and, where appropriate, acknowledged) by
Persons satisfactory to the Administrative Agent: (A) a certificate, signed by a
senior officer of the Borrower and each other Obligor, as of the Fifth
Restatement Effective Date, as to: (I) the absence of any Default or Event of
Default; (II) the truth of the representations and warranties contained in the
Loan Documents; and (III) confirming the satisfaction of the conditions under
this Section 5.01 and confirming compliance with the conditions set forth in the
lettered clauses of the first sentence of Section 5.02; (B) a certificate of
each Obligor, dated the Fifth Restatement Effective Date and executed by its
secretary or assistant secretary, which shall (I) certify the resolutions of its
board of directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party; (II) identify by
name and title and bear the signatures of the officers of such Obligor
authorized to sign the Loan Documents to which it is a party, and (III) contain
appropriate attachments, including the charter, by-laws or other organizational
documents of each Obligor and, if applicable, a true and correct copy of its
by-laws or operating, management or partnership agreement (or a bring-down
certificate in form and substance satisfactory to the Administrative Agent with
respect to any of the foregoing document heretofore delivered to the
Administrative Agent to the extent such documents have not been modified and
continue in effect); and (C) a good standing certificate for each Obligor from
the secretary of state of the jurisdiction of its organization as of the Fifth
Restatement Effective Date (or such earlier date as the Administrative Agent
shall agree).

 

(ii)           Other Corporate Documents.  Such other documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Obligor, the authorization
of the Transactions and any other legal matters relating to the Obligors, the
Loan Documents or the Transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel.

 

75

--------------------------------------------------------------------------------


 

(e)           Opinions of Counsel to the Obligors.  Favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Fifth
Restatement Effective Date) of Thomas & Libowitz, P.A., counsel for the
Obligors, in form and substance consistent with such legal opinions as have been
delivered in connection with the Existing Credit Agreement (and each Obligor
hereby instructs such counsel to deliver such opinions to the Lenders and the
Administrative Agent).

 

(f)            Payments as of the Fifth Restatement Effective Date.  As of the
Fiftth Restatement Effective Date:

 

(i)            Existing Loans, Accrued Interest, Etc.  The Borrower shall have
(A) prepaid all accrued and unpaid interest on Term Loans outstanding under (and
as defined in) the Existing Credit Agreement, (B) prepaid all accrued and unpaid
interest on Revolving Loans outstanding under (and as defined in) the Existing
Credit Agreement and (C) paid all accrued and unpaid commitment fees and letter
of credit fees under the Existing Credit Agreement, accrued to (but not
including) the Fifth Restatement Effective Date.

 

(ii)           Other Fees and Expenses.  The Borrower shall have paid (A) to the
Administrative Agent, for the account of each Lender the fees agreed to be paid
to them by the Borrower in connection with this Agreement and (B) to the
Administrative Agent (or its affiliates) all fees and expenses, including fees
and expenses of counsel to the Administrative Agent, agreed in writing to be
paid by the Borrower in connection with the execution and delivery of this
Agreement (and, in the case of any such expenses, for which invoices in
reasonable detail shall have been submitted to the Borrower at least five
Business Days prior to the Fifth Restatement Effective Date).

 

(g)           USA PATRIOT Act.  Upon the reasonable written request of any
Lender to the Borrower at least three Business Days prior to the Fifth
Restatement Effective Date, such Lender received from the Borrower and its
Subsidiaries documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act.

 

(h)           Financial Statements. The Lenders shall have received audited
consolidated financial statements of the Borrower for the three most recently
ended fiscal years.

 

(i)            Projections. The Lenders shall have received satisfactory
projections for 2013-2019.

 

(j)            Solvency Certificate. The Administrative Agent shall have
received a solvency certificate from a Financial Officer of the Borrower that is
reasonably acceptable to the Administrative Agent.

 

(k)           Other Documents.  Such other documents as the Administrative Agent
or any Lender or special New York counsel to the Administrative Agent may
reasonably request.

 

SECTION 5.02             Each Credit Event.  The obligation of each Lender to
make or maintain a Loan (including an Incremental Loan) on the occasion of any
Borrowing, and of the Issuing Lender to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:

 

76

--------------------------------------------------------------------------------


 

(a)           the representations and warranties of the Borrower and the Holding
Company set forth in this Agreement, and of each Obligor in each of the other
Loan Documents to which it is a party, shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (or, if
any such representation and warranty is expressly stated to have been made as of
a specific date, as of such specific date);

 

(b)           at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing; and

 

(c)           the Borrower shall be in compliance with the indebtedness covenant
(if any) under each of the Note Indentures.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.

 

SECTION 5.03             Each Incremental Loan.  The obligation of each
Incremental Lender to make an Incremental Loan is subject to the satisfaction of
the following additional conditions:

 

(a)           after giving pro forma effect to the making of such Incremental
Loan, the Borrower shall be in compliance with each of the covenants set forth
in Section 7.11; and

 

(b)           receipt by the respective Incremental Lender and the
Administrative Agent of a certificate, dated the date of the making of such
Incremental Loan (or, in the case of delayed draw Incremental Loans, dated the
date of the effectiveness of the applicable Incremental Loan Amendment) and
signed by the President, a Vice President, a Financial Officer, or Secretary of
the Borrower, demonstrating in reasonable detail compliance with the foregoing
clause (a) of this Section.

 

ARTICLE VI


AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of the Borrower (as to itself and
its Subsidiaries only) and the Holding Company covenants and agrees with the
Lenders that:

 

SECTION 6.01             Financial Statements and Other Information.  The
Borrower or the Holding Company, as applicable, will furnish to the
Administrative Agent:

 

(a)           (i) Within 120 days after the end of each fiscal year of the
Borrower, the consolidated balance sheets, statements of operations and
statements of cash flows of the Borrower and Guarantors presented in accordance
with Rule 3-10 of Regulations S-X under the Securities Act, all reported on by
PriceWaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial

 

77

--------------------------------------------------------------------------------


 

condition, results of operations and cash flows of the Borrower and its
Subsidiaries (excluding Unrestricted Subsidiaries), or the Holding Company and
its Subsidiaries, as the case may be, on a consolidated basis in accordance with
GAAP consistently applied.  If at any time the financial statements of the
Holding Company do not include the consolidated balance sheets, statements of
operations and statements of cash flows of the Borrower and the Guarantors
presented in accordance with Rule 3-10 of Regulation S-X under the Securities
Act, then the Borrower will furnish (a) within 120 days after the end of each
fiscal year of the Borrower, the audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Subsidiaries (excluding Unrestricted Subsidiaries) as of the end of and
for such year, setting forth in comparative form the figures for the previous
fiscal year, all reported on by PricewaterhouseCoopers LLP or other independent
public accountants of recognized national standing and (b) within 60 days after
the end of each of the first three quarters of each fiscal year of the Borrower,
the unaudited consolidated balance sheet and related statements of operations,
stockholder’s equity and cash flows of the Borrower and its Subsidiaries
(excluding Unrestricted Subsidiaries) as of the end of and for such fiscal
quarter and then elapsed portion of such fiscal year, setting forth in
comparative form the figures for the corresponding period or periods of the
previous fiscal year, all certified by a Financial Officer of the Borrower.

 

(b)           (i) in the case of the Borrower, within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries (excluding
Unrestricted Subsidiaries) as of the end of and for such fiscal quarter and the
then elapsed portion of such fiscal year and (ii) in the case of the Holding
Company, within the earlier of (A) 10 days after the date on which the same
shall have been filed with the SEC and (B) 50 days after the end of each of the
first three fiscal quarters of each fiscal year of the Holding Company, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Holding Company and its Subsidiaries as of the end
of and for such fiscal quarter and the then elapsed portion of such fiscal year,
in each case setting forth in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the corresponding period or periods of
the previous fiscal year, all certified by a Financial Officer of the Borrower
or the Holding Company, as the case may be, as presenting fairly in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries (excluding Unrestricted Subsidiaries), or the
Holding Company and its Subsidiaries, as the case may be, on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) of this Section, a certificate of a Financial Officer of the
Borrower and (as to sub-clauses (i) and (ii) below only) the Holding Company
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 4.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, and (iii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 7.01, 7.02(k), 7.04(e), 7.05(c), 7.05(d),
7.06, 7.07(h), 7.07(i), 7.07(j), 7.08, 7.11 and 7.18;

 

(d)           promptly after the same become publicly available, copies of all
periodic and other material reports (including reports on Form 8-K),
registration statements and proxy statements filed by the Holding Company or the
Borrower with the SEC, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national

 

78

--------------------------------------------------------------------------------


 

securities exchange, or distributed by the Holding Company or the Borrower to
its shareholders generally or to the holders of any class or issue of securities
of the Holding Company or the Borrower generally, as the case may be, and
promptly upon the receipt thereof by the Holding Company or the Borrower, copies
of any material notices, reports or other communications from any holder of any
Indebtedness evidenced or provided by the Other Debt Documents (or, in any case,
the Representative of such holder);

 

(e)           promptly upon their becoming available, copies of any and all
periodic or special reports filed by the Holding Company, the Borrower or any of
the Borrower’s Subsidiaries with the FCC or with any other Federal, state or
local governmental authority, if such reports indicate any material adverse
change in the business, operations, affairs or condition of the Borrower or any
of its Subsidiaries or if copies thereof are requested by any Lender or the
Administrative Agent, and copies of any and all material notices and other
material communications from the FCC or from any other Federal, state or local
governmental authority with respect to the Borrower, any of its Subsidiaries or
any Station;

 

(f)            promptly following delivery thereof to or by the Borrower or any
of its Subsidiaries, copies of all material notices (including notices of
default), financial statements, reports, approvals and other material
communications that are received by the Holding Company, the Borrower or any of
the Borrower’s Subsidiaries from or on behalf of any Material Third-Party
Licensee or Affiliate of any Material Third-Party Licensee or furnished by the
Holding Company, the Borrower or any of the Borrower’s Subsidiaries to any
Material Third-Party Licensee or Affiliate of any Material Third-Party Licensee;

 

(g)           as soon as available and in any event on or before December 31 of
each fiscal year, a forecast for the Borrower and its Subsidiaries for the next
following fiscal year setting forth anticipated income, expense and capital
expenditure items for each quarter during such fiscal year; provided that such
forecasts shall include substantially the same financial and operating
information delivered by the Holding Company or the Borrower pursuant to
Section 6.01(g) of the Existing Credit Agreement prior to the First Amendment
Effective Date (as defined in the Existing Credit Agreement); and

 

(h)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Holding Company, the Borrower or any of the Borrower’s Subsidiaries, any
Unrestricted Subsidiary (including its financial statements), any Station
(including copies of network affiliation agreements entered into by such
Station), any Material Third-Party Licensee or any Person that owns the Capital
Stock of any Material Third-Party Licensee, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request.

 

SECTION 6.02             Notices of Material Events.  The Borrower and/or the
Holding Company will furnish to the Administrative Agent prompt written notice
of the following:

 

(a)           the occurrence of any Default or (in the case of the Holding
Company only) any Default relating to the Holding Company;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Holding
Company, the Borrower or any of the Borrower’s Subsidiaries or any of their
respective assets, franchises or licenses (including the Broadcast Licenses for
Owned Stations) that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect, or against or affecting any Material
Third-Party Licensee for a

 

79

--------------------------------------------------------------------------------


 

Contract Station or any Broadcast License for such Contract Station that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect or the loss of any Broadcast License (other than an Immaterial
Broadcast License) for such Contract Station;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Holding Company, the Borrower and its Subsidiaries (including
Unrestricted Subsidiaries) in an aggregate amount exceeding $50,000,000;

 

(d)           the assertion of any environmental matter by any Person against,
or with respect to the activities of, the Holding Company, the Borrower or any
of the Borrower’s Subsidiaries and any alleged violation of or non-compliance
with any Environmental Laws or any permits, licenses or authorizations, other
than any environmental matter or alleged violation that could reasonably be
expected to result in liability of the Holding Company, the Borrower and the
Borrower’s Subsidiaries (including Unrestricted Subsidiaries) in an aggregate
amount exceeding $50,000,000;

 

(e)           the occurrence of any Prepayment Event;

 

(f)            the acquisition or formation of any new Subsidiary after the
Fifth Restatement Effective Date; and

 

(g)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower or the Holding
Company, as applicable, setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

SECTION 6.03             Existence; Conduct of Business.  Each of the Borrower
and the Holding Company will, and will cause each of the Borrower’s Subsidiaries
to, do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges and franchises (including the Broadcast Licenses, but excluding
Immaterial Broadcast Licenses, for Owned Stations); provided that the foregoing
shall not prohibit (a) any merger, consolidation, liquidation or dissolution
permitted under Section 7.03 or (b) any merger or consolidation involving the
Holding Company (but not involving the Borrower or any of its Subsidiaries).

 

SECTION 6.04             Payment of Obligations.  Each of the Borrower and the
Holding Company will, and will cause each of the Borrower’s Subsidiaries to, pay
its obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Holding Company, the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 6.05             Maintenance of Properties; Insurance.  Each of the
Borrower and the Holding Company will, and will cause each of the Borrower’s
Subsidiaries to, (a) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations, provided that the Borrower will in any event

 

80

--------------------------------------------------------------------------------


 

maintain (with respect to itself, each of its Subsidiaries and each Owned
Station), and will use its commercially reasonable efforts to cause the Material
Third-Party Licensee for each Contract Station (or the Person that owns the
Capital Stock of such Material Third-Party Licensee) to maintain (with respect
to itself and such Contract Station), casualty insurance and insurance against
claims and damages with respect to defamation, libel, slander, privacy or other
similar injury to person or reputation (including misappropriation of personal
likeness), in such amounts as are then customary for Persons engaged in the same
or similar business similarly situated.

 

Each policy of property insurance required to be maintained by the Borrower and
its Subsidiaries under this Section shall name the Administrative Agent as loss
payee or additional insured and shall provide that it will not be canceled or
reduced, or allowed to lapse without renewal, except after not less than 30
days’ written notice to the Administrative Agent, for any occupancy or use of
any property for purposes more hazardous than permitted by such policy nor by
any foreclosure or other proceedings relating to such property.  The Borrower
will advise the Administrative Agent promptly of any policy cancellation,
reduction or material amendment.

 

After the Fifth Restatement Effective Date, upon the request of the
Administrative Agent at any time or from time to time, not later than 15
Business Days prior to the termination or expiry date of any insurance required
to be maintained by the Borrower hereunder, the Borrower shall deliver to the
Administrative Agent certificates of insurance evidencing that such insurance
has been renewed, subject only to the payment of premiums as they become due. 
In addition, the Borrower will not modify in any material respect any of the
provisions of any policy with respect to casualty or liability insurance without
delivering the original copy of the endorsement reflecting such modification to
the Administrative Agent and, if required by the Administrative Agent in
writing, accompanied by a written report of any firm of independent insurance
brokers of nationally recognized standing, stating that, in their opinion, such
policy (as so modified) adequately protects the interests of the Lenders and the
Administrative Agent, is in compliance with the provisions of this Section and
is comparable in all respects with insurance carried by responsible owners and
operators of similar properties.  The Borrower shall not obtain or carry
separate insurance concurrent in form or contributing in the event of loss with
that required by this Section unless the Administrative Agent is the additional
insured thereunder, with loss payable as provided herein.  The Borrower shall
immediately notify the Administrative Agent whenever any such separate insurance
is obtained and shall deliver to the Administrative Agent certificates of
insurance evidencing the same.

 

If any portion of the Mortgaged Properties is located in an area identified by
the Federal Emergency Management Agency as an area having special flood hazards
and in which flood insurance has been made available under the National Flood
Insurance Act of 1968 (or any amendment or successor act thereto), the Borrower
shall maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance with respect to such property in an amount
sufficient to comply with all applicable rules and regulations promulgated
pursuant to such Act.

 

SECTION 6.06             Books and Records; Inspection Rights.  Each of the
Borrower and the Holding Company will, and will cause each of the Borrower’s
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities.  Each of the Borrower and the Holding Company will, and
will cause each of the Borrower’s Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

 

SECTION 6.07             Compliance with Laws and Contractual Obligations.  Each
of the Borrower and the Holding Company will, and will cause each of the
Borrower’s Subsidiaries to, comply

 

81

--------------------------------------------------------------------------------


 

with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property (including Environmental Laws) and all of its
Contractual Obligations, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 6.08             Use of Proceeds and Letters of Credit.

 

(a)           The proceeds of the Revolving Loans will be used for the general
corporate purposes of the Borrower and its Subsidiaries, including any
transaction or corporate action not prohibited by this Agreement (in each case,
in compliance with all applicable legal and regulatory requirements).  Letters
of Credit will be issued only for general corporate purposes of the Borrower and
its Subsidiaries as specified above.

 

(b)           The proceeds of the Fifth Restatement Effective Date Tranche A
Term Loans and the Tranche B Term Loans will be used (i) to prepay Revolving
Loans (and interest thereon) under (and as defined in) the Existing Credit
Agreement outstanding immediately prior to the Fifth Restatement Effective Date
and/or accrued fees thereunder referred to in Section 5.01(f), (ii) to refinance
the Tranche A Term Loans and Tranche B Term Loans under (and as defined in) the
Existing Credit Agreement outstanding immediately prior to the Fifth Restatement
Effective Date and/or accrued fees thereunder referred to in Section 5.01(f),
(iii) to pay related fees and expenses, and (iv) for working capital or general
corporate purposes of the Borrower and its Subsidiaries, including any
transaction or corporate action not prohibited by this Agreement.

 

(c)           The proceeds of the Delayed Draw Tranche A Term Loans will be used
for the purposes of funding TV/Radio Acquisitions (and to pay related costs and
expenses) or for the general corporate purposes of the Borrower and its
Subsidiaries.

 

(d)           The proceeds of the Specified Incremental Loans will be used
(i) for the purposes of financing acquisitions (including the Allbritton
Acquisition) and paying fees and expenses related thereto and (ii) for general
corporate purposes.

 

(de)         Neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any of proceeds of any Loan.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.

 

SECTION 6.09             Non-Media Subsidiaries; Ownership of Subsidiaries;
Unrestricted Subsidiaries.

 

(a)           Non-Media Subsidiaries.  Notwithstanding anything herein to the
contrary, the Borrower shall not be required to cause (a) any Non-Media
Subsidiary (or any of such Subsidiary’s Non-Media Subsidiaries) to become a
“Subsidiary Guarantor” hereunder or an “Obligor” under the Security Documents or
(b) any TV/Radio Subsidiary (or any of such Subsidiary’s Subsidiaries) to become
a “Subsidiary Guarantor” hereunder or an “Obligor” under the Security Documents,
in each case, so long as the following requirements are satisfied:  (i) (A) such
Subsidiary is not liable, directly or indirectly, with respect to any
Indebtedness other than Non-Recourse Indebtedness and has not guaranteed or
otherwise provided credit support at the time of such designation for any
Indebtedness of the Borrower or any of its Subsidiaries (other than the
Subsidiaries of such Subsidiary), (B) such Subsidiary is directly owned by a
Guarantor hereunder which is a Wholly Owned Subsidiary and the Capital Stock of
such Guarantor has been pledged in favor of the Administrative Agent pursuant to
the Security Agreement and (C) in the case of any TV/Radio Subsidiary, such
TV/Radio Subsidiary has Permitted Assumed Debt outstanding which does not permit
such TV/Radio Subsidiary to become a Subsidiary Guarantor hereunder, or (ii) at
the time

 

82

--------------------------------------------------------------------------------


 

of acquisition of such Subsidiary (other than any TV/Radio Subsidiary, with
respect to which this clause (ii) shall not apply) by the Borrower, the entering
into of a Borrower Subsidiary Joinder Agreement by such Subsidiary (and its
Subsidiaries) would violate any provision of applicable law or any agreement to
which such Subsidiary is a party, provided that if at any time thereafter such
Subsidiary (or any of its Subsidiaries) shall cease to be subject to the
prohibitions referred to in this clause (ii), the Borrower will take such
action, and will cause each of its Subsidiaries to take such action, promptly to
ensure that such Subsidiary (and/or the relevant Subsidiary or Subsidiaries of
such Subsidiary) become “Subsidiary Guarantors” hereunder and/or “Obligors”
under the Security Documents, as applicable, and in that connection to satisfy
the Collateral and Guarantee Requirement (and the Administrative Agent is hereby
authorized, without further approval of the Lenders, to enter into such
amendments to the Security Agreement, if any, or any joinder or other agreement
relating thereto as shall be necessary to give effect to the foregoing).

 

(b)           Ownership of Subsidiaries.  The Borrower will, and will cause each
of its Subsidiaries to, take such action from time to time as shall be necessary
to ensure that each of its Subsidiaries is (i) if such Subsidiary is a Non-Media
Subsidiary, at least a majority-owned Subsidiary; and (ii) otherwise, a Wholly
Owned Subsidiary; provided, however, the requirement in clause (ii) shall not
apply if, in connection with a TV/Radio Acquisition, the Borrower acquires less
than all of the ownership interests of a TV/Radio Subsidiary, so long as such
acquisition involves the acquisition of a sufficient number of ownership
interests to approve a subsequent merger which will result in such TV/Radio
Subsidiary being a Wholly Owned Subsidiary (and the Borrower will use
commercially reasonable efforts to cause such merger to be consummated as
promptly as possible).  In the event that any additional Capital Stock shall be
issued by any Subsidiary (other than by any Subsidiary the Capital Stock of
which is not required to be pledged pursuant to Section 6.09(a)), the respective
Obligor agrees forthwith to deliver to the Administrative Agent pursuant to the
Security Agreement the certificates (if any) evidencing such Capital Stock,
accompanied by undated stock or other similar powers executed in blank and to
take such other action as the Administrative Agent shall request to perfect the
security interest created therein pursuant to the Security Agreement.

 

(c)           Unrestricted Subsidiaries.  Without limiting the Collateral and
Guarantee Requirement, from and after the Fifth Restatement Effective Date, the
Borrower shall, and shall cause each of its Subsidiaries (which for this purpose
shall include Unrestricted Subsidiaries) to, pledge the Capital Stock of each
Unrestricted Subsidiary (which shall include each Subsidiary thereof) pursuant
to the Security Agreement and, in that connection, shall deliver to the
Administrative Agent all certificates or other instruments (if any) representing
such Capital Stock, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank or take such other action to effect a
valid pledge over such Capital Stock to the Administrative Agent (and the
Administrative Agent is hereby authorized, without further approval of the
Lenders, to enter into such amendments to the Security Agreement, if any, or any
joinder or other agreement relating thereto as shall be necessary to give effect
to the foregoing), unless such pledge would violate any provision of applicable
law or any agreement to which the Borrower or any such Subsidiary is a party;
provided that if at any time such pledge with respect to the Capital Stock of
any such Unrestricted Subsidiary shall cease to violate any provision of
applicable law or any such agreement, the Borrower will take such action
promptly to effect such pledge in accordance with the provisions of this
paragraph.

 

SECTION 6.10             Designated SBG Subsidiaries.

 

(a)           Designation.  The Holding Company and the Borrower may, at any
time or from time to time upon not less than five Business Days’ notice to the
Administrative Agent (or such shorter period which is acceptable to the
Administrative Agent), designate any Subsidiary of the Holding Company (other
than the Borrower or any of its directly and indirectly owned Subsidiaries)
(including

 

83

--------------------------------------------------------------------------------


 

any newly acquired or newly formed Subsidiary of the Holding Company) to be a
“Designated SBG Subsidiary” for purposes of this Agreement.  The designation by
the Holding Company of any Subsidiary of the Holding Company as a Designated SBG
Subsidiary hereunder shall be effective subject to satisfaction of the following
conditions: (i) immediately before and after giving effect to such designation,
no Default shall have occurred or be continuing, (ii) except as provided in the
last paragraph of paragraph (b) of this Section, such Subsidiary shall have
complied with the requirements of the first paragraph of such paragraph (b) and
(iii) the Administrative Agent shall have received a certificate of a senior
officer of the Holding Company and the Borrower certifying that the conditions
to the designation of such Designated SBG Subsidiary under this Section have
been satisfied.

 

(b)           SBG Subsidiary Guarantors.  Subject to the immediately succeeding
paragraph, the Holding Company will cause each Designated SBG Subsidiary to
(i) become a “Subsidiary Guarantor” hereunder and an “Obligor” under the
Security Agreement pursuant to a SBG Subsidiary Joinder Agreement, duly
completed and executed by such Designated SBG Subsidiary (and each of its
Subsidiaries), the Holding Company and the Borrower, (ii) deliver certificates
(if any) of ownership interests of such Designated SBG Subsidiary and each of
its Subsidiaries in each case accompanied by undated stock or other similar
powers executed in blank, pursuant to the Security Agreement and (iii) deliver
such proof of corporate action, incumbency of officers, opinions of counsel and
other documents as is consistent with those delivered by each Obligor pursuant
to Section 5.01 on the Fifth Restatement Effective Date or as the Administrative
Agent shall have requested.

 

Notwithstanding the foregoing, any Designated SBG Subsidiary that is a Non-Media
Subsidiary (and its Non-Media Subsidiaries, if any) shall not be required to
become a “Subsidiary Guarantor” hereunder or an “Obligor” under the Security
Documents, so long as the following requirements are satisfied:  (i) (A) such
Subsidiary is not liable, directly or indirectly, with respect to any
Indebtedness other than Non-Recourse Indebtedness and has not guaranteed or
otherwise provided credit support at the time of such designation for any
Indebtedness of the Borrower or any of its Subsidiaries (other than the
Subsidiaries of such Subsidiary) and (B) such Subsidiary is directly owned by a
Guarantor hereunder which is a Wholly Owned Subsidiary and the Capital Stock of
such Guarantor has been pledged in favor of the Administrative Agent pursuant to
the Security Agreement or (ii) at the time of acquisition of such Subsidiary by
the Holding Company, the entering into of a SBG Subsidiary Joinder Agreement by
such Subsidiary (and its Subsidiaries) would violate any provision of applicable
law or any agreement to which such Subsidiary is a party, provided that if at
any time thereafter such Subsidiary (or any of its Subsidiaries) shall cease to
be subject to the prohibitions referred to in this clause (ii), the Holding
Company will take such action, and will cause each of its Subsidiaries to take
such action, promptly to ensure that such Subsidiary (and/or the relevant
Subsidiary or Subsidiaries of such Subsidiary) become “Subsidiary Guarantors”
hereunder and/or “Obligors” under the Security Documents, as applicable, and
promptly to effect such pledge and otherwise satisfy the Collateral and
Guarantee Requirement with respect thereto (and the Administrative Agent is
hereby authorized, without further approval of the Lenders, to enter into such
amendments to the Security Agreement, if any, or any joinder or other agreement
relating thereto as shall be necessary to give effect to the foregoing).

 

(c)           Removal.  The Holding Company and the Borrower may, at any time or
from time to time upon not less than five Business Days’ notice to the
Administrative Agent (or such shorter period which is acceptable to the
Administrative Agent), remove any Designated SBG Subsidiary as a “Subsidiary”
and, in the case of any SBG Subsidiary Guarantor, a Guarantor and an Obligor
hereunder and under the other Loan Documents if all of the following conditions
apply as of the date specified for the effectiveness of such removal:
(i) immediately before and after giving effect to such removal, no Default shall
have occurred or be continuing; (ii) after giving effect to such removal, such
Designated SBG Subsidiary is not liable, directly or indirectly, with respect to
any Indebtedness other than Non-Recourse Indebtedness and has not guaranteed or
otherwise provided credit support at the time of such

 

84

--------------------------------------------------------------------------------


 

removal for any Indebtedness of the Borrower or any of its Subsidiaries;
(iii) any Investment in such Designated SBG Subsidiary made as a result of such
removal shall not violate the provisions of Section 7.07 (as if such Investment
were deemed made at the time of such removal); (iv) such removal shall be
treated as a Disposition of the assets of such Designated SBG Subsidiary and
shall not violate the provisions of Section 7.05(c) or Section 7.09 (as if such
Disposition were deemed made at the time of such removal); and (v) any such
removal shall be evidenced to the Administrative Agent by furnishing the
Administrative Agent a senior officer’s certificate of the Holding Company and
the Borrower certifying that such removal complies with the foregoing
conditions.  Upon the satisfaction of such conditions, such Designated SBG
Subsidiary (and each of its Subsidiaries) shall cease to be a “Subsidiary”
hereunder and, in the case of any SBG Subsidiary Guarantor, a “Subsidiary
Guarantor” and an “Obligor” hereunder and under the other Loan Documents and
shall be released from all (and shall cease to have any) obligations as such
hereunder and under the other Loan Documents.

 

(d)           Ownership of Designated SBG Subsidiaries.  The Holding Company
will take such action, and will cause each Designated SBG Subsidiary, so long as
it shall remain a Designated SBG Subsidiary hereunder, to take such action from
time to time as shall be necessary to ensure that such Designated SBG Subsidiary
(and each of its Subsidiaries) is (i) if such Designated SBG Subsidiary (and
each of its Subsidiaries) is a Non-Media Subsidiary, at least a majority-owned
Subsidiary of the Holding Company and (ii) otherwise, a Wholly Owned Subsidiary
of the Holding Company.

 

(e)           Stock Pledges of Additional Holding Company Subsidiaries.  Without
limiting the Collateral and Guarantee Requirement (but subject to
Section 6.10(b), as applicable), from and after the Fifth Restatement Effective
Date, the Holding Company shall pledge the Capital Stock of each Subsidiary (in
addition to the Borrower and the Designated SBG Subsidiaries) directly owned by
the Holding Company (other than any Excluded Holding Company Subsidiary)
pursuant to the Security Agreement and, in that connection, shall deliver to the
Administrative Agent all certificates or other instruments (if any) representing
such Capital Stock, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank or take such other action to effect a
valid pledge over such Capital Stock to the Administrative Agent (and the
Administrative Agent is hereby authorized, without further approval of the
Lenders, to enter into such amendments to the Security Agreement, if any, or any
joinder or other agreement relating thereto as shall be necessary to give effect
to the foregoing), unless such pledge would violate any provision of applicable
law or any agreement to which the Holding Company or any such Subsidiary is a
party; provided that if at any time (i) any such Subsidiary that is an Excluded
Holding Company Subsidiary and the Capital Stock of which is not pledged
pursuant to the Security Agreement shall cease to be an Excluded Holding Company
Subsidiary for any reason or (ii) such pledge with respect to the Capital Stock
of any such Subsidiary shall cease to violate any provision of applicable law or
any such agreement, the Holding Company will take such action promptly to effect
such pledge in accordance with the provisions of this paragraph.

 

SECTION 6.11             Collateral and Guarantee Requirement; Further
Assurances.

 

(a)           The Holding Company will, and the Borrower will, and shall cause
each of its Subsidiaries to, cause the Collateral and Guarantee Requirement to
be and remain satisfied at all times, all at the expense of the Borrower, and
execute any and all documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, Mortgages and other documents and
recordings of Liens in stock registries) that may be required under any
applicable law, or that the Administrative Agent may reasonably request, in
connection therewith and provide to the Administrative Agent, from time to time
upon reasonable request, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents and otherwise as to the compliance with the
Collateral and Guarantee Requirement, and in that connection:

 

85

--------------------------------------------------------------------------------


 

(i)            the Borrower will, and will cause each of its Subsidiaries to,
grant to the Administrative Agent security interests and mortgages in all of its
owned or leased Real Property acquired or leased after the Fifth Restatement
Effective Date and satisfy the Real Estate Collateral Requirement with respect
to each such Real Property within the later of (A) April 30, 2014 or (B) 90 days
after the date such Real Property is acquired or leased by the Borrower or any
Subsidiary; provided that, notwithstanding the foregoing, unless the
Administrative Agent shall otherwise request in its sole discretion, the
Borrower shall not be required to grant a mortgage Lien on with respect to such
owned or leased Real Property acquired or leased following the Fifth Restatement
Effective Date, (i) any such owned Real Property having a fair market value (as
reasonably determined by the Borrower) of less than $2,500,000 at the time of
such acquisition or (ii) any such leased Real Property where such lease is in
the nature of a ground lease where the relevant Obligor owns the improvements
located on such leased land (a “Ground Lease”) and such improvements have a fair
market value (as reasonably determined by the Borrower) of less than $2,500,000
or (iii) the lease of any such leased property is not a Ground Lease, and, in
each case of clauses (i), (ii) and (iii) above, as to which the Borrower shall
have certified to the Administrative Agent in writing that such property is not
essential to the operation of any Station or otherwise to the business of the
Borrower or any Subsidiary promptly following such acquisition or lease (each,
an “Excluded Real Property”) (provided that if at any time thereafter such
property shall cease to be Excluded Real Property, the Borrower will take such
action, and will cause each of its Subsidiaries to take such action, promptly to
satisfy the Real Estate Collateral Requirement with respect to such Real
Property), provided, further that in the event that prior to December 31, 2013
the 9.25% Senior Secured Second Lien Notes are repaid or refinanced in a manner
otherwise permitted hereunder (provided that any such refinancing Indebtedness
shall not be permitted to be secured by Real Property which does not also secure
the Obligations on at least an equal and ratable basis for so long as the
Obligations remain outstanding), the requirement pursuant to this
Section 6.11(a)(i) to grant mortgages in owned or leased Real Property acquired
or leased after the Fifth Restatement Effective Date shall no longer apply and,
upon the written request of the Borrower to the Administrative Agent, existing
mortgage Liens shall be released on (i) any owned Real Property having a fair
market value (as reasonably determined by the Borrower) of less than $1,000,000
at the time of such request; and (ii) any leased Real Property where such lease
is in the nature of a ground lease where the relevant Obligor owns the
improvements located on such leased land and such improvements have a fair
market value (as reasonably determined by the Borrower) of less than $1,000,000.

 

(ii)           if any Person becomes a direct or indirect Subsidiary of the
Borrower after the Fifth Restatement Effective Date, the Borrower will promptly
after the date such Person becomes a Subsidiary notify the Administrative Agent
thereof and, within 30 days after the date such Person becomes a Subsidiary,
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary; and

 

(iii)          the Borrower will cause each Obligor to deliver supplements to
the relevant annexes to the Security Agreement listing any newly acquired
intellectual property that is registered in the United States Copyright Office
or the United States Patent and Trademark Office (collectively, “US Registered
IP”) and to take all such further actions (including entering into short-form
intellectual property security agreements with respect thereto and providing
evidence as to the completion of filing (or arrangements satisfactory to the
Administrative Agent for filing) with the United States Copyright Office or the
United States Patent and Trademark Office against the relevant intellectual
property covered by such security agreements) that the Administrative Agent may
reasonably request in connection therewith; provided that this clause
(iii) shall not apply with respect to newly acquired intellectual property that
is not US Registered

 

86

--------------------------------------------------------------------------------


 

IP or that is not otherwise required to be specifically identified in order to
maintain a first priority perfected Lien with respect thereto.

 

(b)           The Borrower will, in the case of any Obligor, furnish to the
Administrative Agent prompt written notice of any change in such Obligor’s
(i) corporate or organization name, (ii) identity or organizational structure or
(iii) organizational identification number; provided that no Obligor shall
effect or permit any such change unless all filings have been made, or will have
been made within any statutory period, under the UCC or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all of the Collateral for the benefit of the Secured Parties.

 

SECTION 6.12             Post-Effective Date Matters.  The Holding Company and
the Borrower will, and will cause each Subsidiary Guarantor to, execute and
deliver the documents and complete the actions referred to in clause (d) of the
definition of “Collateral and Guarantee Requirement”, in each case within the
time periods provided therein.

 

ARTICLE VII


NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of the Borrower (other than with respect to
Section 7.18) and the Holding Company (solely with respect to each of the
Designated SBG Subsidiaries and Section 7.18) covenants and agrees with the
Lenders that:

 

SECTION 7.01             Indebtedness.  The Borrower will not, nor will it
permit any of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)           Indebtedness to the Lenders hereunder (including in respect of
Incremental Loans) and under the other Loan Documents;

 

(b)           Indebtedness outstanding on the Fifth Restatement Effective Date
and identified in Schedule 7.01(b);

 

(c)           Indebtedness of Subsidiaries of the Borrower owing to the Borrower
or to other Subsidiaries of the Borrower and Indebtedness of the Borrower owing
to any of the Designated SBG Subsidiaries; provided that any Indebtedness of the
Borrower owing to any Subsidiary that is not a Guarantor (i) shall be made
pursuant to an intercompany note in the form and substance satisfactory to the
Administrative Agent and shall be subordinated in right of payment from and
after such time as the Loans shall become due and payable (whether at maturity,
acceleration or otherwise) to the payment and performance of the Obligations and
(ii) that is disposed, pledged or transferred (other than a disposition, pledge
or transfer to a wholly-owned Subsidiary or a pledge to benefit the Secured
Parties or the holders of the Initial Second Priority on a second-priority
basis) will be deemed to be Indebtedness not permitted by this clause (c);

 

(d)           Subordinated Film Indebtedness of the Borrower and its
Subsidiaries in an aggregate principal amount not exceeding $10,000,000 at any
one time outstanding, provided that the terms and conditions of each agreement
or instrument evidencing or governing such Indebtedness shall be satisfactory to
the Administrative Agent;

 

87

--------------------------------------------------------------------------------


 

(e)           Guarantees by one or more of the Borrower and the Subsidiary
Guarantors (other than License Subsidiaries) of the obligations of other Persons
(including Affiliates) (i) arising from the Cox Acquisition and the Barrington
Acquisition and (ii) such other Guarantees by one or more of the Borrower and
the Subsidiary Guarantors (other than Licensee Subsidiaries) in an amount not to
exceed $150,000,000;

 

(f)            Indebtedness (including Indebtedness of the Receivables
Subsidiary) incurred in connection with any Receivables Financing on terms
satisfactory to the Administrative Agent, provided that, after giving effect
thereto, the aggregate face amount of Receivables of the Borrower and its
Subsidiaries (other than any Receivables Subsidiary) that have not been sold or
financed shall be at least $10,000,000;

 

(g)           (i) any refinancing of Capital Lease Obligations of the Borrower
or any of its Subsidiaries identified in Schedule 7.01(b) with other Capital
Lease Obligations of the Borrower or any of its Subsidiaries, provided that the
principal amount of such other Capital Lease Obligations shall not exceed the
principal amount of the Capital Lease Obligations being refinanced; and
(ii) Indebtedness incurred after the Fifth Restatement Effective Date in respect
of additional Capital Lease Obligations in respect of leases with respect to
buildings, broadcast towers or equipment of the Borrower or any of its
Subsidiaries, provided that the aggregate principal amount of such Indebtedness
permitted under this clause (g)(ii) shall not exceed $100,000,000 at any one
time outstanding;

 

(h)           additional unsecured Indebtedness of the Borrower, provided that
(i) the Total Indebtedness Ratio (determined on a pro forma basis as of the date
of incurrence of such Indebtedness as if such Indebtedness had been outstanding
on the last of the most recent period of four consecutive fiscal quarters of the
Borrower) shall not be greater than 6.75 to 1.00, (ii) no Default shall have
occurred and be continuing at the time of incurrence of such Indebtedness or
would result therefrom, (iii) any such Indebtedness incurred under this clause
(h) in excess of $100,000,000 shall not mature or have scheduled amortization or
payments of principal (including prepayments, redemptions or sinking fund or
like payments) prior to the 91st day after the stated maturity date of any Loans
hereunder at the time such Indebtedness is incurred (other than prepayment or
redemption requirements as a result of asset sales or change of control
provisions (provided that any such prepayment or redemption (or offer to prepay
or redeem) may be made only to the extent permitted under Section 7.12)),
(iv) the other terms and conditions (including subordination provisions) of such
Indebtedness (other than interest rate and redemption premium) shall not be more
restrictive on the Borrower and its Subsidiaries than the terms and conditions
found in unsecured debt of a similar type issued by similar issuers under
Rule 144A or in a public offering (provided that in no event shall such other
terms or conditions (other than any subordination provisions) be more
restrictive on the Borrower and its Subsidiaries than the Existing Senior
Unsecured Notes Indentures), any such subordination terms shall extend to cover
the Obligations, among other obligations, (v) such Indebtedness is not
guaranteed by any Person other than the Guarantors and (vi) such Indebtedness is
not secured by any Lien or any property of the Borrower, the Holding Company or
any of their respective Subsidiaries.  Indebtedness incurred under this clause
(h) will include any Registered Equivalent Notes issued in exchange therefor;

 

(i)            [Reserved]

 

(j)            any Permitted Second Priority Refinancing Debt, Permitted Senior
Unsecured Refinancing Debt or Permitted Subordinated Refinancing Debt incurred
after the Fifth Restatement Effective Date; provided that (i) the principal
amount (or accreted value, if

 

88

--------------------------------------------------------------------------------


 

applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so refinanced except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid
(including original issue discount), and fees and expenses reasonably incurred,
in connection therewith, (ii) no Default shall have occurred and be continuing
at the time of incurrence of such Indebtedness or would result therefrom,
(iii) with respect to the incurrence of any Permitted Second Priority
Refinancing Debt, after giving effect thereto, (A) the Total Indebtedness Ratio
will not exceed, at any time 7.00 to 1.00 and (B) the Secured Indebtedness Ratio
will not exceed 5.50 to 1.00 (in each case, determined on a pro forma basis as
of the date of incurrence of such Indebtedness as if such Indebtedness had been
outstanding on the last day of the most recent period of four consecutive fiscal
quarters of the Borrower), and (iv) with respect to the incurrence of any
Permitted Senior Unsecured Refinancing Debt or Permitted Subordinated
Refinancing Debt, the Borrower shall be in compliance with the Total
Indebtedness Ratio under Section 7.11(c) (determined on a pro forma basis as of
the date of incurrence of such Indebtedness as if such Indebtedness had been
outstanding on the last of the most recent period of four consecutive fiscal
quarters of the Borrower);

 

(k)           [Reserved];

 

(l)            Indebtedness of any Person that becomes a TV/Radio Subsidiary
after the Fifth Restatement Effective Date and any refinancing or replacements
thereof that do not increase the principal amount of such Indebtedness (other
than with respect of fees and expenses related to such refinancing or
replacement) (collectively, “Permitted Assumed Debt”); provided that (x) the
aggregate principal amount of Indebtedness permitted by this clause (l) shall
not exceed $150,000,000 at any one time outstanding and (y) the Borrower and the
other Obligors may only be liable for any such refinancing or replacement so
long as such TV/Radio Subsidiary is or promptly becomes a Guarantor and Obligor
under the Credit Agreement in connection with such refinancing or replacement; 
and

 

(m)          Indebtedness in respect of Permitted Additional Indebtedness;
provided that (i) the aggregate principal amount of all such Permitted
Additional Indebtedness issued or incurred pursuant to this clause (m) shall not
exceed (A) the Incremental Starter Amount minus the amount of any Incremental
Loans obtained since the Fifth Restatement Effective Date pursuant to
Section 2.01(c)(i)(A) plus (B) additional amounts so long as the First Lien
Indebtedness Ratio (determined on a pro forma basis as of the relevant
determination date as if such Permitted Additional Indebtedness pursuant to this
Section 7.01(m) had been outstanding on the most recent period of four
consecutive fiscal quarters) shall not be greater than (x) 3.50 to 1.00 at any
time during the period beginning on the Fifth Restatement Effective Date and
ending on December 31, 2014 and (y) 3.25 to 1.00 thereafter, (ii) immediately
prior to and after giving effect to any such Permitted Additional Indebtedness,
no Default has occurred or is continuing or shall result therefrom, (iii) after
giving pro forma effect to the incurrence of such Permitted Additional
Indebtedness, the Borrower shall be in compliance with each of the covenants set
forth in Section 7.11 and (iv) the Average Life to Maturity of the Additional
Permitted Indebtedness shall be greater than the Average Life to Maturity of the
Tranche B Term Loans.

 

SECTION 7.02             Liens.  The Borrower will not, nor will it permit any
of its Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

(a)           Liens created pursuant to the Security Documents;

 

89

--------------------------------------------------------------------------------


 

(b)           Liens imposed by any Governmental Authority for taxes, assessments
or charges not yet due or which are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Borrower or any of its Subsidiaries, as the case may be, in
accordance with GAAP;

 

(c)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings and Liens securing judgments but only to
the extent for an amount and for a period not resulting in an Event of Default
under clause (j) of Article VIII;

 

(d)           pledges or deposits under worker’s compensation, unemployment
insurance and other social security legislation;

 

(e)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(f)            easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Borrower or any of its Subsidiaries;

 

(g)           Liens on the Capital Stock of Cunningham owned by Carolyn C. Smith
acquired by the Borrower or any of its Subsidiaries pursuant to the exercise of
the Cunningham Options, to the extent such Liens are in existence on the date of
such acquisition;

 

(h)           Liens on the property of the Borrower and the Subsidiary
Guarantors securing Guarantees permitted under Section 7.01(e);

 

(i)            Liens resulting from the defeasance (but only to extent permitted
under Section 7.12) of any Other Debt in accordance with the terms thereof;

 

(j)            Liens upon real and/or personal property existing on the Fifth
Restatement Effective Date, provided that the aggregate Indebtedness and/or
other obligations secured thereby shall not exceed $50,000,000;

 

(k)           additional Liens upon real and/or personal property created after
the Fifth Restatement Effective Date, provided that the aggregate Indebtedness
and/or other obligations secured thereby and incurred on and after the Fifth
Restatement Effective Date shall not exceed $50,000,000 in the aggregate at any
one time outstanding;

 

(l)            Liens (if any) created in connection with any Receivables
Financing permitted under Section 7.01(f);

 

(m)          any extension, renewal or replacement of any Lien under any of the
foregoing clauses, provided that the Liens permitted under this clause (m) shall
not be spread to cover any additional Indebtedness or property (other than a
substitution of like property);

 

90

--------------------------------------------------------------------------------


 

(n)           Liens on the Collateral securing the 9.25% Senior Secured Second
Lien Notes and securing any Permitted Second Priority Refinancing Debt permitted
under Section 7.01(j);

 

(o)           any Lien existing on any property or asset of any Person that
becomes a TV/Radio Subsidiary after the Fifth Restatement Effective Date and
securing Indebtedness permitted pursuant to Section 7.01(l); provided that
(A) such Lien shall not apply to any other property or assets (other than
proceeds) of the Borrower or any Subsidiary (and its Subsidiaries) and (B) such
Lien shall secure only those obligations which it secures on the date such
Person becomes a TV/Radio Subsidiary, and extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding principal amount
thereof (other than by an amount not in excess of fees and expenses associated
therewith); and

 

(p)           Liens on assets securing Indebtedness permitted by
Section 7.01(m).

 

SECTION 7.03             Mergers, Consolidations, Etc.

 

The Borrower will not, nor will it permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation or amalgamation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), except:

 

(a)           any Subsidiary may be merged or consolidated with or into any
other Subsidiary; provided that:

 

(i)            if any such transaction shall be between a Subsidiary and a
Wholly Owned Subsidiary, the Wholly Owned Subsidiary shall be the continuing or
surviving entity;

 

(ii)           if any such transaction shall be between a Subsidiary Guarantor
and a Subsidiary not a Subsidiary Guarantor, and such Subsidiary Guarantor is
not the continuing or surviving entity, then the continuing or surviving entity
shall have assumed all of the obligations of such Subsidiary Guarantor hereunder
and under the other Loan Documents;

 

(b)           any License Subsidiary may be merged or consolidated with or into
(i) any other License Subsidiary or (ii) a newly formed Subsidiary of the
Borrower (which may be organized as a limited liability company) established for
the purpose of becoming a License Subsidiary, provided that such newly formed
Subsidiary (x) if it is the continuing or surviving entity, it shall have
assumed all of the obligations of such Subsidiary hereunder and under the other
Loan Documents and (y) shall be in compliance with Section 7.14;

 

(c)           any Subsidiary may be merged or consolidated with or into any
other Person to effect an Acquisition permitted under Section 7.04, provided
that the continuing or surviving entity shall be a Subsidiary of the Borrower
and, if not a Subsidiary Guarantor prior to such merger or consolidation, such
continuing or surviving entity shall have assumed all of the obligations of such
Subsidiary hereunder and under the Loan Documents; and

 

(d)           any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower, provided that the Borrower shall be the continuing or
surviving entity.

 

91

--------------------------------------------------------------------------------


 

SECTION 7.04             Acquisitions.  The Borrower will not, nor will it
permit any of its Subsidiaries to, acquire any business or property from, or
Capital Stock of, or be a party to any acquisition of, any Person, or acquire
any option to make any such acquisition, except:

 

(a)           purchases of inventory, programming rights and other property to
be sold or used in the ordinary course of business;

 

(b)           Investments permitted under Section 7.07;

 

(c)           Restricted Payments permitted under Section 7.08;

 

(d)           Capital Expenditures of the Borrower and its Subsidiaries;

 

(e)           the Borrower and its Subsidiaries may consummate any Acquisition
(including the exercise of the Cunningham Options), provided that, if
applicable:

 

(i)            the Aggregate Consideration for all Acquisitions (other than
TV/Radio Acquisitions) permitted under this clause (e) and consummated after the
Fifth Restatement Effective Date shall not exceed $100,000,000;

 

(ii)           (A) in the case of Acquisitions other than TV/Radio Acquisitions
under this clause (e), both immediately prior to and after giving effect to such
Acquisition, no Default shall have occurred and be continuing (and, in the case
of such Acquisition, the Borrower shall be at least 0.25 to 1 below the Total
Indebtedness Ratio required under Section 7.11(c) at such time, calculated on a
pro forma basis as if such Acquisition had been consummated on the first day of
the relevant period) and (B) in the case of TV/Radio Acquisitions under this
clause (e), both immediately prior to and after giving effect to such TV/Radio
Acquisition, no Default shall have occurred and be continuing (and, in the case
of such TV/Radio Acquisition, the Borrower shall be in compliance with the First
Lien Indebtedness Ratio required under Section 7.11(b) and the Total
Indebtedness Ratio required under Section 7.11(c) at such time, in each case
calculated on a pro forma basis as if such Acquisition had been consummated on
the first day of the relevant period);

 

(iii)          each assignment or transfer of control of Broadcast Licenses to
the Borrower or any of its Subsidiaries shall have been approved by:

 

(A)          an Initial FCC Order, if (i) the Borrower has made a good faith
determination that the seller is an established entity that would be reasonably
likely to refund the purchase price in the event of reversal or rescission of
the Initial FCC Order and (ii)(x) the application or applications seeking FCC
consent to such Acquisition have not been contested by a third party or (y) in
the event the application or applications seeking FCC consent to such
Acquisition have been contested by a third party, the Borrower shall have
provided the Administrative Agent with appropriate supporting documentation,
including, without limitation, a certificate signed by the President, a Vice
President, a Financial Officer or Secretary of the Borrower and copies of an
opinion of FCC counsel that there is no reasonable likelihood of reversal or
rescission of the Initial FCC Order; or

 

92

--------------------------------------------------------------------------------


 

(B)          a Final FCC Order, in all other cases (including the exercise of
the Cunningham Options);

 

(iv)          if the Administrative Agent or the Required Lenders shall have so
requested, the Administrative Agent shall have received an opinion of FCC
counsel satisfactory to the Administrative Agent or the Required Lenders, as the
case may be, in its (or their) reasonable judgment to the effect that such
transfer shall have been so approved by an Initial FCC Order or a Final FCC
Order, as the case may be, and that such Broadcast Licenses have been validly
assigned to the Borrower or such Subsidiary;

 

(v)           if the Aggregate Consideration for such Acquisition is equal to or
greater than $15,000,000, the Borrower shall furnish to the Lenders a
certificate showing calculations (after giving effect to borrowings and
prepayments hereunder to be made on such date and calculated on a pro forma
basis as if such Acquisition had been consummated on the first day of the period
of four fiscal quarters of the Borrower ending on or most recently ended prior
to such date) in reasonable detail that demonstrate that such Acquisition will
not result in a Default under Section 7.11;

 

(vi)          if the Aggregate Consideration for such Acquisition is equal to or
greater than $15,000,000, no later than the date falling ten Business Days (or
such shorter period as the Administrative Agent may agree) prior to the date
that such Acquisition is consummated, the Borrower shall have delivered to the
Administrative Agent drafts or executed counterparts of such of the respective
agreements or instruments (including Program Services Agreements) pursuant to
which such Acquisition is to be consummated (together with any related option or
other material agreements), any schedules or other material ancillary documents
to be executed or delivered in connection therewith, all of which shall be
satisfactory in form and substance to the Administrative Agent;

 

(vii)         promptly following request therefor, copies of such information or
documents relating to such Acquisition as the Administrative Agent or any Lender
(through the Administrative Agent) shall have reasonably requested;

 

(f)            the acquisition of property in connection with any exchanges
permitted under Section 7.05; and

 

(g)           additional acquisitions of property or assets made after the Fifth
Restatement Effective Date, which, when taken together with the aggregate amount
of Investments made pursuant to Section 7.07(i), shall not exceed $200,000,000
in the aggregate; and

 

SECTION 7.05             Dispositions. The Borrower will not, nor will it permit
any of its Subsidiaries to, without the prior written consent of the Required
Lenders, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or a substantial part of its
business or property, whether now owned or hereafter acquired including
receivables and leasehold interests, except:

 

(a)           the Disposition of any inventory or other property in the ordinary
course of business and on ordinary business terms;

 

93

--------------------------------------------------------------------------------


 

(b)           the Disposition of obsolete or worn-out property, tools or
equipment no longer used or useful in its business so long as the amount thereof
sold in any single fiscal year by the Borrower and its Subsidiaries shall not
have a fair market value in excess of $25,000,000;

 

(c)           the Borrower or any of its Subsidiaries may dispose of assets
(including by way of an exchange for assets of equal or greater value, as
determined in good faith by the Board of Directors of the Borrower or such
Subsidiary), including assets relating to any Owned Station that is a television
broadcasting station or a radio broadcasting station (or the Capital Stock of
the Subsidiary of the Borrower that owns such assets if such Subsidiary does not
own property related to any other Owned Station not included in such
Disposition), provided that:

 

(i)            both immediately prior to such Disposition and, after giving
effect thereto, no Default shall have occurred and be continuing;

 

(ii)           such Disposition is a sale to any Person for cash or in exchange
for assets, in each case. in an amount not less than the fair market value of
the assets being disposed of;

 

(iii)          in the case of the Disposition (including an exchange) of assets
relating to any Owned Station that is a television broadcasting station or a
radio broadcasting station (or the Capital Stock of the Subsidiary of the
Borrower that owns such assets if such Subsidiary does not own property related
to any other Owned Station not included in such Disposition) and which are owned
as of the Fifth Restatement Effective Date:

 

(A)          the EBITDA Percentage attributable to such assets together with the
EBITDA Percentage attributable to all other such assets sold or exchanged
pursuant to this clause (iii) during the any twelve month period since the Fifth
Restatement Effective Date shall not exceed 20%;

 

(B)          the EBITDA Percentage attributable to all other such assets sold or
exchanged pursuant to this clause (iii) since the Fifth Restatement Effective
Date shall not exceed 35%;

 

(C)          in the case of any such exchange of assets, the acquisition of such
assets of such Person pursuant to such exchange shall comply with the provisions
of Section 7.04(e); and

 

(D)          the Borrower shall have furnished to the Lenders, not later than
the date falling five Business Days (or such shorter period as the
Administrative Agent may agree) prior to the date of such Disposition a
certificate in form and detail satisfactory to the Administrative Agent stating
(and setting forth calculations in reasonable detail demonstrating) the
EBITDA Percentage attributable to such Disposition and all other such assets so
sold or exchanged for the relevant periods under clauses (A) and (B) above; and

 

(iv)          the Borrower shall have furnished to the Lenders such other
information or documents relating to such Disposition as the Administrative
Agent or any Lender or Lenders (through the Administrative Agent) shall have
reasonably requested; and

 

94

--------------------------------------------------------------------------------


 

(d)           the Borrower or any of its Subsidiaries may dispose of additional
property for fair market value, provided that the aggregate fair market value of
such additional property disposed of by the Borrower and its Subsidiaries in any
fiscal year shall not exceed $50,000,000;

 

(e)           the Borrower and its Subsidiaries may transfer Receivables in
connection with any Receivables Financing permitted under Section 7.01(f);

 

(f)            any Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its property to the Borrower or a Wholly
Owned Subsidiary of the Borrower (other than a License Subsidiary); provided
that if any such sale is by a Subsidiary Guarantor to another Subsidiary which
is not a Subsidiary Guarantor, then such Subsidiary shall have become a
“Subsidiary Guarantor” hereunder and assumed all of the obligations of such
Subsidiary Guarantor hereunder and under the other Loan Documents;

 

(g)           the Notes Transfer;

 

(h)           any Restricted Payment permitted under Section 7.08; and

 

(i)            Dispositions identified on Schedule 7.05.

 

SECTION 7.06             Lines of Business.  The Borrower will not permit at any
time EBITDA for the most recent period of twelve consecutive full calendar
months derived from (a) the business of owning and operating the Stations (and
related retransmission facilities), (b) the commercial utilization of
frequencies licensed, granted or leased to the Borrower or any of its
Subsidiaries by the FCC, any other Governmental Authority or any other Person in
connection with the television or radio broadcasting businesses, (c) the
production of programming broadcast on television stations or syndicated to
others, (d) the utilization of digital media, including, but not limited to,
websites, mobile applications, and social media, to promote or distribute
programming and to assist other businesses to reach audiences, (e) the business
of broadcasting in a mobile environment and/or (f) the business of managing
and/or consulting to television stations other than the Owned Stations, to less
than 66-2/3% of EBITDA for such period.

 

SECTION 7.07             Investments.  The Borrower will not, nor will it permit
any of its Subsidiaries to, make or permit to remain outstanding any Investments
except:

 

(a)           operating deposit accounts with banks;

 

(b)           Permitted Investments;

 

(c)           (i) Investments by the Borrower and its Subsidiaries in Capital
Stock of Subsidiaries of the Borrower (other than any Excluded Non-Media
Subsidiaries) and (ii) advances by the Borrower and its Subsidiaries to any of
the Subsidiary Guarantors, and advances by any of the Designated SBG
Subsidiaries to the Borrower, in the ordinary course of business permitted to be
incurred by Section 7.01(c);

 

(d)           Investments outstanding on the Fifth Restatement Effective Date
(other than Investments permitted under clauses (a), (b) and (c) of this
Section) and identified in Schedule 4.14(b);

 

95

--------------------------------------------------------------------------------


 

(e)           the acquisition of the Capital Stock of Persons or the formation
of Wholly Owned Subsidiaries of the Borrower for the acquisition of Capital
Stock of Persons, resulting in such Persons becoming Wholly Owned Subsidiaries
of the Borrower, in each case for the purpose of enabling the Borrower and its
Subsidiaries to consummate acquisitions permitted by Section 7.04;

 

(f)            Guarantees by Subsidiary Guarantors of Indebtedness of the
Borrower to the extent such guarantees are permitted under Section 7.01;

 

(g)           Guarantees permitted under Section 7.01(e);

 

(h)           Investments by the Borrower and its Subsidiaries in any
Receivables Subsidiary in connection with any Receivables Financing permitted
under Section 7.01(f);

 

(i)            additional Investments made after the Fifth Restatement Effective
Date, which when taken together with the Aggregate Consideration for
Acquisitions made pursuant to Section 7.04(g), shall not exceed $200,000,000 in
the aggregate, provided that no Default shall have occurred and be continuing at
the time of the making of each such Investment or would result therefrom;

 

(j)            Investments by the Borrower or any of its Subsidiaries not
exceeding $100,000,000 in the aggregate with respect to payments required to be
made after the Fifth Restatement Effective Date with respect to purchase options
relating to the purchase of Stations by the Borrower and its Subsidiaries;
provided that no Default shall have occurred and be continuing at the time of
the making of each such Investment or would result therefrom;

 

(k)           Investments by the Borrower or any of its Subsidiaries with
respect to payments required to be made after the Fifth Restatement Effective
Date with respect to purchase options in connection with the Barrington
Acquisition and the Cox Acquisition;

 

(l)            [Reserved];

 

(m)          the purchase, redemption, retirement, acquisition for value,
defeasance, voluntary payment or prepayment in full or in part by the Borrower
of the 6.125% Senior Unsecured Notes, the 8.375% Senior Unsecured Notes, the
9.25% Second Secured Second Lien Notes or Permitted Additional Indebtedness with
the proceeds of Indebtedness permitted under Sections 2.01(c), 7.01(h), (j) or
(m);

 

(n)           the purchase, redemption, retirement, acquisition for value,
defeasance, voluntary payment or prepayment or refinancing in full or in part by
the Borrower of any Other Debt, in an aggregate amount not to exceed
(i) $200,000,000 plus (ii) together with any payments made under
Section 7.08(h), $100,000,000 in any fiscal year of the Borrower (it being
understood and agreed that the Borrower shall be permitted to carry forward
$50,000,000 of unused amounts to the next succeeding fiscal year) plus
(iii) together with any payments made under Section 7.08(j), $300,000,000; and

 

(o)           any refinancing with the proceeds of Permitted Second Priority
Refinancing Debt, Permitted Senior Unsecured Refinancing Debt or Permitted
Subordinated Refinancing Debt.

 

96

--------------------------------------------------------------------------------


 

SECTION 7.08             Restricted Payments.  The Borrower will not, nor will
it permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except for, so long as no
Default exists at the time of making such Restricted Payment or would result
therefrom:

 

(a)           payments of cash dividends to the Holding Company that will be
used and applied directly by the Holding Company solely to make payments of cash
interest when due on the Holding Company Convertible Notes that remain
outstanding prior to or at the final maturity date of such notes and limited to
the amount of such interest payment, but only if the Holding Company is
otherwise unable to make such interest payments;

 

(b)           payments of cash dividends (or pay management fees and/or make
royalty fee payments) to the Holding Company that will be used and applied
directly by the Holding Company solely to pay general and administrative
expenses of the Holding Company and its Subsidiaries (other than the Borrower
and its Subsidiaries) in an aggregate amount not to exceed $15,000,000 for any
period of twelve consecutive full calendar months;

 

(c)           payments of cash dividends to the Holding Company that will be
used and applied directly by the Holding Company solely to pay: (i) unfunded
obligations in respect of the Investments by the Holding Company or any of its
Subsidiaries (other than the Borrower and its Subsidiaries) that are in effect
on the Fifth Restatement Effective Date and identified in
Schedule 7.08(c) (specifying the amount and due date (if any) of each such
obligation) when such obligations are due and payable or called pursuant to the
respective terms of such Investments, provided that the aggregate amount of
dividends under this sub-clause (i) shall not exceed $100,000,000 in the
aggregate from and after the Fifth Restatement Effective Date; (ii) general and
administrative expenses of the Subsidiary or Subsidiaries of the Holding Company
(other than the Borrower or any of its Subsidiaries) that holds such Investments
identified in Schedule 7.08(c) in an aggregate amount not exceeding $3,000,000
for any fiscal year; (iii) Capital Expenditures of the Holding Company and its
Subsidiaries (other than the Borrower and its Subsidiaries) in an aggregate
amount not exceeding $10,000,000 from and after the Fifth Restatement Effective
Date; (iv) amounts payable in respect of the Holding Company’s lease for its
corporate headquarters; (v) principal and interest payments in respect of
Indebtedness of the Holding Company incurred to refinance Indebtedness
outstanding on the First Amendment Effective Date (as defined in the Existing
Credit Agreement) (and any subsequent refinancing thereof), provided that (x) at
the time of such Restricted Payment no Default shall have occurred and be
continuing or would result therefrom and (y) the Borrower shall be in compliance
with the covenants under Section 7.11 calculated on a pro forma basis as if such
Restricted Payment had been made on the last day of the most recent period of
four consecutive fiscal quarters of the Borrower; and (vi) other ordinary
expenses of the Holding Company in respect of the normal operations of the
Holding Company in an aggregate amount not exceeding $2,000,000 for any fiscal
year, which dividends (in each case, in the case of sub-clauses (i) through
(iv) above) may be paid from time to time but only in an amount not exceeding
the amount of such obligations, expenses or other amounts permitted under this
clause (c), as applicable, and at the time the same are due and payable;

 

(d)           payments of cash dividends to the Holding Company that will be
used and applied directly by the Holding Company solely to pay federal, state,
local and foreign income taxes of the Holding Company, to the extent such income
taxes (i) are attributable to (x) the income of the Borrower and its
Subsidiaries and/or attributable to the income of Unrestricted Subsidiaries (but
(in the case of such income of Unrestricted Subsidiaries) only to the extent
that, prior to making such dividends, the Borrower and its Subsidiaries shall
have actually received

 

97

--------------------------------------------------------------------------------


 

cash amounts from any Unrestricted Subsidiaries that are designated for purpose
of making such dividends under this clause (d) in respect of such income) or
(y) the income of Holding Company but not any of its Subsidiaries and (ii) with
respect to clause (x) above, do not exceed for any fiscal year the amount that
the Borrower and its Subsidiaries or, as applicable, its Unrestricted
Subsidiaries, would be required to pay in respect of such income taxes for such
fiscal year were the Borrower, its Subsidiaries and its Unrestricted
Subsidiaries, as the case may be, to pay such income taxes separately from the
Holding Company, which dividends may be paid from time to time but only in an
amount not exceeding the amount of such income taxes permitted under this clause
(d), as applicable, and at the time the same are due and payable;

 

(e)           [Reserved];

 

(f)            the dividends and/or distributions contemplated by
Section 7.01(j);

 

(g)           [Reserved];

 

(h)           payments of dividends to the Holding Company, together with the
amount of any purchase, redemption, retirement, acquisition for value,
defeasance, voluntary payment or prepayment or refinancing permitted under
Section 7.07(n)(ii), in an aggregate amount not to exceed $100,000,000 in any
fiscal year of the Borrower (it being understood and agreed that the Borrower
shall be permitted to carry forward $50,000,000 of unused amounts to the next
succeeding fiscal year); provided that at the time of the declaration and making
of each such dividend, the Borrower’s First Lien Indebtedness Ratio shall not
exceed (i) 3.50 to 1.00 at any time during the period beginning on the Fifth
Restatement Effective Date and ending on December 31, 2014 and (ii) 3.25 to 1.00
thereafter, calculated on a pro forma basis as if such dividend had been
declared and made on the last day of the most recent period of four consecutive
fiscal quarters of the Borrower;

 

(i)            the consummation of the Notes Transfer;

 

(j)            payments of cash dividends to the Holding Company, together with
the amount of any purchase, redemption, retirement, acquisition for value,
defeasance, voluntary payment or prepayment or refinancing permitted under
Section 7.07(n)(iii), in an aggregate amount not to exceed $300,000,000;
provided that at the time of the declaration and making of each such dividend,
(x) no Default shall have occurred and be continuing or would result therefrom
and (y) the Borrower’s First Lien Indebtedness Ratio shall not exceed (i) 3.50
to 1.00 at any time during the period beginning on the Fourth Amendment
Effective Date and ending on December 31, 2014 and (ii) 3.25 to 1.00 thereafter,
calculated on a pro forma basis as if such dividend had been declared and made
on the last day of the most recent period of four consecutive fiscal quarters of
the Borrower;

 

(k)           [Reserved]

 

(l)            payments of cash dividends or loans to the Holding Company or the
Borrower directly or indirectly from any Unrestricted Subsidiaries;

 

(m)          payments of cash dividends to the Holding Company the proceeds of
which are applied to make payments in connection with the repurchase, redemption
or repayment of the outstanding Holding Company Convertible Notes; and

 

(n)           Longevity Payments in an aggregate amount not to exceed
$15,000,000.

 

98

--------------------------------------------------------------------------------


 

Nothing herein shall be deemed to prohibit the payment of any dividends or
distributions by any Wholly Owned Subsidiary of the Borrower to the Borrower or
any other such Wholly Owned Subsidiary; provided that, notwithstanding anything
in the Loan Documents to the contrary, no Designated SBG Subsidiary shall be
permitted to make any dividend or other distributions, in cash or property
(other than in its additional ownership interests), to the Holding Company or
any Subsidiary of the Holding Company that directly owns the ownership interests
of such Designated SBG Subsidiary, including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such ownership interests or any option,
warrant or other right to acquire any such ownership interests.

 

SECTION 7.09             Transactions with Affiliates.  The Borrower will not,
nor will it permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

 

(a)           transactions in the ordinary course of business at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties;

 

(b)           transactions between or among the Borrower and its Wholly Owned
Subsidiaries not involving any other Affiliate;

 

(c)           any Restricted Payment permitted under Section 7.08; and

 

(d)           any Affiliate who is an individual may serve as a director,
officer or employee of the Borrower or any of its Subsidiaries and receive
reasonable compensation for his or her services in such capacity.

 

SECTION 7.10             Restrictive Agreements.  The Borrower will not, nor
will it permit any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its Capital Stock or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Fifth Restatement Effective Date identified on
Schedule 7.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary that
is to be sold and such sale is permitted hereunder, (iv) the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to
(x) secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness or
(y) Indebtedness permitted under Sections 7.01(c), (h), (i), (j) and (k) but
only to the extent that such restrictions are no more onerous on the Borrower
and its Subsidiaries than the restrictions contained in (in the case of any such
Subordinated Debt) the Existing Senior Unsecured Note Indentures or (in the case
of any other such Indebtedness) the 9.25% Senior Secured Second Lien Notes
Indenture and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.

 

99

--------------------------------------------------------------------------------


 

SECTION 7.11             Certain Financial Covenants.

 

(a)           Interest Coverage Ratio.  The Borrower will not permit the
Interest Coverage Ratio on any date to be less than the ratio set forth below
opposite the period during which such date falls:

 

Period

 

Ratio

 

 

 

From the Fifth Restatement Effective Date through and including December 30,
2013

 

1.25 to 1.00

 

 

 

From December 31, 2013 and at all times thereafter

 

1.15 to 1.00.

 

(b)           First Lien Indebtedness Ratio.  The Borrower will not permit the
First Lien Indebtedness Ratio on any date to be greater than (x) 3.75 to 1.00 at
any time during the period beginning on Fifth Restatement Effective Date and
ending on December 31, 2014 and (y) 3.50 to 1.00 thereafter.

 

(c)           Total Indebtedness Ratio.  The Borrower will not permit the Total
Indebtedness Ratio on any date to be greater than 7.00 to 1.00.

 

SECTION 7.12             Certain Other Indebtedness.  The Borrower will not, nor
will it permit any of its Subsidiaries to, purchase, redeem, retire or otherwise
acquire for value, or set apart any money for a sinking, defeasance or other
analogous fund for, the purchase, redemption, retirement or other acquisition
of, or make any voluntary payment or prepayment of the principal of or interest
on, or any other amount owing in respect of, any Other Debt (or make any offer
in respect of any of the foregoing), except: (a) for regularly scheduled
payments of principal and interest in respect thereof required pursuant to the
instruments evidencing such Other Debt, subject to, in the case of any
Subordinated Debt, the subordination provisions applicable thereto; and (b) to
the extent permitted under any of Sections 7.07(k), (l), (m), (n) and (o);
provided that no Default shall have occurred and be continuing at the time of
such purchase, redemption, retirement or other acquisition or defeasance or
would result therefrom.

 

SECTION 7.13             Modifications of Certain Documents.  Without the prior
written consent of the Required Lenders, at any time after the Fifth Restatement
Effective Date, the Borrower will not, nor will it permit any of its
Subsidiaries to, consent to any modification, supplement, waiver or termination
of any of the provisions of the Program Services Agreements, Outsourcing
Agreements or Other Debt Documents, if such modification, supplement, waiver or
termination could reasonably be expected to be materially adverse to the
interests of the Lender (subject to, in the case any Other Debt Document, the
reasonable judgment of the Administrative Agent).  The Borrower will not, nor
will it permit any of its Subsidiaries to, designate any Indebtedness (other
than the Senior Unsecured Debt, Second Priority Debt and the Guarantees of any
Guarantor in respect thereof) as “Designated Senior Indebtedness” or “Designated
Guarantor Senior Indebtedness” (or equivalent terms), in each case under and as
defined in the instruments evidencing any Subordinated Debt.

 

SECTION 7.14             License Subsidiaries.

 

(a)           Whenever the Borrower or any of its Subsidiaries acquires any
Broadcast License after the Fifth Restatement Effective Date, the Borrower shall
(without limiting its obligations under Section 6.09) cause such acquisition to
take place as follows in accordance with all applicable laws and regulations,
including pursuant to approvals from the FCC: (i) each Broadcast License so
acquired shall be transferred to and held by a Wholly Owned Subsidiary of the
Borrower that is a License Subsidiary (provided that any License Subsidiary
shall be permitted to hold one or more Broadcast

 

100

--------------------------------------------------------------------------------


 

Licenses); (ii) the related operating assets shall be transferred to and held by
an operating company that is a Subsidiary of the Borrower (an “Operating
Subsidiary”); and (iii) the Borrower shall deliver or cause to be delivered (if
not theretofore delivered) to the Administrative Agent in pledge under the
Security Agreement all Capital Stock of such License Subsidiary and such
Operating Subsidiary (and, if reasonably requested by the Administrative Agent,
furnish to the Administrative Agent evidence that the foregoing transactions
have been so effected).

 

(b)           Notwithstanding anything herein to the contrary, the Borrower
shall not permit any License Subsidiary to: (i) create, incur, assume or have
outstanding any Indebtedness or other liabilities or obligations except for
obligations under the Loan Documents, the Guarantees of such License Subsidiary
in respect of Other Debt to the extent permitted under Section 7.01(j) and the
contractual agreements with one or more Operating Subsidiaries entered into in
the ordinary course of business solely with respect to the management of the
relevant Station’s operations; (ii) own any right, franchise or other asset,
except for Broadcast Licenses transferred to it by the Borrower of which it is a
Wholly Owned Subsidiary, Broadcast Licenses acquired in the ordinary course of
business and rights under any such agreements with one or more Operating
Subsidiaries; (iii) enter into any transaction of merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); (iv) create, incur or permit to exist any Lien
(other than the Lien created by the Security Documents and the Liens securing
Second Priority Debt to the extent permitted under Section 7.02) on or in
respect of, or sell, lease, assign, transfer or otherwise dispose of, any of its
rights, franchises or other assets; (v) engage in any business other than
holding Broadcast Licenses, such agreements with Operating Subsidiaries and
incidental activities thereto; or (vi) make or hold any Investment.

 

(c)           Notwithstanding anything in this Section to the contrary, the
Borrower and the Subsidiary Guarantors shall not be obligated to effect any
transaction contrary to law or the rules, regulations or policies of the FCC,
and shall be permitted to unwind the transactions contemplated by this
Section to the extent necessary to comply with a ruling of the FCC; provided
that the Borrower shall and shall cause each of the Subsidiary Guarantors to use
its best efforts to carry out the provisions of this Section consistent with all
laws and all rules, regulations and policies of the FCC, including pursuing any
necessary approval or consents of the FCC.

 

(d)           The Borrower will cause all Broadcast Licenses for Owned Stations
at all times to be held in the name of the respective License Subsidiary for the
Owned Station being operated under authority of such Broadcast Licenses.

 

SECTION 7.15             Program Services Agreements and Outsourcing
Agreements.  The Borrower will not, nor will it permit any of its Subsidiaries
to, enter into (i) any local marketing agreement, time brokerage agreement,
program services agreement or other similar agreement or (ii) any outsourcing
agreement, servicing agreement or other similar agreement providing for:

 

(a)           the Borrower or any of its Subsidiaries to program or sell
advertising time on all or any portion of the broadcast time of any television
or radio station;

 

(b)           any Person other than the Borrower or any of its Subsidiaries to
program or sell advertising time on all or any portion of the broadcast time of
any Station; or

 

(c)           the Borrower or any of its Subsidiaries to deliver or receive
non-programming related management and/or consulting services to or from any
television station.

 

Notwithstanding the preceding sentence, (A) the Borrower or any of its
Subsidiaries (other than License Subsidiaries) may enter into any Program
Services Agreement with any other Person

 

101

--------------------------------------------------------------------------------


 

(including Affiliates), provided that after entering into any such Program
Services Agreement, the BCF Percentage shall not exceed 40%, (B) the Borrower or
any of its Subsidiaries may enter into any Passive LMA, provided that after
giving effect thereto the Passive BCF Percentage shall not exceed 20% and
(C) the Borrower or any of its Subsidiaries (other than License Subsidiaries)
may enter into any Outsourcing Agreement with any other Person (including
Affiliates), provided that after entering into any such Outsourcing Agreement,
the BCF Percentage shall not exceed 30%.

 

SECTION 7.16             Limitation on Cure Rights.  The Borrower will not, nor
will it permit any of its Subsidiaries to, enter into any agreement with or for
the benefit of any other Person that limits the ability of the Borrower or such
Subsidiary to exercise any rights or remedies under any agreement pursuant to
which an Acquisition is to be consummated.

 

SECTION 7.17             Sale and Leaseback Transactions.  The Borrower will
not, nor will it permit any of its Subsidiaries to, enter into any arrangement
with any other Person providing for the leasing by the Borrower or any of its
Subsidiaries of real or personal property that has been or is to be sold or
transferred by the Borrower or any of its Subsidiaries to such other Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of the Borrower or any of
its Subsidiaries, other than such transactions not exceeding an aggregate sale
price of $100,000,000.

 

SECTION 7.18             Covenants Applicable to Holding Company.

 

(a)           Restrictive Agreements.  The Holding Company will not, nor will it
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (i) the ability of the Holding Company to create,
incur or permit to exist any Lien upon the Collateral owned by the Holding
Company as provided herein and in the Security Documents, (ii) the ability of
any Designated SBG Subsidiary or any of its Subsidiaries to create, incur or
permit to exist any Lien upon any of its property or assets or (iii) the ability
of any Subsidiary of any Designated SBG Subsidiary to pay dividends or other
distributions to such Designated SBG Subsidiary with respect to its ownership
interests or to Guarantee Indebtedness of the Borrower or any Subsidiary of the
Borrower or the ability of any Designated SBG Subsidiary or any of its
Subsidiaries to make loans or advances to the Borrower or any Subsidiary of the
Borrower or to Guarantee Indebtedness of the Borrower or any Subsidiary of the
Borrower; provided that the foregoing clauses (ii) and (iii) shall not apply to
(x) restrictions and conditions imposed by law or by the Loan Documents and
(y) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale (so long as such restrictions and
conditions apply only to the Person that is to be sold and such sale is
permitted under the Loan Documents); provided, further, that the foregoing
clauses shall not apply to restrictions and conditions imposed by the Other Debt
Documents to the extent not more onerous than those contained in (in the case of
any such Subordinated Debt) the Existing Senior Unsecured Note Indentures or (in
the case of any other such Indebtedness) the 9.25% Senior Secured Second Lien
Notes Indenture.

 

(b)           Guarantees by Holding Company.  The Holding Company will not, nor
will it permit any of the Designated SBG Subsidiaries to, guarantee any
Indebtedness of the Borrower or any of its Subsidiaries that is permitted under
Section 7.01 unless (i) each such entity remains a Guarantor hereunder and
(ii) if such guarantee is secured, such guarantee shall have the same priority
as the Indebtedness to which it relates.

 

SECTION 7.19             Hedging Agreements.  The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any Hedging Agreement, except
Hedging Agreements entered into in the ordinary course of business (and not for
speculative purposes) (a) to hedge or mitigate risks to which

 

102

--------------------------------------------------------------------------------


 

the Borrower or any Subsidiary has actual exposure (other than those in respect
of Capital Stock or Other Debt of the Borrower or any of its Subsidiaries) and
(b) in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate, floating to
fixed rates, or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Subsidiary.

 

ARTICLE VIII


EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; or

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three or more Business Days; or

 

(c)           any representation or warranty made or deemed made by or on behalf
of any Obligor in or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, shall prove to have been incorrect in any
material respect when made or deemed made; or

 

(d)           the Borrower or the Holding Company shall fail to observe or
perform any covenant, condition or agreement contained in Section 6.02(a), 6.03
(with respect to the existence of the Borrower or the Holding Company, as
applicable), 6.08, 6.09, 6.10, 6.11, 6.12 or 6.13 or in Article VII, or any
Obligor shall default in the performance of any of its obligations contained in
Section 5.02, 5.04(a)(iv), 5.05(a)(iii) or 6.14 of the Security Agreement; or

 

(e)           any Obligor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article) or any other Loan Document to which
it is a party and such failure shall continue unremedied for a period of 30 or
more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower; or

 

(f)            the Borrower, any Guarantor or any other Designated SBG
Subsidiary shall default in the payment when due of any principal of or interest
on any of its other Indebtedness aggregating $50,000,000 or more (for all such
Persons), or in the payment when due of any amount under any Hedging Agreement
for a notional principal amount exceeding $50,000,000 (for all such Persons); or
any event specified in any note, agreement, indenture or other document
evidencing or relating to any such Indebtedness or any event specified in any
Hedging Agreement shall occur if the effect of such event is to cause, or (with
the giving of any notice or the lapse of time or both) to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, such Indebtedness to become due,

 

103

--------------------------------------------------------------------------------


 

or to be prepaid in full (whether by redemption, purchase, offer to purchase or
otherwise), prior to its stated maturity or to have the interest rate thereon
reset to a level so that securities evidencing such Indebtedness trade at a
level specified in relation to the par value thereof or, in the case of a
Hedging Agreement, to permit the payments owing under such Hedging Agreement to
be liquidated; or

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower, any Guarantor, any other Designated SBG Subsidiary
or any Material Third-Party Licensee or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower, any Guarantor, any other Designated SBG Subsidiary or any
Material Third-Party Licensee or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for a
period of 60 or more days or an order or decree approving or ordering any of the
foregoing shall be entered; or

 

(h)           the Borrower, any Guarantor, any other Designated SBG Subsidiary
or any Material Third-Party Licensee shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower, any Guarantor, any other Designated SBG
Subsidiary or any Material Third-Party Licensee or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; or

 

(i)            the Borrower, any Guarantor or any other Designated SBG
Subsidiary shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due;  or

 

(j)            one or more judgments for the payment of money in an aggregate
amount (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) in excess of $50,000,000 shall be
rendered against the Borrower, any Guarantor or any other Designated SBG
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower, any Guarantor or any other Designated SBG
Subsidiary to enforce any such judgment; or

 

(k)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
or

 

(l)            the Smith Brothers shall cease at any time collectively to own,
directly or indirectly, legally or beneficially, shares of Capital Stock of the
Holding Company representing at least 51% of the voting power of the Holding
Company (other than by reason of death or disability), or the Holding Company
shall cease at any time to own, directly or indirectly, 100% of the Capital
Stock of the Borrower; or

 

104

--------------------------------------------------------------------------------


 

(m)          during any period of 25 consecutive calendar months, individuals
who were directors of the Holding Company or the Borrower on the first day of
such period shall no longer constitute a majority of the Board of Directors of
the Holding Company or the Borrower, as the case may be; or

 

(n)           the Borrower shall deliver any “Change of Control Purchase Notice”
(or any similar notice) under and as defined in any Note Indenture; or

 

(o)           any Broadcast License (other than an Immaterial Broadcast License)
shall be terminated, forfeited or revoked or shall fail to be renewed for any
reason whatsoever, or shall be modified in a manner materially adverse to the
Borrower, or for any other reason (i) any License Subsidiary shall at any time
cease to be a licensee under any Broadcast License (other than an Immaterial
Broadcast License) relating to the Owned Station to which such Broadcast
Licenses have been granted or the Subsidiary of the Borrower that owns 100% of
the Capital Stock of such License Subsidiary shall otherwise fail to have all
required authorizations, licenses and permits to construct, own, operate or
promote such Owned Station, or (ii) any Material Third-Party Licensee for any
Contract Station shall fail to preserve and maintain its legal existence or any
of its material rights, privileges or franchises (including the Broadcast
Licenses (other than an Immaterial Broadcast Licenses) for such Contract Station
(other than by reason of such Contract Station becoming an Owned Station)); or

 

(p)           with respect to any Owned Station, the License Subsidiary with
respect to such Owned Station shall at any time cease to be a Wholly Owned
Subsidiary of the Subsidiary of the Borrower that owns the operating assets
related to the Broadcast Licenses for such Owned Station; or the Borrower shall
cease at any time to own all of the issued shares of the Capital Stock of any
such Subsidiary; or

 

(q)           any transfer of any common stock or other ownership interests of
the Borrower or any of its Subsidiaries or any right to receive such common
stock or other ownership interests in the Borrower or any such Subsidiary, as
the case may be, shall be transferred and either (i) such transfer shall fail to
comply with any applicable provision of the Federal Communications Act of 1934,
as amended from time to time, or any applicable FCC rule, regulation or policy,
or (ii) the Administrative Agent shall not have received prior to such transfer
an opinion reasonably satisfactory to the Required Lenders of counsel reasonably
satisfactory to the Required Lenders to the effect that such transfer does so
comply; or

 

(r)            other than with respect to de minimis items of Collateral not
exceeding $15,000,000 in the aggregate, the Liens created by any of the Security
Documents shall at any time not constitute a valid and perfected Lien on the
Collateral intended to be covered thereby (to the extent perfection by filing,
registration, recordation or possession is required herein or therein) in favor
of the Administrative Agent, free and clear of all other Liens (other than Liens
permitted under Section 7.02 or under any of the Security Documents), or, except
for expiration in accordance with its terms, any of the Security Documents or
any of the Guarantees of the Guarantors under Article III shall for whatever
reason be terminated or cease to be in full force and effect, or the
enforceability thereof shall be contested by any Obligor, or any Intercreditor
Agreement, or any other intercreditor agreement relating to any Second Priority
Debt or Subordinated Debt, ceases to be in full force and effect (other than in
accordance with its terms) against any holder of any Indebtedness that is
secured by a Lien ranking pari passu with, or junior to, the Liens securing the
Obligations or is contractually subordinated to the payment of the Obligations;
or

 

105

--------------------------------------------------------------------------------


 

(s)            any Program Services Agreement shall be terminated prior to the
stated expiration date thereof (other than in connection with the Borrower’s or
any Subsidiary’s acquisition of the Contract Station subject thereto) and the
Obligor party thereto shall not have entered into a replacement agreement
relating to the Contract Station to which such Program Services Agreement
relates that contains substantially similar payment terms as those set forth in
such Program Services Agreement, or any party to any of the Program Services
Agreements shall default in any of its respective obligations thereunder and the
Broadcast Cash Flow attributable to the Contract Station(s) subject to such
Program Services Agreement(s), either individually or in the aggregate, for the
most recent twelve month period is equal to or greater than 20% of Broadcast
Cash Flow for such period; or

 

(t)            there shall have been asserted against the Borrower, any
Guarantor, any other Designated SBG Subsidiary or any Unrestricted Subsidiary
any claim with respect to any Environmental Liability that, in the judgment of
the Required Lenders, is reasonably likely to be determined adversely to the
Borrower or the affected Guarantor, other Designated SBG Subsidiary or
Unrestricted Subsidiary, as the case may be, and the amount thereof could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect (insofar as such amount is payable by any of the Borrower, the
Guarantors, the other Designated SBG Subsidiaries or the Unrestricted
Subsidiaries after deducting any portion thereof that is reasonably expected to
be paid by other creditworthy Persons jointly and severally liable thereof); or

 

(u)           any party to any Consent and Agreement shall default in the
performance of any of its obligations thereunder, if such default, individually
or together with other such defaults, could reasonably be expected to result in
a Material Adverse Effect;

 

then, and in every such event (other than an event with respect to any Obligor
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately;
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Obligors accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Obligor; and
in case of any event with respect to any Obligor described in
clause (g) or (h) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Obligors accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Obligor; and
(iii) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law.

 

ARTICLE IX


THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to

 

106

--------------------------------------------------------------------------------


 

the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender) hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of (and to hold any security interest created by the Security Documents for and
on behalf of or on trust for) such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Obligors to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to this Article for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article including Section 10.03, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents as if set forth in full herein with respect
thereto.  Without limiting any other provision of this Article, each Lender
hereby authorizes the Administrative Agent to enter into (and/or agree to any
amendments to) from time to time (i) any Security Documents and
(ii) intercreditor (including subordination) arrangements on behalf of the
Lenders in respect of any Other Debt or Additional Permitted Indebtedness to the
extent permitted or contemplated hereunder, in each case as the Administrative
Agent shall determine to be appropriate and consistent with the provisions
hereof.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

107

--------------------------------------------------------------------------------


 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for an Obligor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lender and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower so long as no Default shall exist, to appoint a successor from among
the Lenders.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent which shall be a bank with a minimum
capital and surplus of $500,000,000 and with an office in New York, New York, or
an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Except as otherwise provided in Section 10.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the collateral or terminate any
Lien with respect thereto under the Security Agreement, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
release any Lien covering property that is the subject of either a Disposition
of property permitted hereunder or a Disposition to which the Required Lenders
have

 

108

--------------------------------------------------------------------------------


 

consented.  Notwithstanding anything to the contrary contained herein, the
Security Documents executed by the Obligors in connection with this Agreement
may be in a form reasonably determined by the Administrative Agent and may be
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any Lender if such
amendment or waiver is delivered in order (i) to comply with applicable local
law, rule or regulation or advice of local counsel, (ii) to cure ambiguities,
defects or manifest errors, (iii) to cause any such Security Documents to be
consistent with this Agreement and the other Loan Documents and/or (iv) to give
effect to the changes to any Security Document required by any Intercreditor
Agreement.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Obligor, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.10 and 10.03) allowed in such judicial proceeding; and to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.03.  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

The Lenders irrevocably agree: (a) that any Lien on any property granted to or
held by the Administrative Agent under any Loan Document shall be automatically
released (i) upon payment in full of all Obligations (other than obligations
under Secured Hedging Agreements and contingent indemnification obligations not
yet accrued and payable), (ii) at the time the property subject to such Lien is
transferred or to be transferred as part of or in connection with any transfer
made in compliance with the Loan Documents to any Person other than the Borrower
or any of its Affiliates, (iii) subject to Section 10.02(b), if the release of
such Lien is approved, authorized or ratified in writing by the Required Lenders
(or such greater number of Lenders as may be required pursuant to
Section 10.02(b)), (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under this
Agreement in accordance with the terms of the Loan Documents; (b) that any Lien
on the Non-Television Entity Notes and the Capital Stock of the Non-Television
Entities granted to or held by the Administrative Agent under any Loan Document
shall be automatically released upon the earlier to occur of (i) the
consummation of the Separation Transaction, to the extent included in such
Separation Transaction and (ii) the repayment and satisfaction in full of the
9.25% Senior Secured Second Lien Notes; (c) to release or subordinate any Lien
on any property granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such property in respect of any purchase
money Indebtedness (including Capital Lease Obligations) permitted by
Section 7.01; and (d) that any Guarantor shall be automatically released from
its obligations under this Agreement if such Person ceases to be a Subsidiary as
a result of a transaction or designation permitted hereunder; provided that no
such

 

109

--------------------------------------------------------------------------------


 

release shall occur if such Guarantor continues to be a guarantor in respect of
any Other Debt.  Any such release shall not in any manner discharge, affect or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Obligors in respect of) all interests retained by
the Obligors, including the proceeds of any sale or other disposition, all of
which shall continue to constitute part of the Collateral.  Upon request by the
Administrative Agent at any time, the Required Lenders (or such greater number
of Lenders as may be required pursuant to Section 10.02(b)) will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under this Agreement pursuant to this Article.  In each
case as specified herein, the Administrative Agent will (and each Lender
irrevocably authorizes the Administrative Agent to), at the Borrower’s expense,
execute and deliver to the applicable Obligor such documents as such Obligor may
reasonably request to evidence the release or subordination of such item of
Collateral from the assignment and security interest granted under the Security
Documents, or to evidence the release of such Guarantor from its obligations
under this Agreement, in each case in accordance with the terms of the Loan
Documents (including this Article).

 

It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any law, rule or regulation of any jurisdiction denying
or restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction.  It is recognized that in
case of litigation under this Agreement or any of the other Loan Documents, and
in particular in case of the enforcement of any of the Loan Documents, or in
case the Administrative Agent deems that by reason of any present or future law,
rule or regulation of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).  In the event that the Administrative Agent appoints a
Supplemental Administrative Agent with respect to any Collateral, (i) each and
every right, power, privilege or duty expressed or intended by this Agreement or
any of the other Loan Documents to be exercised by or vested in or conveyed to
the Administrative Agent with respect to such Collateral shall be exercisable by
and vest in such Supplemental Administrative Agent to the extent, and only to
the extent, necessary to enable such Supplemental Administrative Agent to
exercise such rights, powers and privileges with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article and of
Section 10.03 that refer to the Administrative Agent shall inure to the benefit
of such Supplemental Administrative Agent and all references therein to the
Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may
require.  Should any instrument in writing from the Borrower or any other
Obligor be required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Obligor to, execute, acknowledge and deliver any and all such
instruments promptly upon request by the Administrative Agent.  In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

110

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, the Lead Arranger and Lead
Bookrunner, the Joint Lead Arrangers and Joint Bookrunners, the Co-Arrangers, 
the Syndication Agent and the Documentation Agent named on the cover page of
this Agreement shall have no duties or responsibilities hereunder except in
their respective capacity, if any, as a Lender.

 

ARTICLE X


MISCELLANEOUS

 

SECTION 10.01          Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)            if to the Borrower or any Subsidiary Guarantor, to it at Sinclair
Television Group, Inc., 10706 Beaver Dam Road, Hunt Valley, Maryland 21030,
Attention of David B. Amy and Barry Faber (Telecopy No. (410) 568-1588); with a
copy to Thomas & Libowitz, P.A., 100 Light Street, Baltimore, Maryland 21202,
Attention of Steven Thomas (Telecopy No. (410) 752-2046);

 

(ii)           if to the Holding Company, to it at Sinclair Broadcast
Group, Inc., 10706 Beaver Dam Road, Hunt Valley, Maryland 21030, Attention of
David B. Amy and Barry Faber (Telecopy No. (410) 568-1588); with a copy to
Thomas & Libowitz, P.A., 100 Light Street, Baltimore, Maryland 21202, Attention
of Steven Thomas (Telecopy No. (410) 752-2046);

 

(iii)          if to the Administrative Agent, to JPMorgan Chase Bank, N.A.,
1111 Fannin Street, 10th Floor, Houston, Texas 77002-6925, Attention: Demetra
Mayon, Loan and Agency Services (Telephone No. (713) 750-3780; Telecopy
No. (713) 750-2358), with a copy to JPMorgan Chase Bank, N.A., 383 Madison
Avenue, 24th Floor, New York, New York 10017, Attention of Timothy Lee
(Telephone No. (212) 270-2282; Telecopy No. (212) 270-5100);

 

(iv)          if to the Issuing Lender, to JPMorgan Chase Bank, N.A., 10420
Highland Manor Drive, 4th Floor, Tampa, Florida 33610, Attention of Henry
Avelino (Telephone No. (813) 432-6338; Telecopy No. (813) 432-5161), with a copy
to JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th Floor, New York, New York
10017, Attention of Timothy Lee (Telephone No. (212) 270-2282; Telecopy
No. (212) 270-5100);

 

(v)           if to the Swing Line Lender, to JPMorgan Chase Bank, N.A., 1111
Fannin Street, 10th Floor, Houston, Texas 77002-6925, Attention: Demetra Mayon,
Loan and Agency Services (Telephone No. (713) 750-4780; Telecopy No. (713)
750-2358), with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue,
24th Floor, New York, New York 10017, Attention of Timothy Lee (Telephone
No. (212) 270-2282; Telecopy No. (212) 270-5100); and

 

(vi)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the

 

111

--------------------------------------------------------------------------------


 

Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

SECTION 10.02          Waivers; Amendments.

 

(a)           No failure or delay by the Administrative Agent, the Issuing
Lender or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Lender and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any Obligor therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Lender may have had notice or knowledge of such Default at the time.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.16(c) or (d) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent or
waiver hereunder, without the written consent of each Lender, or (vi) release
all or substantially all of the Subsidiary Guarantors from any of their
guarantee obligations under Article III without the written consent of each
Lender (except that no such consent shall be required, and the Administrative
Agent is hereby authorized, to release any Subsidiary Guarantor from such
obligations that is the subject of a Disposition permitted hereunder or to which
the Required Lenders have consented or to release any SBG Subsidiary Guarantor
from such obligations in accordance with its removal as a Guarantor hereunder
pursuant to Section 6.10); and provided, further, that (x) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Lender or the Swing Line Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing
Lender or the Swing Line Lender, as the case may be, (y) any modification or
supplement of Article III shall require the consent of each Subsidiary Guarantor
and (z) to the extent specified in Section 2.01(c), this Agreement may be
amended to establish Incremental Loan Commitments of any Series pursuant to an
Incremental Loan Amendment

 

112

--------------------------------------------------------------------------------


 

executed between the Borrower, the relevant Lenders of such Series and the
Administrative Agent, and any such Incremental Loan Amendment shall not require
the consent of any other party to this Agreement.

 

(c)           Notwithstanding anything to the contrary contained in this
Section 10.02, any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of the Lenders
holding Loans or Commitments of any Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and requisite percentage in interest of the
affected Class(es) of Lenders that would be required to consent thereto under
this Section 10.02 if such Class(es) of Lenders were the only Class(es) of
Lenders hereunder at the time.

 

(d)           Notwithstanding the provisions of Section 10.02(b), this Agreement
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (i) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans and the Revolving Loans and the accrued
interest and fees in respect thereof, and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.  In addition, this Agreement may be amended with the written consent of
the Administrative Agent, the Borrower and the Lenders providing the relevant
Replacement Term Loans (as defined below) to permit the refinancing of all
outstanding Term Loans of any Class (the “Refinanced Term Loans”) and, if
applicable, related outstanding commitments, with a replacement term loan
tranche hereunder (the “Replacement Term Loans”); provided that (i) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans, (ii) the Applicable
Margin for such Replacement Term Loans shall not be higher than the Applicable
Margin for such Refinanced Term Loans, (iii) the weighted average life to
maturity of such Replacement Term Loans shall not be shorter than the weighted
average life to maturity of such Refinanced Term Loans at the time of such
refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the Refinanced
Term Loans) and (iv) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than, those applicable to such Refinanced Term
Loans, except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Refinanced Term
Loans in effect immediately prior to such refinancing.

 

(e)           Notwithstanding anything to the contrary contained in this
Section 10.02, the Administrative Agent and the Borrower, in their sole
discretion, may amend, modify or supplement any provision of this Agreement or
any other Loan Document to amend, modify or supplement such provision or cure
any ambiguity, omission, mistake, error, defect or inconsistency, so long as
such amendment, modification or supplement does not directly and adversely
affect the rights or obligations of any Lender or Issuing Lender.

 

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Borrower to satisfy a
condition precedent to the making of a Revolving Loan shall be effective against
the Revolving Lenders for purposes of the Revolving Commitments unless the
Required Revolving Lenders shall have concurred with such waiver or
modification.

 

113

--------------------------------------------------------------------------------


 

SECTION 10.03          Expenses; Indemnity; Damage Waiver.

 

(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Lender or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, the Issuing Lender or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of pocket expenses incurred in
connection with (x) any bankruptcy, insolvency, receivership, foreclosure,
winding up or liquidation proceedings, (y) any judicial or regulatory
proceedings and (z) any workout, restructuring or other negotiations or
proceedings (whether or not any thereof is consummated) and (iv) all costs,
expenses, taxes, assessments and other charges incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by the Security Documents or any other document referred to
therein.  Without limiting the generality of the foregoing, expenses being
reimbursed by the Borrower under this Section include all reasonable costs and
expenses incurred in connection with (i) taxes, fees and other charges for lien
and title searches, title insurance, recording the Mortgages, filing financing
statements and continuations thereof and other actions to perfect, protect and
continue the Liens under the Security Documents and (ii) sums paid or incurred
by the Administrative Agent or any Lender to take any action required of any
Obligor under the Loan Documents that such Obligor fails to pay or take.

 

(b)           The Borrower shall indemnify the Administrative Agent, the Issuing
Lender and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Lender or the Swing
Line Lender under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, the Issuing Lender or the Swing Line
Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount;

 

114

--------------------------------------------------------------------------------


 

provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Lender or the Swing Line Lender in
its capacity as such.

 

(d)           To the extent permitted by applicable law, no Obligor shall
assert, and each Obligor hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

(e)           All amounts due under this Section shall be payable promptly after
written demand therefor.

 

SECTION 10.04          Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) no Obligor may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Obligor without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit), Participants (to the extent provided
in paragraph (c) of this Section) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Lender and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

(b)           (h)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (other
than a natural person) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A)          the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administration Agent within five Business Days after having
received notice thereof), provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

 

(B)          with respect to an assignment of a Revolving Lender’s Revolving
Commitment or a Revolving Lender’s obligations in respect of its LC Exposure or
Swing Line Exposure, the Issuing Lender and the Swing Line Lender; and

 

(C)          the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Term Loan or
Incremental Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

 

(i)            Assignments shall be subject to the following additional
conditions:

 

115

--------------------------------------------------------------------------------


 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 and, after giving effect
to such assignment, the assigning Lender shall not have Commitment(s) and/or
Loan(s) less than $1,000,000, unless, in each case, each of the Borrower and the
Administrative Agent otherwise consent, provided that (i) no such consent of the
Borrower shall be required if an Event of Default has occurred and is continuing
and (ii) in the event of concurrent assignments to two or more funds that are
advised or managed by the same investment advisor, all such concurrent
assignments shall be aggregated in determining compliance with this minimum
assignment requirement;

 

(B)          each partial assignment of Commitments or Loans of any Class shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of its Commitment and Loans of such
Class under this Agreement, provided that this clause shall not be construed to
prohibit assignment of a proportionate part of all the assigning Lender’s rights
and obligations in respect of one Class of Commitments or Loans;

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(ii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iii)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, the Issuing Lender
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

116

--------------------------------------------------------------------------------


 

(iv)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(c)           (h)  Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Lender or the Swing Line Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement and
the other Loan Documents (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged, (B) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 10.02(b) that affects such Participant.  Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of, and subject to the limitations of,
Sections 2.13, 2.14, and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.16(d) as though it were a Lender. 
Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, and such Lender, each Obligor and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

(i)            A Participant shall not be entitled to receive any greater
payment under Section 2.13 or 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.15 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.15(f) as though it were a Lender.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or

 

117

--------------------------------------------------------------------------------


 

assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(e)           Anything in this Section to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan or LC Exposure held by
it hereunder to the Borrower or any of its Affiliates or Subsidiaries without
the prior consent of each Lender.

 

SECTION 10.05          Survival.  All covenants, agreements, representations and
warranties made by the Obligors herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.13, 2.14, 2.15, 3.03 and 10.03 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 10.06          Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent or the Lenders constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Upon
the effectiveness of this Agreement as provided in Section 5.01, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 10.07          Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 10.08          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Obligor against any of and all the obligations of any Obligor now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured; provided, that no amounts set off with
respect to any Guarantor shall be applied to any

 

118

--------------------------------------------------------------------------------


 

Excluded Swap Obligations of such Guarantor.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

SECTION 10.09          Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)           This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)           Each Obligor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing
Lender or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against any Obligor or its properties in the courts
of any jurisdiction.

 

(c)           Each Obligor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 10.10          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12          Confidentiality.  Each of the Administrative Agent, the
Issuing Lender and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and

 

119

--------------------------------------------------------------------------------


 

agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
under any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Lender or any Lender on a nonconfidential basis from a source other than an
Obligor.  For the purposes of this Section, “Information” means all information
received from any Obligor relating to the Holding Company, the Borrower, any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, the Issuing Lender or
any Lender on a nonconfidential basis prior to disclosure by an Obligor;
provided that, in the case of information received from an Obligor after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. 
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

 

SECTION 10.13          Cure of Defaults by the Administrative Agent or the
Lenders.  Notwithstanding anything contained herein to the contrary, the
Administrative Agent or any Lender may in its sole discretion, but shall not be
obligated to, (a) cure any monetary default under any Program Services Agreement
or (b) cure, by monetary payment or by performance, any default under any lease
or option agreement to which the Borrower or any Subsidiary is a party.  In each
case referred to in the foregoing clauses (a) and (b), the Borrower shall
reimburse the Administrative Agent or such Lender for any such payment, and
shall indemnify the Administrative Agent or such Lender for any and all costs
and expenses (including the fees and expenses of counsel) incurred by the
Administrative Agent or such Lender in connection with any such performance, in
each case with interest, at the Alternate Base Rate

 

120

--------------------------------------------------------------------------------


 

plus the Applicable Margin (for ABR Loans held by the Revolving Lenders),
payable from the date of such payment or performance by the Administrative Agent
or such Lender to the date of reimbursement by the Borrower.  Without limiting
the generality of the foregoing, the Administrative Agent or any Lender may in
its sole discretion, but shall not be obligated to, cure, by monetary payment or
by performance, any default as permitted by any Consent and Agreement and the
Borrower shall reimburse the Administrative Agent or such Lender for any such
payment, and shall indemnify the Administrative Agent or such Lender for any and
all costs and expenses (including the fees and expenses of counsel) incurred by
the Administrative Agent or such Lender in connection with any such performance,
in each case with interest, at the Alternate Base Rate plus the Applicable
Margin (as provided above), payable from the date of such payment or performance
by the Administrative Agent or such Lender to the date of reimbursement by the
Borrower.

 

SECTION 10.14          USA PATRIOT Act.  Each Lender hereby notifies the
Obligors that pursuant to the requirements of the USA PATRIOT Act, it may be
required to obtain, verify and record information that identifies the Obligors,
which information includes the name and address of the Obligors and other
information that will allow such Lender to identify the Obligors in accordance
with said Act.

 

SECTION 10.15          Effect of Amendment and Restatement.  Upon the Fifth
Restatement Effective Date, this Agreement shall amend, and restate as amended,
the Existing Credit Agreement, but shall not constitute a novation thereof or in
any way impair or otherwise affect the rights or obligations of the parties
thereunder (including with respect to Loans and representations and warranties
made thereunder) except as such rights or obligations are amended or modified
hereby.  The Existing Credit Agreement as amended and restated hereby shall be
deemed to be a continuing agreement among the parties, and all documents,
instruments and agreements delivered pursuant to or in connection with the
Existing Credit Agreement not amended and restated in connection with the entry
of the parties into this Agreement shall remain in full force and effect, each
in accordance with its terms, as of the date of delivery or such other date as
contemplated by such document, instrument or agreement to the same extent as if
the modifications to the Existing Credit Agreement contained herein were set
forth in an amendment to the Existing Credit Agreement in a customary form,
unless such document, instrument or agreement has otherwise been terminated or
has expired in accordance with or pursuant to the terms of this Agreement, the
Existing Credit Agreement or such document, instrument or agreement or as
otherwise agreed by the required parties hereto or thereto.

 

121

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER

 

 

 

 

 

SINCLAIR TELEVISION GROUP, INC.

 

 

 

 

 

By

 

 

 

 

Name:

David B. Amy

 

 

Title:

Secretary

 

 

 

 

 

 

 

Address for the Borrower:

 

10706 Beaver Dam Road

 

Hunt Valley, Maryland 21030

 

 

 

 

 

Tax I.D. Number for the Borrower:

 

55-0829972

 

--------------------------------------------------------------------------------


 

 

HOLDING COMPANY

 

 

 

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

 

By

 

 

 

 

Name:

David B. Amy

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

Address for the Holding Company:

 

10706 Beaver Dam Road

 

Hunt Valley, Maryland 21030

 

 

 

 

 

Tax I.D. Number for the Holding Company:

 

52-1494660

 

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTORS

 

 

 

WLFL, INC.

 

SINCLAIR MEDIA I, INC.

 

WSMH, INC.

 

 

 

WSTR LICENSEE, INC.

 

WGME, INC.

 

SINCLAIR MEDIA III, INC.

 

WTTO, INC.

 

WTVZ, INC.

 

 

 

KOCB, INC.

 

WDKY, INC.

 

WYZZ LICENSEE, INC.

 

 

 

WSYX LICENSEE, INC.

 

 

 

WTWC, INC.

 

SINCLAIR TELEVISION OF NASHVILLE, INC.

 

 

 

SINCLAIR ACQUISITION VII, INC.

 

SINCLAIR ACQUISITION VIII, INC.

 

SINCLAIR ACQUISITION IX, INC.

 

SINCLAIR ACQUISITION X, INC.

 

MONTECITO BROADCASTING CORPORATION

 

CHANNEL 33, INC.

 

NEW YORK TELEVISION, INC.

 

BIRMINGHAM (WABM-TV) LICENSEE, INC.

 

RALEIGH (WRDC-TV) LICENSEE, INC.

 

SAN ANTONIO (KRRT-TV) LICENSEE, INC.

 

WVTV LICENSEE, INC.

 

CHESAPEAKE TELEVISION, INC.

 

 

 

SINCLAIR PROPERTIES, LLC

 

 

 

KBSI LICENSEE L.P.

 

WMMP LICENSEE L.P.

 

WSYT LICENSEE L.P.

 

By:

Sinclair Properties, LLC, General Partner

 

 

 

 

 

WKEF LICENSEE L.P.

 

By:

Sinclair Communications, General Partner

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

 

 

 

WGME LICENSEE, LLC

 

By:

WGME, Inc., Member

 

--------------------------------------------------------------------------------


 

 

WICD LICENSEE, LLC

 

WICS LICENSEE, LLC

 

SINCLAIR TELEVISION OF ILLINOIS, LLC

 

 

 

By:

Illinois Television, LLC, Member

 

By:

Sinclair Communications, LLC, Sole Member of Illinois Television, LLC

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

 

 

WSMH LICENSEE, LLC

 

By:

WSMH, Inc., Member

 

 

 

 

WPGH LICENSEE, LLC

 

KDNL LICENSEE, LLC

 

WCWB LICENSEE, LLC

 

By:

Sinclair Media I, Inc., Member

 

 

 

 

WTVZ LICENSEE, LLC

 

By:

WTVZ, Inc., Member

 

 

 

 

 

 

KLGT LICENSEE, LLC

 

By:

WUCW, LLC, Sole Member

 

By:

Sinclair Communications, LLC, Sole Member of WUCW, LLC

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

 

 

 

 

 

 

WCGV LICENSEE, LLC

 

By:

Milwaukee Television, LLC, Sole Member

 

By:

Sinclair Communications, LLC, Sole Member of Milwaukee Television, LLC

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

 

 

 

 

 

 

WLFL LICENSEE, LLC

 

WRDC, LLC

 

By:

WLFL, Inc., Member

 

 

 

WTTO LICENSEE, LLC

 

By:

WTTO, Inc., Member

 

 

 

 

WTWC LICENSEE, LLC

 

By:

WTWC, Inc., Member

 

 

 

 

 

 

 

KOCB LICENSEE, LLC

 

--------------------------------------------------------------------------------


 

 

By:

KOCB, Inc., Member

 

 

 

 

WDKY LICENSEE, LLC

 

KOKH, LLC

 

By:

WDKY, Inc., Member

 

 

 

 

KOKH LICENSEE, LLC,

 

By:

KOKH, LLC, Member of KOKH Licensee, LLC

 

By:

WDKY, Inc., Member of KOKH, LLC

 

 

 

 

 

 

 

WCHS LICENSEE, LLC

 

WVAH LICENSEE, LLC

 

By:

Sinclair Media III, Inc., Member

 

 

 

 

WZTV LICENSEE, LLC

 

WUXP LICENSEE, LLC

 

WNAB LICENSEE, LLC

 

WTVC LICENSEE, LLC

 

By:

Sinclair Television of Nashville, Inc., Member

 

 

 

 

 

 

 

CHESAPEAKE TELEVISION LICENSEE, LLC

 

KABB LICENSEE, LLC

 

WLOS LICENSEE, LLC

 

SAN ANTONIO TELEVISION, LLC

 

KEYE LICENSEE, LLC

 

KUTV LICENSEE, LLC

 

WLWC LICENSEE, LLC

 

WTVX LICENSEE, LLC

 

WPEC LICENSEE, LLC

 

WWMT LICENSEE, LLC

 

WRGB LICENSEE, LLC

 

WCWN LICENSEE, LLC

 

WLAJ LICENSEE, LLC

 

KTVL LICENSEE, LLC

 

KFDM LICENSEE, LLC

 

WUCW, LLC

 

WWHO LICENSEE, LLC

 

WFGX LICENSEE, LLC

 

KUPN LICENSEE, LLC

 

WEAR LICENSEE, LLC

 

ILLINOIS TELEVISION, LLC

 

KGAN LICENSEE, LLC

 

KFXA LICENSEE, LLC

 

WUPN LICENSEE, LLC

 

WUTV LICENSEE, LLC

 

WXLV LICENSEE, LLC

 

--------------------------------------------------------------------------------


 

 

WMSN LICENSEE, LLC

 

WUHF LICENSEE, LLC

 

MILWAUKEE TELEVISION, LLC

 

WTAT LICENSEE, LLC

 

WRLH LICENSEE, LLC

 

WRGT LICENSEE, LLC

 

KSAS LICENSEE, LLC

 

WHP LICENSEE, LLC

 

WKRC LICENSEE, LLC

 

WOAI LICENSEE, LLC

 

WTTA LICENSEE, LLC

 

KFOX LICENSEE, LLC

 

KRXI LICENSEE, LLC

 

WTOV LICENSEE, LLC

 

WJAC LICENSEE, LLC

 

WFXL LICENSEE, LLC

 

KVII LICENSEE, LLC

 

KXRM LICENSEE, LLC

 

WACH LICENSEE, LLC

 

KGBT LICENSEE, LLC

 

KTVO LICENSEE, LLC

 

WPDE LICENSEE, LLC

 

KHQA LICENSEE, LLC

 

WSTQ LICENSEE, LLC

 

WPBN LICENSEE, LLC

 

KRCG LICENSEE, LLC

 

WLUC LICENSEE, LLC

 

WHOI LICENSEE, LLC

 

WNWO LICENSEE, LLC

 

 

 

By:

Sinclair Communications, LLC, Sole Member

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

 

 

 

SINCLAIR PROGRAMMING COMPANY, LLC

 

SINCLAIR COMMUNICATIONS, LLC

 

By:

Sinclair Television Group, Inc., Member

 

 

 

 

KDSM, LLC

 

By:

Sinclair Broadcast Group, Inc., Member

 

 

 

 

KDSM LICENSEE, LLC

 

By:

KDSM, LLC, Sole Member of KDSM Licensee, LLC

 

By:

Sinclair Broadcast Group, Inc., Sole Member of KDSM, LLC

 

 

 

 

WDKA LICENSEE, LLC

 

WNYS LICENSEE, LLC

 

--------------------------------------------------------------------------------


 

 

By:

Sinclair Properties, LLC, Member

 

 

 

 

CHESAPEAKE MEDIA I, LLC

 

 

 

By:

Sinclair Television Group, Inc., Member

 

 

 

 

 

 

 

By:

 

 

David B. Amy, in his capacity as

 

Executive Vice President, Secretary

 

or Manager, as the case may be

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Swing Line Lender, as Issuing Lender and as

Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------